         Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 1 of 49




                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF CONNECTICUT

-----------------------------------------------------------------   x
SOLID 21, INC.,                                                     :
                                                                    :
          Plaintiff,                                                :   C.A. NO. 3:19-CV-00514-MPS
                                                                    :
                      v.                                            :
                                                                    :
BREITLING U.S.A., INC.; BREITLING SA;                               :
AND BREITLING AG,                                                   :   JUNE 18, 2021
                                                                    :
          Defendants.                                               :
-----------------------------------------------------------------   x


  SUBMISSION OF ADDITIONAL AUTHORITIES IN SUPPORT OF DEFENDANTS'
                                                     DEFENDANTS’
             MOTION FOR TERMINATING SANCTIONS ET SEQ.
            Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 2 of 49




                                                  TABLE OF AUTHORITIES
                                                                                                                                     Page(s)
Cases

           Eng’g, Inc. v. Autoclear, LLC,
Am. Sci. & Eng'g,
  606 F. Supp. 2d 617 (E.D. Va. 2008) ......................................................................................... 4

Dareltech, LLC v. Xiaomi Inc.,
  No. 18 CIV. 8729 (AKH), 2019 WL 10966200 (S.D.N.Y. Sept. 10, 2019) .......................... 2, 3

In re Conduct of
               of Huffman,
   |331 Or. 209, 13 P.3d 994 (Or.2000) .......................................................................................... 2
   1331

In re Discipline of
                 of Hafter,
   128 Nev. 905, 381 P.3d 623 (2012) ........................................................................................ 1, 2

In re Surrick,
   338 F.3d 224 (3d Cir.2003) ........................................................................................................ 2

Statutes

35 U.S.C. § 285 ............................................................................................................................... 2

Rules

Connecticut Rules of Professional Conduct Rule 4.1 ....................................................................
                                                                                                                     i, 1

Connecticut Rules of Professional Conduct Rule 4.4(a) ................................................................ 3

Connecticut Rules of Professional Conduct Rule 8.4(c) ............................................................ 1, 3

Other Authorities

                        130...........................................................................................................3
Colorado Ethics Opinion 130                                                                                                           3

Commentary to Rule 4.1 of the Connecticut Rules of Professional Conduct..................................1
                                                                                                         1

New York Ethics Opinion 977 .........................................................................................................1
                                                                                                                                     1




                                                                     -i-
        Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 3 of 49




       Defendants and Counterclaimants Breitling U.S.A., Inc. and Breitling SA (a/k/a Breitling

                   “Defendants” or "Breitling")
AG) (collectively, "Defendants"    “Breitling”) hereby respectfully submit to this Honorable

                                                                                   Court’s hearing of
Court the following citations of additional or pertinent authority further to this Court's

June 15, 2021.

       First, Rule 4.1 of the Connecticut Rules of Professional Conduct is facially on point, as

follows:

                 A misrepresentation can occur if the lawyer incorporates or affirms
                              of another person
                 a statement of           person that the lawyer knows is false.
                 Misrepresentations can also occur by partially true but misleading
                 statements or omissions that are the equivalent of affirmative false
                 statements.

See Commentary, RPC 4.1 (emphasis added).

       Second, by distributing a link to the offending prior circa 2015 article(s), a lawyer is

effectively disseminating the materials that are the subject of the link.

                 As to the second component we start by considering whether
                 distributing a link to the petition would constitute making
                 extrajudicial statements. The petition itself includes
                 extrajudicial statements, as it is a document that is being
                 distributed online and it characterizes the nature and merits
                 of the dispute in particular ways. The fact that it was the
                 client who created and posted the petition does not make the
                 rule inapplicable. The lawyer, by distributing the link, is
                 effectively disseminating the petition —
                                                        – and thus "mak[ing]"
                                                                   “mak[ing]”
                 the statements it contains —
                                            – over the internet
                                                        interne as a means of
                        communication.”
                 public communication."

See New York Ethics Opinion 977 at 3-4, attached hereto as Exhibit 1.

       Third, the intentional failure to disclose material facts is a misrepresentation. See In re

           of Hafter, 128 Nev. 905, 381 P.3d 623, 2012 WL 762036 (2012), attached hereto as
Discipline of

Exhibit 2.

                 Hafter’s false statements to the press support the panel's
                 Halter's                                           panel’s conclusion
                 that he violated RPC 8.4(c). That rule states: "It “It is professional
                 misconduct for a lawyer to ... [e]ngage in conduct involving ...


                                                 -1-
        Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 4 of 49




                 misrepresentation.” The evidence presented at the hearing clearly
                 misrepresentation."
                 demonstrated that Hafter either intended to mislead in
                 his press release or, at the least, acted in reckless disregard for the
                 truth. See In re Surrick, 338 F.3d 224, 234 (3d Cir.2003); In re
                 Conduct ofof Huffman, 331 Or. 209, 13 P.3d 994, 998 (Or. 2000)
                 (“‘Misrepresentation’ may include an affirmative misstatement, an
                 ("Misrepresentation'
                 intentional failure to disclose material facts that may or may not
                                                                        both.”).
                 have been intended to deceive, or a combination of both.").

See id. at *2.

        Fourth, the Court in Dareltech, LLC v. Xiaomi Inc., No. 18 CIV. 8729 (AKH), 2019 WL

10966200, at *2 (S.D.N.Y. Sept. 10, 2019), attached hereto as Exhibit 3, in which Mr. Hecht was

personally involved, stated:

                                           Dareltech’s litigation conduct was not
                 Although I conclude that Dareltech's
                 “exceptional” within the meaning of 35 U.S.C. § 285, my ruling
                 "exceptional"
                 should not be interpreted as overlooking improper behavior of
                 counsel.

See id. at fn. 1. In Dareltech, defense counsel filed a motion to recover attorney's
                                                                          attorney’s fees due to Mr.

Hecht’s misconduct, there, described in their motion as:
Hecht's

                 [Plaintiff’s counsel on a LinkedIn
                 [Plaintiff's              Linkedln posting] disparaged lead counsel
                 for the Xiaomi Defendants, calling him "pathetic"
                                                           “pathetic” and claiming his
                                 “worse than nearly any law student on a moot court
                 advocacy was "worse
                 board.” Mr. Hecht claimed to be "posting
                 board."                            “posting [all of] this as a warning
                               counsel,” stating that "[j]ust
                 to in-house counsel,"                “[j]ust because you are paying
                 someone $1000/hr+ does not mean you are getting a pro." pro.” . . . .

                 In addition, on February 28, 2019, Mr. Hecht (or someone at his or
                 his client's direction) did exactly what Mr. Hecht had previously
                                                     “very embarrassing facts"
                 threatened to do--the purportedly "very                  facts” about
                 the Xiaomi Defendants were made public. On that date, two articles
                 appeared in the Chinese press that included false and misleading
                                                 Defendants’ executives had allegedly
                 reports that one of the Xiaomi Defendants'
                 committed perjury. The articles exaggerated the potential
                 consequences (including criminal prosecution and imprisonment) of
                 the unfounded perjury allegations and smeared the reputation of the
                          Defendants’ executive. These reports cited an "insider"
                 Xiaomi Defendants'                                          “insider”
                 source who did not want to be identified. While Pierce Bainbridge
                 denied any involvement, there is no credible explanation other than
                 that Dareltech or its counsel (or someone else acting on their behalf)
                           “insider,” as there was no other plausible way that the
                 was the "insider,"


                                                  -2-
                                                  -2
        Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 5 of 49




               purported facts referenced in the articles could have been obtained.
               Dareltech has never denied that at least some of the information in
               the articles was known only to the parties and their lawyers. . . .

See Dareltech, LLC v. Xiaomi Inc. et al., S.D.N.Y. Case No. 1:18-cv-08729 (AKH), Dkt. No. 84

(Memo. of Law in support of Defs.'
                            Defs.’ Mot. To Recover Attorney Fees) at 9-11, an excerpt of which

is attached hereto as Exhibit 4 for foundation.

       Fifth, sharing of edited or misleading litigation materials is an ethical infraction.

               Even with informed client consent, sharing edited or misleading
               litigation materials may violate the Rules. Under Colo. RPC 8.4(c),
               a lawyer may not "engage
                                   “engage in conduct involving dishonesty, fraud,
                         misrepresentation.” A lawyer would likely violate this rule,
               deceit or misrepresentation."
               for example, by posting only an edited portion of a video deposition
               that presents information in a false or misleading light. Similarly,
               other discovery materials or recorded information could be
               misleading if presented out of context or in a manipulated fashion.
               This is particularly true when an answer to a particular question
               posed during a deposition or through some other form of discovery
               is placed immediately after a question to which the answer was not
               intended to respond.

                      “representing a client, a lawyer shall not use means that have
               When "representing
               no substantial purpose other than to embarrass, delay, or burden a
               third person."
                     person.” Colo. RPC 4.4(a). Materials obtained concerning an
               opposing party in litigation may be of a highly personal and
               sensitive nature. Sharing such information could be extremely
               embarrassing to parties involved in the litigation process. Similarly,
               sensitive information learned during the course of representation can
                                    lawyer’s former client if revealed in connection
               be embarrassing to a lawyer's
               with a subsequent dispute with the former client. Lawyers who
               contemplate publishing materials, even when not precluded from
               doing so by any direct court order, must carefully consider whether
               there is a legitimate purpose for making the material generally
               available.

See Colorado Ethics Opinion 130 at 10-11 (rev. Nov. 17, 2018), attached hereto as Exhibit 5.

       And, sixth, as discussed in Defendants'
                                   Defendants’ Motion for Sanctions, sanctions are appropriate

when a party makes misleading extrajudicial statements, even if such misleading statements are




                                                  -3-
        Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 6 of 49




                                                              Eng’g, Inc. v. Autoclear, LLC, 606
unintentional. See Dkt. No. 163-1 at 18-19 (citing Am. Sci. & Eng'g,

F. Supp. 2d 617, 625-626 (E.D. Va. 2008)).

               The Court finds that both Mr. Buff and Mr. Conway are
               attorneys, that both are deemed capable of understanding the
               difference between default judgment and summary
               judgment, and that it is difficult for the Court to believe that
               the issuance of this press release was accidental. It is
               incredible that Defendants would issue a press release
               concerning the Court's denial of default judgment, which
               occurred in May 2008, approximately six months after the
               Court's ruling. Additionally, Defendants do not provide any
               excuse for the misleading statements about actions taken by
               the USPTO.

               Accordingly, the Court concludes that Defendants issued the
               objectionable press release intentionally and in bad faith.
               Furthermore, even if the misstatements were unintentional,
                          finds that the issuance of a patently misleading
               the Court fmds
               press release on a nationally available, widely-read internet
                                                                    interne
               site is completely irresponsible.

See id. at 625 (attached hereto as Exhibit 6).

Dated: June 18, 2021                             Respectfully submitted,

                                                 GORDON REES SCULLY MANSUKHANI, LLP

                                                 By __/s/
                                                      /s/ Craig J. Mariam
                                                     Thomas C. Blatchley (ct25892)
                                                     Craig J. Mariam (pro hac vice)
                                                     Gordon Rees Scully Mansukhani, LLP
                                                     95 Glastonbury Blvd., Ste. 206
                                                     Glastonbury, CT 06033
                                                     Phone: (860) 494-7525
                                                     Fax: (860) 560-0185
                                                     Email: tblatchley@grsm.com
                                                     Attorneys for Defendants and
                                                     Counterclaimants Breitling U.S.A., Inc.;
                                                     Breitling SA (a/k/a Breitling AG)




                                                  -4-
                                                  -4
Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 7 of 49




           EXHIBIT 1
           Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 8 of 49



iiiii       N E W YORK
            NEW   Y O R K STATE
                          S T A T E BAR
                                    B A R ASSOCIATION
                                          ASSOCIATION
            One
            One Elk Street, Albany,
                            Albany, New York 12207
                                             12207  PH 518.463.3200  www.nysba.org
                                                                       www.nysba.org
 Y S F3A
                Elk Street,         New York         PH 518.463.3200



New York
New York State
         State Bar
               Bar Association
                   Association
Committee on
Committee    Professional Ethics
          on Professional Ethics
Opinion 977
Opinion     (8/1/13)
        977 (8/1/13)

Topic:
Topic: Trial publicity in
       Trial publicity in administrative
                          administrative proceeding;
                                         proceeding; distributing
                                                     distributing via
                                                                  via social
                                                                      social media
                                                                             media aa petition
                                                                                      petition and
                                                                                               and
       survey in
       survey    support of
              in support  of client’s pending case
                             client's pending case

Digest: A
Digest: A lawyer
           lawyer who
                   who represents
                         represents aa client
                                       client in
                                              in an
                                                 an administrative
                                                     administrative proceeding
                                                                     proceeding may
                                                                                  may distribute
                                                                                        distribute an
                                                                                                   an
        online petition
        online petition and
                        and survey
                             survey in
                                    in support
                                       support of
                                               of the
                                                  the client's
                                                      client’s case
                                                               case unless
                                                                    unless there
                                                                           there is
                                                                                 is reason
                                                                                    reason to
                                                                                           to believe
                                                                                              believe
        that distributing
        that distributing those
                           those statements
                                 statements would
                                              would have
                                                      have aa substantial
                                                               substantial likelihood
                                                                           likelihood ofof materially
                                                                                           materially
        prejudicing the
        prejudicing  the adjudication.
                         adjudication.

Rule:
Rule:      3.6
           3.6

FACTS
FACTS

    1. The
    1.       inquiring lawyer
        The inquiring   lawyer isis defending
                                    defending aa client
                                                  client in
                                                         in aa cancellation
                                                               cancellation proceeding
                                                                             proceeding before
                                                                                          before the
                                                                                                  the U.S.
                                                                                                      U.S.
Trademark
Trademark Trial   and Appeal
            Trial and  Appeal Board
                                 Board ("TTAB").
                                         (“TTAB”). In In the
                                                          the pending
                                                              pending TTAB      proceeding, aa third-party
                                                                       TTAB proceeding,        third-party
petitioner has
petitioner has alleged
               alleged that
                         that the
                              the client's
                                   client’s registered
                                            registered mark
                                                       mark isis confusingly
                                                                 confusingly similar
                                                                               similar to
                                                                                       to the
                                                                                          the petitioner's
                                                                                              petitioner’s
registered mark
registered mark and
                 and is
                     is seeking
                         seeking cancellation
                                  cancellation of
                                                of the
                                                   the client's
                                                       client’s registration.
                                                                registration.

    2. The
    2.        client has
        The client     has created
                            created an
                                     an online
                                          online petition
                                                    petition toto garner
                                                                    garner opposition
                                                                             opposition to to cancellation.
                                                                                               cancellation. The
                                                                                                              The
petition presents
petition  presents the
                    the proceeding
                          proceeding asas aa contest
                                             contest between
                                                       between aa family
                                                                      family business
                                                                                business and
                                                                                          and aa big
                                                                                                  big corporation,
                                                                                                      corporation,
and asks
and  asks readers
           readers to
                    to sign
                        sign in
                             in order
                                order to
                                       to demonstrate
                                          demonstrate thatthat there
                                                                there isis no
                                                                           no likelihood
                                                                               likelihood ofof confusion
                                                                                               confusion between
                                                                                                          between
the petitioner's
the petitioner’s mark
                   mark and
                          and the
                              the client's
                                  client’s mark.
                                            mark. The     lawyer asks
                                                     The lawyer      asks if
                                                                           if there
                                                                              there is
                                                                                    is any
                                                                                        any ethical
                                                                                            ethical prohibition
                                                                                                    prohibition of
                                                                                                                of
distributing aa link
distributing           to the
                 link to  the client's
                              client’s online
                                        online petition
                                                 petition via
                                                           via social
                                                                 social media
                                                                          media (specifically,
                                                                                  (specifically, using
                                                                                                  using Facebook
                                                                                                         Facebook
and Twitter)
and  Twitter) if
               if the
                  the lawyer   will merely
                      lawyer will   merely tell
                                             tell readers
                                                  readers it
                                                           it is
                                                              is there
                                                                  there but
                                                                         but not
                                                                              not ask
                                                                                  ask them
                                                                                       them to
                                                                                             to sign
                                                                                                sign it.
                                                                                                     it.

   3. In
   3.     addition, the
       In addition, the lawyer   asks if
                        lawyer asks   if it
                                         it is
                                            is ethically
                                                ethically permissible
                                                          permissible to
                                                                      to post
                                                                          post online
                                                                               online aa survey
                                                                                         survey asking
                                                                                                 asking
questions along
questions along the
                the lines of the
                    lines of the following:
                                 following: "Do“Do you
                                                    you think
                                                         think Mark
                                                               Mark X
                                                                    X is
                                                                       is confusingly
                                                                          confusingly similar
                                                                                       similar to
                                                                                               to Mark
                                                                                                  Mark
Y? Click
Y?  Click here
          here to
               to express
                  express your
                          your opinion."
                                opinion.”

    4. The
    4.      lawyer does
        The lawyer  does not
                          not indicate
                              indicate what
                                       what hehe intends
                                                 intends to
                                                         to do
                                                            do with
                                                               with the
                                                                     the petition
                                                                         petition or
                                                                                  or the
                                                                                     the survey
                                                                                         survey results
                                                                                                results
(e.g., whether
(e.g., whether he
               he intends
                  intends to
                          to try
                             try to
                                 to present
                                    present the
                                            the results
                                                results as
                                                        as evidence
                                                           evidence in
                                                                    in the
                                                                       the proceeding).
                                                                           proceeding).

QUESTIONS
QUESTIONS

   5.
   5. If
       If aa client
             client has
                    has set
                        set up
                            up an
                                an online
                                   online petition
                                          petition in
                                                    in support
                                                       support ofof his
                                                                    his case
                                                                        case in
                                                                             in aa trademark
                                                                                   trademark cancellation
                                                                                             cancellation
proceeding, may
proceeding,   may the
                   the client's
                       client’s lawyer distribute aa link
                                lawyer distribute    link to
                                                          to the
                                                             the petition
                                                                 petition via
                                                                          via social
                                                                              social media?
                                                                                      media?

    6. May aa lawyer
    6. May    lawyer in
                     in aa trademark
                           trademark cancellation
                                     cancellation proceeding
                                                  proceeding post
                                                             post an
                                                                  an online
                                                                     online survey
                                                                            survey asking
                                                                                   asking

                                                        11
       Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 9 of 49

readers whether
readers whether they
                they find
                     find two
                          two trademarks
                              trademarks confusingly
                                         confusingly similar?
                                                     similar?




                                              2
        Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 10 of 49




OPINION
OPINION

    7.  Rule 3.6(a)
    7. Rule           of New
               3.6(a) of New York's
                                York’s Rules
                                         Rules of
                                                of Professional
                                                   Professional Conduct
                                                                  Conduct (the    “Rules”) provides
                                                                            (the "Rules")    provides that
                                                                                                       that aa
lawyer  who is
lawyer who    is participating
                 participating (or
                                (or has
                                     has participated)
                                         participated) in
                                                        in aa criminal
                                                              criminal or
                                                                       or civil
                                                                          civil matter
                                                                                 matter "shall
                                                                                         “shall not
                                                                                                not make
                                                                                                    make anan
extrajudicial statement
extrajudicial  statement that
                          that the
                               the lawyer   knows or
                                    lawyer knows    or reasonably
                                                       reasonably should
                                                                    should know
                                                                            know will
                                                                                   will be
                                                                                        be disseminated
                                                                                            disseminated byby
means of
means   of public
           public communication
                   communication and  and will
                                           will have
                                                have aa substantial
                                                        substantial likelihood
                                                                     likelihood ofof materially
                                                                                     materially prejudicing
                                                                                                 prejudicing
an adjudicative
an adjudicative proceeding
                  proceeding inin the
                                  the matter."
                                       matter.” This
                                                 This provision
                                                       provision attempts
                                                                  attempts to
                                                                            to balance
                                                                               balance the
                                                                                         the public
                                                                                             public value
                                                                                                    value of
                                                                                                           of
informed commentary
informed   commentary withwith aa party's
                                   party’s right
                                           right to
                                                 to aa fair  proceeding. 1 We
                                                       fair proceeding.'         note  that such  provisions
                                                                            We note that such provisions
have been
have  been the
            the subject
                 subject of
                         of constitutional   challenge,'2 but
                            constitutional challenge,     but wewe are
                                                                   are limited  to interpreting
                                                                       limited to  interpreting the
                                                                                                 the rules
                                                                                                     rules of
                                                                                                           of
legal
legal ethics and do
      ethics and  do not  undertake to
                      not undertake   to assess
                                         assess their
                                                their validity.
                                                      validity.

     8.
     8. The    prohibition in
         The prohibition    in Rule
                                Rule 3.6(a)
                                       3.6(a) can
                                               can be
                                                   be divided
                                                        divided into
                                                                 into aa few  components: (i)
                                                                         few components:     (i) it applies to
                                                                                                 it applies to aa
lawyer
lawyer whowho isis participating
                   participating in in "a
                                        “a criminal
                                            criminal oror civil
                                                           civil matter"
                                                                 matter” in in which
                                                                               which there
                                                                                       there is
                                                                                             is or
                                                                                                 or will
                                                                                                     will be
                                                                                                          be an
                                                                                                              an
adjudicative proceeding;
adjudicative    proceeding; (ii)
                              (ii) it
                                   it applies
                                      applies when
                                               when the
                                                      the lawyer   “make[s] an
                                                           lawyer "make[s]     an extrajudicial
                                                                                  extrajudicial statement
                                                                                                 statement that
                                                                                                            that
the lawyer
the   lawyer knows
                knows oror reasonably
                            reasonably should
                                            should know
                                                     know willwill be
                                                                    be disseminated
                                                                         disseminated by by means
                                                                                             means of of public
                                                                                                          public
communication”; and
communication";      and (iii)
                          (iii) it
                                it applies
                                   applies toto statements
                                                statements "that
                                                             “that the
                                                                    the lawyer
                                                                         lawyer knows
                                                                                 knows oror reasonably
                                                                                            reasonably should
                                                                                                         should
know …
know        will have
        ... will have aa substantial
                         substantial likelihood     of materially
                                        likelihood of   materially prejudicing
                                                                     prejudicing anan adjudicative
                                                                                      adjudicative proceeding
                                                                                                     proceeding
in the
in  the matter."
         matter.” We We consider
                         consider how       each of
                                      how each     of these
                                                       these components
                                                              components applies
                                                                              applies to
                                                                                      to the
                                                                                          the communications
                                                                                              communications
proposed in
proposed       the inquiry.
            in the inquiry.

    9.
    9. The The first component is
               first component      clearly satisfied.
                                 is clearly satisfied. "Matter"
                                                       “Matter” is
                                                                 is defined  by Rule
                                                                    defined by  Rule 1.0(l)
                                                                                      1.0(l) to
                                                                                             to include
                                                                                                include
“any …
"any       administrative proceeding."
       ... administrative proceeding.” A  A trademark
                                             trademark cancellation   proceeding is
                                                        cancellation proceeding      an administrative
                                                                                  is an administrative
and adjudicative
and                proceeding. 3 The
    adjudicative proceeding.3     The inquiring
                                       inquiring lawyer
                                                 lawyer is
                                                        is therefore
                                                           therefore subject
                                                                     subject to
                                                                             to Rule
                                                                                Rule 3.6(a).
                                                                                     3.6(a).

    10. As
    10. As to
            to the
               the second
                    second component
                            component we  we start
                                              start by
                                                    by considering
                                                        considering whether
                                                                    whether distributing
                                                                             distributing aa link
                                                                                             link to
                                                                                                  to the
                                                                                                     the
petition would
petition  would constitute
                   constitute making
                               making extrajudicial       statements. The
                                          extrajudicial statements.           petition itself
                                                                         The petition   itself includes
                                                                                                includes
extrajudicial statements,
extrajudicial statements, as
                           as it
                              it is
                                 is aa document
                                       document that
                                                  that is
                                                       is being
                                                          being distributed
                                                                distributed online
                                                                            online and
                                                                                   and it
                                                                                        it characterizes
                                                                                           characterizes


11 See Rule 3.6,
   See Rule  3.6, Cmt.
                  Cmt. [1]
                         [1] (discussing
                              (discussing "balance
                                           “balance between
                                                    between protecting
                                                             protecting the
                                                                         the right
                                                                             right to
                                                                                   to aa fair trial and
                                                                                         fair trial  and
 safeguarding the
safeguarding   the right
                   right of
                          of free
                             free expression,"
                                   expression,” and
                                                and noting
                                                    noting "vital
                                                           “vital social
                                                                  social interests
                                                                         interests served
                                                                                   served by
                                                                                           by the
                                                                                               the free
                                                                                                    free
 dissemination of
 dissemination   of information
                     information about
                                     about events
                                            events having
                                                    having legal
                                                            legal consequences
                                                                   consequences and and about
                                                                                          about legal
                                                                                                   legal
 proceedings themselves").
proceedings  themselves”).
2
2 See, e.g.,
  See,   e.g., Gentile
               Gentile v.   State Bar
                         v. State Bar of     Nevada, 501
                                         of Nevada,         U.S. 1030,
                                                       501 U.S.     1030, 1063,
                                                                           1063, 1075
                                                                                   1075 (1991)
                                                                                          (1991) (holding
                                                                                                    (holding in
                                                                                                              in
criminal case
criminal   case that
                that "'substantial
                      “‘substantial likelihood
                                      likelihood ofof material
                                                      material prejudice'
                                                                 prejudice’ standard
                                                                             standard …      satisfies the
                                                                                        ... satisfies  the First
                                                                                                           First
Amendment” as
Amendment"      as "it
                   “it is
                       is designed
                           designed toto protect
                                          protect the
                                                  the integrity
                                                      integrity and
                                                                 and fairness   of aa State’s
                                                                      fairness of              judicial system,
                                                                                      State's judicial  system,
and it
and  it imposes
        imposes only
                 only narrow
                        narrow and
                                and necessary
                                      necessary limitations   on lawyers’
                                                  limitations on             speech”); Hirschkop
                                                                   lawyers' speech");    Hirschkop v.    Snead,
                                                                                                      v. Snead,
594  F.2d 356,
594 F.2d   356, 373-74
                373-74 (4th
                          (4th Cir.
                               Cir. 1979)
                                     1979) (concluding
                                             (concluding that
                                                          that aa rule
                                                                  rule limiting
                                                                       limiting lawyers'
                                                                                 lawyers’ speech
                                                                                            speech onon matters
                                                                                                        matters
pending before
pending    before administrative
                   administrative tribunals,
                                     tribunals, more
                                                  more restrictive
                                                        restrictive than
                                                                     than Rule
                                                                            Rule 3.6,
                                                                                  3.6, was
                                                                                        was unconstitutional
                                                                                              unconstitutional
because overbroad,
because   overbroad, and
                       and noting
                            noting lack
                                    lack of
                                          of record
                                              record evidence
                                                     evidence "that
                                                                “that any
                                                                      any administrative
                                                                           administrative decision
                                                                                            decision has
                                                                                                       has been
                                                                                                           been
set aside
set aside because
           because the
                    the comments
                         comments of  of lawyers  impaired the
                                         lawyers impaired   the fairness
                                                                 fairness of
                                                                           of the
                                                                              the proceedings").
                                                                                  proceedings”).
3
3  See Trademark
   See Trademark Trial    and Appeal
                    Trial and Appeal Board
                                      Board Manual
                                             Manual of of Procedure
                                                          Procedure §102.02
                                                                     §102.02 (3d(3d ed.,
                                                                                    ed., rev. 2, June
                                                                                         rev. 2, June
2013) (describing
2013)  (describing proceedings
                    proceedings within
                                within jurisdiction
                                       jurisdiction of
                                                    of TTAB,
                                                       TTAB, including
                                                              including cancellation
                                                                         cancellation proceedings);
                                                                                        proceedings);
id. §102.03 (cancellation
id. §102.03  (cancellation proceedings
                           proceedings include
                                       include pleadings,
                                                pleadings, motions
                                                           motions and
                                                                    and trial).
                                                                        trial). This
                                                                                 This TTAB    Manual
                                                                                      TTAB Manual
is available
is available at
             at http://www.uspto.gov/trademarks/process/appeal/Preface_TBMP.j
                http://www.uspto.gov/trademarks/process/appeal/Preface_TBMP.jsp.    sp.
                                                       33
         Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 11 of 49




the nature
the nature and
           and merits
                  merits of
                          of the
                             the dispute
                                 dispute in
                                          in particular
                                             particular ways.
                                                        ways. The   fact that
                                                               The fact  that it
                                                                               it was
                                                                                  was the
                                                                                      the client
                                                                                          client who
                                                                                                 who created
                                                                                                       created
and posted
and  posted the
             the petition
                   petition does
                            does not
                                  not make
                                      make the
                                             the rule
                                                 rule inapplicable.
                                                      inapplicable. The
                                                                     The lawyer,
                                                                          lawyer, byby distributing
                                                                                        distributing the
                                                                                                     the link,
                                                                                                          link,
is effectively
is effectively disseminating
                disseminating thethe petition
                                      petition —
                                               – and
                                                  and thus
                                                       thus "mak[ing]"
                                                            “mak[ing]” the
                                                                         the statements
                                                                              statements itit contains
                                                                                              contains —– over
                                                                                                          over
the internet
the internet as
              as aa means
                    means ofof public
                               public communication.
                                      communication.

    11. Whether
    11. Whether the the proposed
                        proposed survey
                                    survey meets
                                             meets this
                                                   this second
                                                         second component
                                                                component is   less clear
                                                                            is less       and may
                                                                                    clear and  may depend
                                                                                                    depend
on aa more
on    more detailed
              detailed description
                        description ofof its
                                         its contents.
                                             contents. It
                                                        It may
                                                           may not
                                                               not make
                                                                    make any
                                                                          any "statement"
                                                                               “statement” subject
                                                                                             subject to
                                                                                                     to the
                                                                                                        the
Rule if
Rule  if it
          it is
             is limited  to posing
                limited to  posing questions
                                     questions in  neutral  terms  and giving  readers  the opportunity
                                                in neutral terms and giving readers the opportunity to   to
express opinions.
express   opinions. But
                      But ifif it
                               it includes
                                  includes leading
                                            leading questions,
                                                    questions, they
                                                                they could
                                                                     could constitute
                                                                           constitute implied
                                                                                       implied statements
                                                                                                statements
subject to
subject  to the
             the Rule.
                 Rule.

    12. The
    12. The final  and central
             final and  central element  of the
                                element of  the prohibition
                                                prohibition is
                                                             is that
                                                                 that the
                                                                      the lawyer
                                                                          lawyer knows
                                                                                 knows oror reasonably
                                                                                            reasonably
should know
should  know that
               that the
                    the statement
                        statement "will
                                   “will have
                                         have aa substantial
                                                 substantial likelihood   of materially
                                                              likelihood of  materially prejudicing
                                                                                        prejudicing an
                                                                                                    an
adjudicative proceeding
adjudicative  proceeding in
                          in the
                             the matter."
                                 matter.”

     13. The
     13. The rule    provides some
               rule provides    some guidance
                                        guidance on  on this
                                                         this final  element by
                                                               final element    by identifying
                                                                                    identifying certain      kinds of
                                                                                                   certain kinds    of
statements     that   are   presumptively      permissible       and    other   kinds
statements that are presumptively permissible and other kinds that are presumptively     that  are   presumptively
impermissible. See
impermissible.            Rule 3.6(b)
                     See Rule   3.6(b) (1)
                                        (1) —
                                            – (6)
                                              (6) (listing    kinds of
                                                    (listing kinds   of statements
                                                                         statements "ordinarily"
                                                                                      “ordinarily” deemed
                                                                                                     deemed likely
                                                                                                                likely
to be
to  be prejudicial;
       prejudicial; Rule
                      Rule 3.6(c)
                             3.6(c) (1)
                                    (1) —– (7)
                                           (7) (listing
                                                (listing kinds
                                                          kinds ofof information
                                                                     information aa lawyer      may state,
                                                                                       lawyer may     state, without
                                                                                                              without
elaboration, if
elaboration,       the statement
                if the  statement does
                                    does not    violate the
                                           not violate    the basic
                                                               basic prohibition
                                                                       prohibition in    Rule 3.6(a)).
                                                                                     in Rule    3.6(a)). As As to
                                                                                                                to the
                                                                                                                   the
communications in
communications       in question,
                        question, however,
                                   however, thethe rule’s    presumptions do
                                                     rule's presumptions      do not  apply. Neither
                                                                                 not apply.    Neither the
                                                                                                         the petition
                                                                                                              petition
nor the
nor  the survey
          survey would
                   would be be within
                               within any
                                        any of
                                             of the
                                                 the presumptively
                                                      presumptively permissible
                                                                         permissible categories
                                                                                        categories of
                                                                                                    of information
                                                                                                        information
listed
listed in  Rule 3.6(c).
        in Rule             Nor would
                  3.6(c). Nor    would either
                                          either ofof those
                                                       those communications
                                                              communications be    be presumptively
                                                                                       presumptively prohibited,
                                                                                                          prohibited,
because Rule
because    Rule 3.6(b)
                  3.6(b) applies
                          applies only
                                   only toto certain
                                             certain statements
                                                        statements that
                                                                      that refer
                                                                            refer "to
                                                                                  “to aa civil
                                                                                          civil matter
                                                                                                matter triable
                                                                                                         triable to
                                                                                                                  to aa
jury, aa criminal
jury,    criminal matter
                     matter or
                             or any
                                any other
                                     other proceeding
                                            proceeding thatthat could    result in
                                                                 could result      incarceration.” A
                                                                                in incarceration."     A trademark
                                                                                                           trademark
cancellation proceeding
cancellation    proceeding is is not
                                 not triable
                                      triable to      jury. 4 For
                                               to aa jury.4    For this
                                                                    this inquiry,
                                                                          inquiry, therefore,
                                                                                    therefore, the
                                                                                                 the rule's
                                                                                                     rule’s lists   of
                                                                                                              lists of
categories give
categories   give nono presumptive
                       presumptive answer
                                      answer to to the
                                                   the question
                                                        question ofof likely
                                                                       likely prejudice.
                                                                              prejudice.

   14. However,
   14. However, the the presumptions
                         presumptions described
                                         described above
                                                    above do
                                                           do not
                                                              not exhaust
                                                                   exhaust the
                                                                            the content
                                                                                 content of
                                                                                          of Rule
                                                                                             Rule 3.6.
                                                                                                   3.6.
Whether or
Whether  or not
             not one
                 one of
                      of the
                         the presumptions
                             presumptions applies,
                                            applies, the
                                                     the governing
                                                         governing standard
                                                                    standard remains
                                                                             remains the
                                                                                      the one
                                                                                          one found
                                                                                              found in
                                                                                                     in
Rule 3.6(a).
Rule 3.6(a). WeWe turn
                   turn toto some
                             some factors
                                   factors that
                                           that bear
                                                bear on
                                                      on whether
                                                         whether the
                                                                  the communications
                                                                       communications would
                                                                                        would have
                                                                                                have aa
substantial likelihood
substantial likelihood of
                        of materially
                            materially prejudicing
                                       prejudicing the
                                                   the cancellation
                                                       cancellation proceeding.
                                                                     proceeding.

   15. One
   15.  One factor   is the
             factor is   the nature
                             nature of
                                     of the
                                         the adjudicative
                                             adjudicative proceeding.
                                                           proceeding. Its
                                                                         Its relevance
                                                                             relevance may
                                                                                       may be
                                                                                            be inferred
                                                                                                inferred
from Rule 3.6(b),
from Rule   3.6(b), because
                     because as as noted
                                   noted above,
                                           above, the
                                                  the presumptive
                                                      presumptive prohibitions
                                                                    prohibitions dodo not apply to
                                                                                      not apply  to civil
                                                                                                    civil
matters not
matters not triable
            triable to
                    to aa jury.
                          jury. Here
                                 Here is
                                      is aa more
                                            more direct
                                                 direct statement
                                                        statement of
                                                                  of this
                                                                     this factor's
                                                                          factor’s importance:
                                                                                   importance:

     Criminal jury
     Criminal   jury trials
                     trials will
                             will be
                                  be most
                                     most sensitive
                                            sensitive to
                                                      to extrajudicial speech. Civil
                                                         extrajudicial speech.  Civil trials
                                                                                      trials may
                                                                                             may bebe
     less sensitive.
     less sensitive. Non
                     Non-jury    hearings and
                           jury hearings  and arbitration
                                               arbitration proceedings
                                                           proceedings may
                                                                        may bebe even
                                                                                 even less  affected.
                                                                                       less affected.
     The   Rule will
     The Rule    will still
                      still place
                            place limitations
                                   limitations on
                                                on prejudicial
                                                    prejudicial comments
                                                                comments inin these
                                                                               these cases,
                                                                                     cases, but
                                                                                             but the
                                                                                                  the
     likelihood of
     likelihood  of prejudice
                    prejudice may
                               may bebe different
                                        different depending
                                                  depending onon the
                                                                 the type
                                                                     type of
                                                                          of proceeding.
                                                                             proceeding.




4
4TTAB  Manual, note
 TTAB Manual,  note 22 supra, §102.03 (decisions
                       supra, §102.03            on merits
                                      (decisions on merits of
                                                           of cases
                                                              cases are
                                                                    are rendered
                                                                        rendered by
                                                                                 by panels
                                                                                    panels of
                                                                                           of
TTAB judges).
TTAB judges).
                                                          4
                                                          4
        Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 12 of 49




Rule 3.6,
Rule  3.6, Cmt.
           Cmt. [6].
                 [6]. Indeed,
                       Indeed, it
                               it has
                                  has been
                                      been said
                                           said that
                                                that the
                                                     the concern
                                                         concern about
                                                                 about improperly
                                                                       improperly influencing
                                                                                  influencing aa
factfinder’s decisions
factfinder's decisions

     is largely
     is         irrelevant in
        largely irrelevant     matters to
                            in matters  to be
                                            be decided  by judges.
                                               decided by  judges. Judicial    officers are
                                                                     Judicial officers  are expected
                                                                                            expected toto be
                                                                                                          be
     immune from
     immune    from the
                      the influences
                          influences ofof inadmissible
                                           inadmissible evidence    and similar
                                                         evidence and     similar sources
                                                                                   sources of
                                                                                            of information
                                                                                               information
     and from
     and          the potentially
           from the    potentially distorting    effects of
                                     distorting effects   of inflamed      public opinion.
                                                              inflamed public      opinion. Thus,    media
                                                                                             Thus, media
     comments by
     comments    by aa lawyer
                       lawyer outside
                                outside aa nonjury  proceeding will
                                           nonjury proceeding   will pose
                                                                      pose aa significant
                                                                              significant and
                                                                                          and direct  threat
                                                                                               direct threat
                                                                         5
     to the administration   of justice …   only in extreme  situations.
     to the administration of justice ... only in extreme situations.5

    16. Another
    16. Another factor  is the
                 factor is the content
                               content ofof the
                                            the extrajudicial
                                                extrajudicial statements.
                                                               statements. For
                                                                             For example,
                                                                                  example, statements
                                                                                            statements on
                                                                                                        on
peripheral issues
peripheral  issues may
                    may carry
                          carry little
                                little risk
                                        risk of
                                              of prejudice.
                                                 prejudice. Statements
                                                               Statements maymay bebe more
                                                                                       more likely
                                                                                             likely to
                                                                                                    to be
                                                                                                        be
prejudicial if
prejudicial if they
               they address
                    address crucial
                             crucial issues
                                      issues committed
                                              committed toto the
                                                              the finder
                                                                   finder of
                                                                          of fact  or are
                                                                             fact or  are expressed
                                                                                          expressed in
                                                                                                     in an
                                                                                                        an
inflammatory way.
inflammatory   way.

    17. The
    17. The likelihood   of prejudice
             likelihood of  prejudice will
                                       will depend
                                            depend inin part
                                                        part on
                                                             on the
                                                                the likelihood
                                                                    likelihood that
                                                                                that the
                                                                                     the statements
                                                                                          statements will
                                                                                                      will
come to
come  to the
          the attention
               attention of
                          of the
                             the finder   of fact.
                                  finder of  fact. Thus
                                                    Thus the
                                                           the method
                                                               method of of disseminating
                                                                            disseminating extrajudicial
                                                                                             extrajudicial
statements may
statements  may bebe aa relevant
                        relevant factor,  and another
                                  factor, and  another related
                                                        related one
                                                                one is
                                                                     is the
                                                                        the statements'   timing. 6 Other
                                                                            statements’ timing.6    Other
                                                                                       7
relevant factors
relevant          may include
         factors may   include the
                                the purpose
                                     purpose with
                                              with which
                                                   which the
                                                          the statements
                                                              statements were
                                                                           were made7
                                                                                made and and whether
                                                                                              whether the
                                                                                                      the
information in
information     the statements
             in the statements isis otherwise
                                    otherwise available
                                               available from         sources. 8 Having
                                                               public sources.8
                                                         from public              Having listed   some of
                                                                                           listed some  of


5
5 Restatement (Third)
  Restatement  (Third) of
                        of The
                           The Law    Governing Lawyers
                                Law Governing              §109, cmt.
                                                  Lawyers §109,   cmt. bb (2000).
                                                                          (2000). But
                                                                                   But cf,
                                                                                       cf., e.g.,
                                                                                            e.g., United
                                                                                                  United
States v.
States    Khan, 538
       v. Khan,       F.Supp.2d. 929,
                 538 F.Supp.2d.    929, 932-35   (S.D.N.Y. 2007)
                                         932-35 (S.D.N.Y.   2007) (interpreting   analogous local
                                                                   (interpreting analogous    local rule
                                                                                                    rule
against statements
against statements likely   to "prejudice
                    likely to  “prejudice the
                                           the due   administration of
                                                due administration   of justice"
                                                                         justice” to
                                                                                  to prohibit
                                                                                     prohibit not
                                                                                               not only
                                                                                                   only
lawyer’s statements
lawyer's  statements likely to taint
                     likely to taint jury
                                     jury pool
                                          pool but
                                               but also
                                                   also those
                                                        those likely to threaten
                                                              likely to threaten safety
                                                                                 safety of
                                                                                        of witnesses).
                                                                                           witnesses).
6
6 See Gentile
  See  Gentile v.  State Bar
                v. State  Bar of  Nevada, 501
                               of Nevada,        U.S. 1030,
                                            501 U.S.    1030, 1044
                                                                1044 (1991)
                                                                       (1991) (citing
                                                                               (citing case
                                                                                        case law   and ABA
                                                                                              law and  ABA
source for
source  for proposition
             proposition that
                          that timing
                               timing of
                                       of aa statement
                                             statement is    significant factor
                                                          is significant  factor in  the assessment
                                                                                  in the  assessment of
                                                                                                      of the
                                                                                                          the
possible threatened
possible  threatened prejudice,
                      prejudice, and
                                  and giving
                                      giving as
                                              as problematic
                                                 problematic example
                                                                example aa statement
                                                                             statement "which
                                                                                         “which reaches   the
                                                                                                 reaches the
attention of
attention  of the
              the venire
                   venire on
                           on the
                              the eve
                                   eve of
                                       of voir            Restatement (Third)
                                                 dire”); Restatement
                                           voir dire");                  (Third) ofof The
                                                                                       The Law    Governing
                                                                                            Law Governing
Lawyers    §109, cmt.
Lawyers §109,    cmt. cc (2000)
                         (2000) ("statement
                                 (“statement made
                                               made long
                                                      long before
                                                             before aa jury
                                                                       jury is
                                                                            is to
                                                                               to be
                                                                                   be selected
                                                                                      selected presents
                                                                                                presents less
                                                                                                         less
risk than
risk than the
           the same
               same statement
                     statement made
                                 made in   the heat
                                        in the heat of
                                                     of intense   media publicity
                                                         intense media    publicity about
                                                                                     about an
                                                                                            an imminent
                                                                                                imminent oror
ongoing proceeding").
ongoing   proceeding”).
7
7  See Gentile
  See   Gentile v.   State Bar
                  v. State   Bar of   Nevada, 501
                                   of Nevada,         U.S. at
                                                 501 U.S.   at 1064-65,
                                                                1064-65, 1080
                                                                           1080 (disciplinary
                                                                                 (disciplinary authority
                                                                                                  authority
considered purpose
considered   purpose ofof statements
                           statements inin assessing
                                           assessing likelihood
                                                      likelihood of
                                                                  of prejudice);
                                                                      prejudice); id. at 1079
                                                                                  id. at  1079 (minority
                                                                                                 (minority
finding it
finding     persuasive that
         it persuasive  that lawyer    admitted having
                               lawyer admitted           called press
                                                  having called  press conference
                                                                        conference to
                                                                                    to influence    venire,
                                                                                       influence venire,
because it
because  it was
            was "difficult
                 “difficult to
                            to believe
                                believe that
                                        that he went to
                                             he went to such
                                                        such trouble,
                                                              trouble, and
                                                                       and took
                                                                           took such
                                                                                such aa risk, if there
                                                                                        risk, if there was
                                                                                                       was
no substantial
no  substantial likelihood
                likelihood that
                            that he  would succeed").
                                  he would   succeed”).
8
8 See id.
  See     at 1046
      id. at 1046 (minority
                    (minority portion
                               portion of
                                        of opinion
                                           opinion noting
                                                    noting that
                                                             that "[m]uch
                                                                  “[m]uch of
                                                                           of the
                                                                              the information     provided by
                                                                                   information provided     by
petitioner had
petitioner  had been
                  been published
                        published in   one form
                                    in one  form oror another,
                                                      another, obviating    any potential
                                                                 obviating any    potential for   prejudice”);
                                                                                              for prejudice");
Restatement (Third)
Restatement    (Third) ofof The
                            The Law    Governing Lawyers
                                 Law Governing                 §109, cmt.
                                                    Lawyers §109,     cmt. cc (2000)
                                                                              (2000) (if
                                                                                       (if same
                                                                                           same information
                                                                                                  information
“is  available   to  the  media   from    other  sources,   the   lawyer’s  out-of-court
"is available to the media from other sources, the lawyer's out-of-court statement alone     statement  alone
ordinarily will
ordinarily  will not
                 not cause   prejudice,” but
                      cause prejudice,"   but this
                                              this factor
                                                   factor is
                                                          is not  “controlling” and
                                                              not "controlling"  and "the
                                                                                      “the information
                                                                                            information must
                                                                                                         must
be both
be  both available
          available and
                     and likely
                          likely in  the circumstances
                                 in the  circumstances to to be
                                                              be reported
                                                                 reported by
                                                                           by the
                                                                               the media");
                                                                                   media”); In In re Sullivan,
                                                                                                  re Sullivan,
185 A.D.2d
185  A.D.2d 440,
              440, 445
                     445 (3d
                          (3d Dept.
                              Dept. 1992)
                                      1992) (dismissing
                                             (dismissing disciplinary
                                                           disciplinary charges    against criminal
                                                                         charges against     criminal defense
                                                                                                      defense
                                                      5
                                                      5
         Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 13 of 49




the factors
the factors relevant
            relevant to
                     to likely
                        likely prejudice
                                prejudice (but
                                          (but without
                                               without any
                                                       any claim
                                                           claim that
                                                                 that the
                                                                      the list is comprehensive),
                                                                          list is                 we
                                                                                  comprehensive), we
consider their
consider their application
               application to
                            to the
                               the inquiry.
                                   inquiry.

    18. The
    18. The nonjury   nature of
              nonjury nature of the
                                 the TTAB    proceeding is
                                     TTAB proceeding      is aa consideration
                                                                consideration counting
                                                                               counting strongly
                                                                                         strongly against
                                                                                                    against
likely prejudice. On
likely prejudice.   On the
                        the other
                             other hand,
                                    hand, while
                                            while the
                                                  the inquiry
                                                      inquiry does
                                                                 does not
                                                                       not fully
                                                                            fully describe  the proposed
                                                                                  describe the   proposed
communications, it
communications,    it appears
                      appears at
                               at least
                                  least that
                                        that the
                                             the statements
                                                 statements in in the
                                                                  the petition,
                                                                      petition, and
                                                                                 and implied  ones in
                                                                                     implied ones    in the
                                                                                                        the
survey if
survey  if any,
           any, would
                would directly
                       directly address
                                address the
                                          the merits
                                              merits of
                                                     of the
                                                        the dispute.
                                                              dispute. The   inquiry does
                                                                        The inquiry   does not
                                                                                           not reveal
                                                                                                reveal the
                                                                                                        the
amount of
amount   of time
            time that
                 that would
                      would be
                             be expected
                                expected toto pass
                                              pass from  the making
                                                   from the   making of
                                                                      of the
                                                                         the statements
                                                                              statements until
                                                                                          until the
                                                                                                the trial.
                                                                                                    trial.

    19. A
    19. A factor   that may
           factor that   may assume
                              assume particular
                                      particular significance
                                                 significance on
                                                               on these
                                                                   these facts
                                                                         facts is  motive. In
                                                                                is motive.      this
                                                                                             In this
connection it
connection   it is
                is useful
                   useful to
                          to distinguish
                             distinguish between
                                         between the
                                                   the mere
                                                        mere making
                                                              making ofof the
                                                                          the statements
                                                                               statements and
                                                                                           and their
                                                                                               their
ultimate intended
ultimate            uses. The
         intended uses.   The inquiry
                              inquiry does
                                      does not specify those
                                           not specify those uses.
                                                             uses.

     20. It
     20.     is possible
          It is possible that
                            that the
                                  the lawyer's
                                      lawyer’s intent
                                                intent is
                                                        is to
                                                           to use
                                                               use the
                                                                    the survey
                                                                         survey results
                                                                                  results as
                                                                                           as evidence
                                                                                               evidence that
                                                                                                          that the
                                                                                                               the two
                                                                                                                   two
marks are
marks    are not
              not confusingly
                   confusingly similar.
                                    similar. If
                                             If so,
                                                so, then
                                                    then the
                                                           the question
                                                                question arises
                                                                            arises whether
                                                                                    whether such
                                                                                               such survey
                                                                                                    survey evidence
                                                                                                             evidence
would be
would    be permissible
             permissible in  in aa cancellation
                                   cancellation proceeding.
                                                 proceeding. If     conducting the
                                                                 If conducting     the survey
                                                                                        survey were
                                                                                                 were an
                                                                                                       an appropriate
                                                                                                           appropriate
means of
means     of seeking
               seeking competent
                           competent evidence,
                                        evidence, then
                                                     then itit would
                                                                would not not have
                                                                               have aa substantial
                                                                                          substantial likelihood
                                                                                                        likelihood ofof
“prejudicing” the
"prejudicing"      the proceeding.
                         proceeding. On  On the
                                              the other
                                                   other hand,
                                                           hand, ifif the
                                                                       the survey
                                                                            survey results
                                                                                      results would
                                                                                               would not
                                                                                                       not constitute
                                                                                                            constitute
proper evidence,
proper   evidence, theirtheir dissemination
                              dissemination could
                                               could give
                                                       give rise
                                                              rise to
                                                                   to additional
                                                                        additional concerns.
                                                                                     concerns. Cf.     Rule 3.6(b)(5)
                                                                                                  Cf. Rule   3.6(b)(5)
(in jury
(in  jury or or criminal
                  criminal context,
                              context, statement
                                         statement ordinarily
                                                      ordinarily likely
                                                                     likely toto be
                                                                                  be prejudicial
                                                                                       prejudicial ifif it  relates to
                                                                                                         it relates  to
information the
information      the lawyer       knows or
                       lawyer knows       or reasonably
                                              reasonably should
                                                            should knowknow is      “likely to
                                                                                is "likely   to be
                                                                                                 be inadmissible
                                                                                                     inadmissible as as
evidence in
evidence     in aa trial
                   trial and
                          and would,
                               would, ifif disclosed,
                                           disclosed, create
                                                       create aa substantial
                                                                   substantial risk
                                                                                  risk of
                                                                                        of prejudicing
                                                                                           prejudicing an an impartial
                                                                                                             impartial
trial”). Similar
trial").             questions would
          Similar questions       would apply
                                         apply to
                                                to possible
                                                   possible intended
                                                               intended useuse of
                                                                               of the
                                                                                   the petition
                                                                                        petition in
                                                                                                 in evidence.
                                                                                                    evidence.

     21. However,
     21. However, the the petition
                           petition was
                                     was created
                                           created by
                                                   by the
                                                      the client
                                                          client and
                                                                 and there
                                                                      there is
                                                                            is no
                                                                               no indication
                                                                                   indication of
                                                                                              of intent
                                                                                                 intent to
                                                                                                        to use
                                                                                                           use
is as
is as evidence.
       evidence. In In the
                        the absence
                            absence of of some
                                           some other
                                                 other explanation,
                                                       explanation, the
                                                                     the inquiring
                                                                          inquiring lawyer   should consider
                                                                                      lawyer should   consider
whether the
whether    the client's
               client’s goal
                          goal is
                                is to
                                   to disseminate
                                       disseminate the
                                                    the petition
                                                        petition so
                                                                 so broadly
                                                                     broadly asas to
                                                                                  to influence
                                                                                     influence the
                                                                                               the finders
                                                                                                    finders of
                                                                                                            of
fact  other  than  through   the  tribunal’s  processes.  Of  course  in that instance  it would
fact other than through the tribunal's processes. Of course in that instance it would be improperbe  improper
for the lawyer
for the  lawyer toto participate
                     participate inin its
                                      its dissemination.
                                          dissemination.

     22. We
     22. We have
             have mentioned
                   mentioned various
                                various relevant
                                          relevant facts
                                                     facts not
                                                           not contained
                                                                contained inin the
                                                                               the inquiry,
                                                                                   inquiry, and
                                                                                             and their
                                                                                                 their absence
                                                                                                       absence
limits our
limits  our ability
            ability to
                     to balance
                         balance the
                                   the above
                                        above factors.
                                                 factors. Even     without those
                                                            Even without      those facts,  however, we
                                                                                     facts, however,    we can
                                                                                                            can
identify an
identify  an outline
             outline ofof the
                          the analysis.
                              analysis. TheThe dominant
                                                 dominant factor
                                                             factor in
                                                                     in this
                                                                        this case
                                                                              case may
                                                                                    may bebe the
                                                                                             the nature
                                                                                                 nature of
                                                                                                         of the
                                                                                                            the
adjudicative proceeding.
adjudicative  proceeding. The      fact that
                              The fact  that the
                                              the adjudication
                                                  adjudication will
                                                                  will be
                                                                       be by
                                                                           by an
                                                                               an administrative
                                                                                  administrative tribunal
                                                                                                  tribunal like
                                                                                                           like
the TTAB
the  TTAB counts
             counts heavily
                      heavily in
                               in favor
                                   favor of
                                          of the
                                              the inquiring
                                                   inquiring lawyer
                                                               lawyer being
                                                                        being permitted
                                                                                permitted to
                                                                                           to disseminate
                                                                                              disseminate the
                                                                                                            the
proposed communications.
proposed   communications. ThereThere could
                                        could bebe aa different
                                                      different answer
                                                                answer ifif the
                                                                            the inquiring
                                                                                inquiring lawyer   were aware
                                                                                           lawyer were   aware
of additional
of additional facts
               facts indicating
                     indicating that
                                  that the
                                       the client
                                            client seeks
                                                    seeks to
                                                           to use
                                                              use the
                                                                  the petition
                                                                       petition to
                                                                                 to exert
                                                                                    exert improper
                                                                                          improper influence,
                                                                                                     influence,
or that
or  that prejudice
         prejudice isis otherwise
                        otherwise likely.
                                     likely. ButBut inin the
                                                         the absence
                                                              absence ofof such
                                                                             such additional
                                                                                   additional facts,  it seems
                                                                                               facts, it seems
unlikely that
unlikely  that distribution
               distribution of
                             of the
                                the petition
                                     petition or
                                               or the
                                                  the survey
                                                       survey would
                                                                would materially
                                                                       materially prejudice
                                                                                    prejudice an
                                                                                               an adjudicative
                                                                                                  adjudicative
proceeding to
proceeding   to be
                be conducted
                   conducted by by aa panel
                                      panel of
                                             of specialized
                                                 specialized trademark
                                                              trademark judges.
                                                                           judges.

   23. We
   23. We have
           have addressed
                addressed only
                           only such
                                 such constraints
                                       constraints on
                                                   on the
                                                      the proposed
                                                          proposed communications
                                                                    communications as  as might
                                                                                          might be
                                                                                                 be
imposed by
imposed by the
           the rules
               rules of
                     of legal
                        legal ethics.
                              ethics. There
                                      There could
                                             could also
                                                   also be
                                                        be legal constraints, but
                                                           legal constraints, but issues
                                                                                  issues of
                                                                                         of law are
                                                                                            law are


lawyer  whose "television
lawyer whose    “television interview
                             interview was
                                       was aa mere
                                              mere drop
                                                   drop in the ocean
                                                        in the        of publicity"
                                                               ocean of  publicity” surrounding
                                                                                     surrounding the
                                                                                                 the
trial, when
trial, when the
            the matters
                matters discussed
                         discussed "had
                                    “had been
                                         been otherwise
                                              otherwise publicized
                                                        publicized prior
                                                                   prior to
                                                                         to the
                                                                            the interview").
                                                                                interview”).
                                                          6
                                                          6
        Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 14 of 49




beyond the
beyond  the scope
            scope of
                  of this
                     this Committee.
                          Committee. The   inquiring lawyer
                                      The inquiring  lawyer may
                                                             may be
                                                                  be well
                                                                      well advised
                                                                           advised to
                                                                                   to review
                                                                                      review TTAB
                                                                                             TTAB
rules and
rules and other
          other applicable
                applicable laws
                           laws and
                                and rules
                                    rules before
                                          before distributing
                                                 distributing the
                                                              the petition
                                                                  petition or
                                                                           or survey.
                                                                              survey.

CONCLUSION
CONCLUSION

    24. A
    24.  A lawyer
            lawyer representing
                     representing aa client
                                        client in
                                                in aa trademark
                                                      trademark cancellation
                                                                  cancellation proceeding
                                                                                  proceeding may may use
                                                                                                       use social
                                                                                                            social
media to
media   to distribute
           distribute aa link   to an
                          link to  an online
                                       online petition
                                                petition in support of
                                                         in support  of the
                                                                         the client’s   case, and
                                                                              client's case,   and may
                                                                                                    may post
                                                                                                          post an
                                                                                                                an
online   survey,   where    there   is  no  substantial   likelihood  that    the  petition
online survey, where there is no substantial likelihood that the petition or survey would     or  survey    would
materially prejudice
materially   prejudice the
                        the upcoming
                             upcoming administrative
                                          administrative adjudication.
                                                           adjudication. If    the lawyer
                                                                           If the  lawyer knew     that the
                                                                                           knew that    the client
                                                                                                            client
were trying
were  trying to to use
                   use the
                         the petition
                               petition to
                                         to pressure
                                             pressure the
                                                        the trademark
                                                             trademark judges,
                                                                          judges, or or the
                                                                                        the lawyer
                                                                                             lawyer hadhad other
                                                                                                             other
information indicating
information    indicating aa likelihood
                               likelihood ofof materially
                                                materially prejudicing
                                                             prejudicing the
                                                                           the proceeding,
                                                                                 proceeding, then
                                                                                                then the
                                                                                                      the lawyer
                                                                                                          lawyer
should not
should       participate in
         not participate  in disseminating     those statements.
                              disseminating those     statements. But
                                                                   But in
                                                                        in the
                                                                            the absence
                                                                                 absence of
                                                                                          of such
                                                                                              such information,
                                                                                                    information,
such statements
such  statements maymay fairly
                           fairly be
                                   be considered     unlikely to
                                       considered unlikely     to prejudice
                                                                  prejudice aa proceeding
                                                                                  proceeding conducted
                                                                                                conducted by by aa
panel of
panel of administrative
          administrative judges.
                            judges.

(14-13)
(14-13)




                                                        7
                                                        7
Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 15 of 49




            EXHIBIT 2
            EXHIBIT 2
In re
In
             Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 16 of 49
   re Discipline
      Discipline of
                 of Hefter,
                    Hafter, 128
                            128 Nev.
                                Nev. 905
                                     905 (2012)
                                         (2012)
381 P.3d
381       623, 2012
     P.3d 623, 2012 WL
                    WL 762036
                        762036

                                                                            matter constituted
                                                                            matter   constituted aa violation
                                                                                                      violation of
                                                                                                                 of rule
                                                                                                                     rule of
                                                                                                                           of
                                                                            professional conduct
                                                                            professional  conduct prohibiting
                                                                                                    prohibiting anan attorney
                                                                                                                     attorney
                     128 Nev.
                     128 Nev. 905
                              905
                                                                            from
                                                                            from engaging
                                                                                 engaging inin misrepresentation.
                                                                                               misrepresentation. RPC
                                                                                                                  RPC 8.4(c).
                                                                                                                       8.4(c).
                Unpublished Disposition
                Unpublished  Disposition
 This is
 This is an
         an unpublished
            unpublished disposition.
                        disposition. See
                                     See Nevada
                                         Nevada Rules
                                                  Rules
   of Appellate
   of Appellate Procedure,
                 Procedure, Rule 36(c) before
                            Rule 36(c) before citing.
                                              citing.
               Supreme
               Supreme Court  of Nevada.
                        Court of Nevada.                           [3]
                                                                   [3]      Attorneys and
                                                                            Attorneys and Legal
                                                                                          Legal Services
                                                                                                 Services    Public
                                                                                                             Public
                                                                            Reprimand, Censure,
                                                                            Reprimand, Censure, or
                                                                                                or Admonition
                                                                                                   Admonition
        In the Matter
        In the Matter of The DISCIPLINE
                      of The DISCIPLINE                                     Private reprimand
                                                                            Private reprimand was
                                                                                                was warranted
                                                                                                      warranted for   attorney
                                                                                                                 for attorney
             OF Jacob
                Jacob HAFTER,
                       RAFTER, Esq.                                         who engaged
                                                                            who            in misrepresentation
                                                                                  engaged in   misrepresentation byby falsely
                                                                                                                        falsely
             OF                 Esq.
                                                                            claiming in
                                                                            claiming   in press
                                                                                            press release
                                                                                                    release that     Attorney
                                                                                                              that Attorney
                         No. 57298.
                             57298.                                         General was
                                                                            General  was involved
                                                                                          involved inin attorney
                                                                                                        attorney disciplinary
                                                                                                                  disciplinary
                         No.
                              |                                             proceeding. RPC
                                                                            proceeding. RPC 8.4(c).
                                                                                              8.4(c).
                        March 7,
                        March 7, 2012.
                                 2012.

Synopsis
Synopsis
Background: Disciplinary
Background: Disciplinary action
                         action was
                                was brought
                                    brought against
                                            against
attorney.
attorney.                                                         Attorneys and
                                                                  Attorneys and Law
                                                                                Law Firms
                                                                                    Firms

                                                                  Law Office
                                                                  Law Office of
                                                                             of Jacob
                                                                                Jacob L.
                                                                                      L. Hatter
                                                                                         Hafter & Associates
                                                                                                & Associates

[Holding:] The
[Holding:]   The Supreme       Court held
                   Supreme Court            that private
                                       held that  private         Clark County
                                                                  Clark County District
                                                                               District Attorney/Civil Division
                                                                                        Attorney/Civil Division
reprimand was
reprimand  was warranted
                 warranted for
                           for attorney
                                attorney who
                                         who engaged   in
                                              engaged in
misrepresentation.
misrepresentation.
                                                                  ORDER  DISAPPROVING PANEL
                                                                  ORDER DISAPPROVING   PANEL RECOMMENDATION
                                                                                             RECOMMENDATION,
                                                                  REMANDING FOR
                                                                  REMANDING    FOR IMPOSITION
                                                                                     IMPOSITION OF   PRIVATE
                                                                                                 OF PRIVATE
Ordered accordingly.
Ordered accordingly.                                              REPRIMAND, AND
                                                                  REPRIMAND, AND ASSESSING
                                                                                 ASSESSING COSTS
                                                                                           COSTS

                                                                   *1 This
                                                                   *1   This isis anan automatic
                                                                                        automatic review
                                                                                                     review ofof aa Northern
                                                                                                                       Northern Nevada
                                                                                                                                    Nevada
                                                                  Disciplinary Board
                                                                  Disciplinary     Board hearing
                                                                                             hearing   panel's
                                                                                                       panel's  recommendation
                                                                                                                recommendation         that
                                                                                                                                       that
 West Headnotes
 West Headnotes (3)
                (3)
                                                                  attorney Jacob
                                                                  attorney  Jacob Hafter
                                                                                     Hafter receive
                                                                                             receive aa public
                                                                                                        public reprimand
                                                                                                               reprimand for      violating
                                                                                                                             for violating
                                                                  RPC 8.1(a)
                                                                  RPC    8.1(a) (false
                                                                                  (false statement
                                                                                          statement ofof material
                                                                                                          material fact    in connection
                                                                                                                      fact in  connection
 [1]
 [1]    Attorneys and
        Attorneys and Legal
                      Legal                                       with attorney
                                                                  with   attorney admission
                                                                                     admission or or discipline
                                                                                                       discipline process)
                                                                                                                    process) and and RPC
                                                                                                                                      RPC
        Services
        Services    Extrajudicial statements;
                    Extrajudicial statements; trial
                                              trial               8.4(c) (misrepresentation).
                                                                  8.4(c)  (misrepresentation). See        SCR 105(3)(b).
                                                                                                    See SCR      105(3)(b). While
                                                                                                                                While wewe
        publicity
        publicity                                                 conclude that
                                                                  conclude    that insufficient
                                                                                      insufficient evidence      supports the
                                                                                                     evidence supports        the panel's
                                                                                                                                    panel's
        Attorney's false
        Attorney's        statements to
                    false statements      press that
                                      to press   that Attorney
                                                      Attorney    conclusion that
                                                                  conclusion           Hafter violated
                                                                                 that Hailer    violated RPC      8.1(a), we
                                                                                                           RPC 8.1(a),      we conclude
                                                                                                                                  conclude
        General was
        General   was involved
                        involved inin attorney
                                      attorney disciplinary
                                                   disciplinary   that sufficient
                                                                  that  sufficient evidence      supports the
                                                                                     evidence supports      the panel's
                                                                                                                panel's determination
                                                                                                                           determination
        matter were
        matter  were not
                      not false statements to
                          false statements   to aa disciplinary
                                                   disciplinary   that Hailer
                                                                  that  Hafter violated     RPC 8.4(c).
                                                                                 violated RPC               We further
                                                                                                   8.4(c). We              conclude that
                                                                                                                 further conclude      that
        authority, and
        authority,   and thus,    the statements did
                           thus, the   statements      did not
                                                            not   Hafter's conduct
                                                                  Hatter's  conduct warrants
                                                                                        warrants aa private
                                                                                                    private reprimand.
                                                                                                             reprimand. We  We therefore
                                                                                                                                  therefore
        violate rule
        violate       of professional
                 rule of professional conduct
                                         conduct prohibiting
                                                    prohibiting   disapprove the
                                                                  disapprove    the panel's
                                                                                     panel's recommendation
                                                                                              recommendation of   of aa public
                                                                                                                        public reprimand
                                                                                                                                reprimand
        an attorney
        an  attorney inin connection
                           connection with
                                         with aa disciplinary
                                                   disciplinary   and remand
                                                                  and  remand for     the panel
                                                                                  for the panel to
                                                                                                 to impose
                                                                                                    impose aa private
                                                                                                               private reprimand.
                                                                                                                         reprimand.
        matter from
        matter        knowingly making
                from knowingly     making aa false   statement
                                              false statement
        of material
        of material fact.  RPC 8.1(a).
                     fact. RPC   8.1(a).
                                                                  Facts
                                                                  Facts
                                                                  Hafter was
                                                                  Hatter  was aa candidate
                                                                                  candidate for
                                                                                             for the   office of
                                                                                                  the office  of Nevada
                                                                                                                  Nevada Attorney
                                                                                                                            Attorney
                                                                  General in 2010.
                                                                  General   in  2010. Hatter
                                                                                        Hafter believed
                                                                                                believed that
                                                                                                           that the   incumbent to
                                                                                                                 the incumbent     to
 [2]
 [2]    Attorneys and
        Attorneys and Legal
                      Legal                                       that office,
                                                                  that  office, Catherine
                                                                                 Catherine Cortez
                                                                                             Cortez Masto,
                                                                                                       Masto, violated     attorney-
                                                                                                                violated attorney-
        Services
        Services    Extrajudicial statements;
                    Extrajudicial statements; trial
                                              trial               client privilege
                                                                  client privilege by
                                                                                    by releasing
                                                                                        releasing toto the  media correspondence
                                                                                                       the media    correspondence
        publicity
        publicity                                                 between the
                                                                  between       offices of
                                                                            the offices of the
                                                                                           the attorney
                                                                                               attorney general
                                                                                                         general and
                                                                                                                  and the
                                                                                                                       the governor.
                                                                                                                           governor.
        Attorney's false
        Attorney's       statements to
                   false statements    press that
                                    to press that Attorney
                                                  Attorney        Accordingly, Hafter
                                                                  Accordingly,   Hafter called
                                                                                         called the
                                                                                                 the Nevada
                                                                                                     Nevada State    Bar and
                                                                                                               State Bar  and asked
                                                                                                                               asked
        General was
        General was involved
                       involved in
                                in attorney
                                    attorney disciplinary
                                               disciplinary       whether anyone
                                                                  whether   anyone atat the
                                                                                        the governor's
                                                                                             governor's office
                                                                                                          office had
                                                                                                                  had reported
                                                                                                                       reported this
                                                                                                                                 this


 WESTLAW a© 2021
            2021 Thomson
                 Thomson Reuters.
                         Reuters. No claim to
                                  No claim to original
                                              original U.S. Government 14fr,,r4rc,
                                                       U.S. Gov        Works.                                                           1
In re
In re Discipline
                Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 17 of 49
      Discipline of
                 of Halter,
                    Hafter, 128
                            128 Nev.
                                Nev. 905
                                     905 (2012)
                                         (2012)
381 P.3d
381 P.3d 623,
         623, 2012
              2012 WL
                   WL 762036
                      762036

alleged misconduct
alleged misconduct toto the
                        the Bar,
                             Bar, and
                                  and was
                                       was told
                                           told that
                                                that no
                                                     no one had.
                                                        one had.              statements, but
                                                                              statements,    but we
                                                                                                 we reject
                                                                                                     reject the
                                                                                                             the State    Bar's assertion
                                                                                                                  State Bar's    assertion that
                                                                                                                                           that because
                                                                                                                                                 because
Hafter then
Haller then attempted
            attempted to
                       to file an anonymous
                          file an anonymous complaint    against
                                               complaint against              the subject
                                                                              the           matter of
                                                                                   subject matter    of the
                                                                                                        the statements
                                                                                                             statements concerned
                                                                                                                             concerned aa disciplinary
                                                                                                                                            disciplinary
General Masto
General  Masto but
                but was
                    was told
                         told that
                               that this
                                    this was
                                         was impossible.
                                             impossible.                      matter, they
                                                                              matter,   they were
                                                                                              were made
                                                                                                     made "in “in connection
                                                                                                                    connection withwith aa disciplinary
                                                                                                                                            disciplinary
                                                                              matter.” Instead,
                                                                              matter."   Instead, wewe conclude
                                                                                                         conclude that that there
                                                                                                                             there must
                                                                                                                                    must bebe clear
                                                                                                                                               clear and
                                                                                                                                                      and
 Nevertheless, five
Nevertheless,      five days
                          days later   Hafter issued
                                 later Haller   issued aa press
                                                           press release
                                                                   release    convincing evidence
                                                                              convincing     evidence that
                                                                                                        that Hafter's
                                                                                                              Hafter's false
                                                                                                                          false statements   were made
                                                                                                                                statements were     made
 on his
 on   his campaign       letterhead entitled
           campaign letterhead         entitled "Haller
                                                 “Hafter Responds
                                                           Responds to   to   to aa disciplinary
                                                                              to    disciplinary authority
                                                                                                    authority in in order
                                                                                                                     order to to sustain
                                                                                                                                 sustain aa charge    that
                                                                                                                                            charge that
 Allegations Masto
Allegations      Masto Violates
                          Violates Attorney
                                     Attorney Ethics
                                                 Ethics Rules."
                                                         Rules.” In     the
                                                                    In the    he violated
                                                                              he  violated RPC
                                                                                             RPC 8.1(a).
                                                                                                   8.1(a). See    ABA Annotated
                                                                                                            See ABA        Annotated Model
                                                                                                                                       Model Rules
                                                                                                                                                Rules ofof
 release, Haller
 release,   Hafter stated
                      stated that:
                               that: "Mr.
                                      “Mr. Haller,
                                             Hafter, who
                                                       who sits    on the
                                                             sits on    the   Prof 11 Conduct
                                                                              Prof    Conduct §     8.1 (2011)
                                                                                                  § 8.1  (2011) ("Rule
                                                                                                                   (“Rule 8.1(a)
                                                                                                                             8.1(a) imposes
                                                                                                                                     imposes aa duty
                                                                                                                                                  duty of
                                                                                                                                                        of
 Southern    Nevada Disciplinary
 Southern Nevada       Disciplinary board,
                                       board, was
                                                was made
                                                     made aware
                                                           aware of of this
                                                                       this   candor in
                                                                              candor   in connection
                                                                                          connection with
                                                                                                        with all
                                                                                                               all communications
                                                                                                                   communications with  with admission
                                                                                                                                              admission
 issue
 issue onon Friday,
             Friday, April
                       April 2,
                              2, 2010....
                                  2010.... Mr.
                                            Mr. Haller
                                                 Hafter called
                                                         called the
                                                                  the Bar
                                                                       Bar    authorities and
                                                                              authorities   and disciplinary
                                                                                                  disciplinary authorities."       (emphasis added));
                                                                                                                  authorities.” (emphasis       added));
 and confirmed
and    confirmed thatthat aa report
                              report of   Ms. Masto's
                                       of Ms.   Masto's violation
                                                          violation waswas    Geoffrey C.
                                                                              Geoffrey     C. Hazard,
                                                                                              Hazard, Jr.Jr. && W.W. William
                                                                                                                       William Hodes,
                                                                                                                                   Hodes, The     Law of
                                                                                                                                            The Law     of
 made to
made     to the
            the State   Bar.” The
                 State Bar."    The same
                                     same day,   Hafter participated
                                            day, Haller  participated in in   Lawyering §§ 62.3,
                                                                              Lawyering       62.3, at
                                                                                                     at 62-5
                                                                                                        62–5 (3d(3d ed.
                                                                                                                      ed. Supp.2008)
                                                                                                                           Supp.2008) (( "Rule
                                                                                                                                           “Rule 8.1(a)
                                                                                                                                                   8.1(a)
aa conference
    conference call     hosted by
                  call hosted     by the
                                     the Nevada
                                          Nevada News
                                                    News Bureau.
                                                            Bureau. TheThe    states aa simple
                                                                              states     simple rule:
                                                                                                  rule: lawyers
                                                                                                         lawyers ... ... may
                                                                                                                         may notnot deliberately
                                                                                                                                    deliberately lielie to
                                                                                                                                                        to
 author of
author    of the
              the resulting   news story
                  resulting news     story reported
                                            reported that
                                                       that "Haller
                                                            “Hafter said
                                                                      said    regulatory authorities
                                                                              regulatory    authorities about
                                                                                                          about material
                                                                                                                   material facts.”).    Hafter did
                                                                                                                               facts."). Haller   did not
                                                                                                                                                       not
 today he
today    he received
             received confirmation
                        confirmation fromfrom aa reliable
                                                  reliable source
                                                           source inside
                                                                    inside    make his
                                                                              make   his false
                                                                                          false statements
                                                                                                statements to to any
                                                                                                                 any disciplinary     authority and
                                                                                                                        disciplinary authority    and we
                                                                                                                                                       we
 the Nevada
the  Nevada State
                State Bar
                       Bar that
                            that aa formal
                                    formal ethics
                                             ethics complaint   has been
                                                    complaint has    been     therefore conclude
                                                                              therefore   conclude that
                                                                                                      that he   did not
                                                                                                           he did    not violate   RPC 8.1(a).
                                                                                                                           violate RPC   8.1(a).
 filed  against the
 filed against   the Attorney
                      Attorney General
                                  General for   violations of
                                            for violations   of attorney-
                                                                attorney-
 client privilege."
 client  privilege.”                                                           [2]    However, Hafter's
                                                                               [2] However,        Hafter's false
                                                                                                              false statements
                                                                                                                    statements to to the
                                                                                                                                      the press
                                                                                                                                          press support
                                                                                                                                                 support
                                                                              the panel's
                                                                              the  panel's conclusion
                                                                                             conclusion thatthat he
                                                                                                                  he violated
                                                                                                                       violated RPC
                                                                                                                                  RPC 8.4(c).
                                                                                                                                          8.4(c). That
                                                                                                                                                   That
The
The State    Bar then
      State Bar    then filed
                          filed aa formal     complaint alleging
                                    formal complaint     alleging that
                                                                    that      rule states:
                                                                              rule  states: "It
                                                                                            “It is  professional misconduct
                                                                                                 is professional    misconduct for for aa lawyer
                                                                                                                                          lawyer toto ...
                                                                                                                                                      ...
Hafter's statements
Hafter's   statements to  to the
                              the press
                                   press amounted
                                           amounted to to aa violation
                                                              violation       [e]ngage in
                                                                              [e]ngage        conduct involving
                                                                                          in conduct     involving ...... misrepresentation."
                                                                                                                           misrepresentation.” The  The
of RPC
of  RPC 8.1(a)     for knowingly
           8.1(a) for   knowingly making
                                       making aa false
                                                   false statement
                                                          statement ofof      evidence presented
                                                                              evidence    presented atat the
                                                                                                          the hearing
                                                                                                               hearing clearly     demonstrated that
                                                                                                                         clearly demonstrated       that
material fact
material   fact in
                in connection
                    connection withwith aa disciplinary
                                            disciplinary matter,
                                                          matter, RPC
                                                                   RPC        Hafter either
                                                                              Haller   either intended
                                                                                               intended to to mislead
                                                                                                               mislead inin his  press release
                                                                                                                            his press    release or,
                                                                                                                                                  or, at
                                                                                                                                                      at
8.4(c) for
8.4(c)      conduct involving
        for conduct    involving deceit
                                    deceit and
                                            and dishonesty,
                                                 dishonesty, and
                                                              and RPC
                                                                   RPC        the least,
                                                                              the          acted in
                                                                                   least, acted    in reckless
                                                                                                      reckless disregard
                                                                                                                  disregard for     the truth.
                                                                                                                               for the   truth. See
                                                                                                                                                See InIn
8.4(d) for
8.4(d)  for conduct     prejudicing the
             conduct prejudicing       the administration
                                           administration of of justice.
                                                                justice.      re Surrick
                                                                              re            338 F.3d
                                                                                 Surrick, 338     F.3d 224,
                                                                                                        224, 234
                                                                                                               234 (3d
                                                                                                                    (3d Cir.2003);
                                                                                                                          Cir.2003); In In re
                                                                                                                                            re Conduct
                                                                                                                                               Conduct
After aa hearing,
After     hearing, aa panel
                      panel ofof the
                                 the Northern
                                      Northern Nevada
                                                 Nevada Disciplinary
                                                          Disciplinary        of Huffman,
                                                                              of  Huffman, 331331 Or.     209, 13
                                                                                                     Or. 209,    13 P.3d
                                                                                                                     P.3d 994,
                                                                                                                            994, 998
                                                                                                                                   998 (Or.2000)
                                                                                                                                         (Or.2000) (" (“
Board found
Board           that Hafter's
         found that   Hafter's statements       amounted to
                                  statements amounted       to material
                                                               material       ‘Misrepresentation’
                                                                              `Misrepresentation' may may include
                                                                                                             include an
                                                                                                                      an affirmative
                                                                                                                          affirmative misstatement,
                                                                                                                                         misstatement,
misstatements in
misstatements        violation of
                  in violation       RPC 8.1(a)
                                  of RPC   8.1(a) and
                                                   and 8.4(c),
                                                       8.4(c), but
                                                                but did
                                                                     did      an intentional
                                                                              an  intentional failure    to disclose
                                                                                                failure to   disclose material
                                                                                                                        material facts     that may
                                                                                                                                   facts that   may oror
not find
not  find aa violation
             violation ofof RPC
                            RPC 8.4(d).
                                   8.4(d). The
                                            The panel
                                                 panel recommended
                                                        recommended           may not
                                                                              may   not have
                                                                                         have been
                                                                                                been intended
                                                                                                      intended to to deceive,
                                                                                                                     deceive, oror aa combination
                                                                                                                                       combination of of
that Haller
that Hafter bebe publicly
                 publicly reprimanded
                            reprimanded and  and assessed
                                                 assessed the
                                                            the costs of
                                                                costs of      both.”).
                                                                              both.").
the disciplinary
the disciplinary proceeding.
                   proceeding.
                                                                              Hafter claims
                                                                              Haller            that his
                                                                                       claims that    his misrepresentations
                                                                                                          misrepresentations cannot cannot constitute
                                                                                                                                            constitute aa
                                                                              violation of
                                                                              violation   of an
                                                                                             an ethical  rule because
                                                                                                 ethical rule   because they
                                                                                                                         they are
                                                                                                                                are protected
                                                                                                                                     protected political
                                                                                                                                                political
Discussion
Discussion                                                                    speech. Haller
                                                                              speech.   Hafter errs.
                                                                                                 errs. A
                                                                                                       A lawyer    who is
                                                                                                           lawyer who     is aa candidate
                                                                                                                                candidate for   political
                                                                                                                                            for political
Although persuasive,
Although      persuasive, the  the panel's
                                       panel's findings
                                                   findings andand            office has
                                                                              office  has aa First
                                                                                              First Amendment
                                                                                                     Amendment right right toto discuss
                                                                                                                                 discuss public
                                                                                                                                           public issues
                                                                                                                                                  issues
recommendations are
recommendations      are not
                         not binding
                              binding onon this
                                            this court,
                                                 court, Matter
                                                         Matter of
                                                                 of           and advocate
                                                                              and  advocate hishis own
                                                                                                    own election.
                                                                                                           election. Buckley
                                                                                                                      Buckley v.  v. Valeo, 424 U.S.
                                                                                                                                     Valeo, 424  U.S. 1,
                                                                                                                                                       1,
Discipline of
Discipline  of Droz,   123 Nev.
               Droz, 123    Nev. 163,
                                   163, 168,
                                         168, 160
                                               160 P.3d
                                                    P.3d 881,
                                                          881, 884
                                                               884            52,
                                                                              52, 96   S.Ct. 612,
                                                                                   96 S.Ct.    612, 46
                                                                                                     46 L.Ed.2d
                                                                                                          L.Ed.2d 659
                                                                                                                    659 (1976).
                                                                                                                           (1976). However,
                                                                                                                                      However, Haller
                                                                                                                                                  Hafter
(2007), and
(2007),  and we
             we will
                  will conduct  an independent,
                       conduct an   independent, dede novo
                                                      novo review
                                                            review            did more
                                                                              did  more than
                                                                                           than simply
                                                                                                  simply engage
                                                                                                            engage inin the
                                                                                                                        the pugilistic
                                                                                                                               pugilistic rhetoric
                                                                                                                                           rhetoric of
                                                                                                                                                     of aa
to determine
to            whether and
   determine whether    and what
                            what type
                                  type of
                                        of discipline
                                           discipline is warranted,
                                                      is warranted,           political campaign.
                                                                              political  campaign. First,
                                                                                                        First, he
                                                                                                                he improperly       cloaked himself
                                                                                                                   improperly cloaked        himself inin
see In
see In re
       re Stuhff  108 Nev.
          Stuhff, 108  Nev. 629,
                            629, 633,
                                  633, 837  P.2d 853,
                                       837 P.2d        855 (1992);
                                                  853, 855 (1992);            the authority
                                                                              the  authority of of the
                                                                                                    the Southern      Nevada Disciplinary
                                                                                                         Southern Nevada          Disciplinary Board.
                                                                                                                                                 Board.
In re
In re Kenick   100 Nev.
      Kenick, 100    Nev. 273,
                          273, 275-76,
                                 275–76, 680    P.2d 972,
                                           680 P.2d   972, 973–74
                                                           973-74             Cf.  Jenevein v.
                                                                              Cf. Jenevein     v. Willing,     493 F.3d
                                                                                                    Willing, 493    F.3d 551,
                                                                                                                           551, 560      (5th Cir.2007)
                                                                                                                                   560 (5th   Cir.2007)
(1984).
(1984).                                                                       (reaffirming judge's
                                                                              (reaffirming    judge's First
                                                                                                        First Amendment
                                                                                                                Amendment right  right to
                                                                                                                                        to comment
                                                                                                                                           comment on on
                                                                              matters of
                                                                              matters    of public
                                                                                             public concern,
                                                                                                       concern, butbut upholding
                                                                                                                         upholding public
                                                                                                                                        public censure
                                                                                                                                                censure
 *2 [1]
 *2            Having reviewed
       [1] Having       reviewed the the record
                                          record ofof the
                                                      the proceedings
                                                            proceedings       for his
                                                                              for  his "use
                                                                                        “use of of the
                                                                                                    the trappings
                                                                                                          trappings of      judicial office
                                                                                                                       of judicial             to boost
                                                                                                                                       office to   boost
before the
before  the board
            board and
                    and the
                         the briefs
                             briefs filed  in this
                                     filed in this court,
                                                   court, we
                                                          we conclude
                                                              conclude        his message").
                                                                              his  message”). Then,Then, after
                                                                                                            after insinuating
                                                                                                                  insinuating that that he
                                                                                                                                         he spoke
                                                                                                                                            spoke with
                                                                                                                                                    with
that there
that there isis not
                not clear
                     clear and
                            and convincing
                                 convincing evidence        that Haller
                                                evidence that    Hafter       some degree
                                                                              some    degree of of inside
                                                                                                    inside knowledge
                                                                                                             knowledge due   due toto his
                                                                                                                                       his membership
                                                                                                                                            membership
violated RPC
violated   RPC 8.1(a).
                  8.1(a). In    relevant part,
                            In relevant     part, RPC
                                                   RPC 8.1(a)    states
                                                          8.1(a) states       on the
                                                                              on  the disciplinary       panel, he
                                                                                        disciplinary panel,       he claimed
                                                                                                                       claimed that that he
                                                                                                                                          he confirmed
                                                                                                                                             confirmed
that "a
that  “a lawyer   ... in
         lawyer ...   in connection
                          connection withwith aa disciplinary
                                                 disciplinary matter,
                                                                matter,       with the
                                                                              with   the State      Bar that
                                                                                            State Bar     that anan ethical
                                                                                                                     ethical complaint
                                                                                                                                 complaint hadhad been
                                                                                                                                                    been
shall not
shall      ... [k]nowingly
       not ... [k]nowingly make
                              make aa false    statement of
                                         false statement       material
                                                            of material       filed against
                                                                              filed against thethe attorney
                                                                                                     attorney general      when he
                                                                                                                 general when        he knew
                                                                                                                                         knew nono such
                                                                                                                                                    such
fact.”  Hafter's statements
fact." Hafter's   statements to to the
                                    the press
                                         press were
                                                 were certainly
                                                       certainly false
                                                                  false


 WESTLAW ©
         © 2021
           2021 Thomson Reuters. No
                Thomson Reuters. No claim to original
                                    claim to original U.S.
                                                      U.S. Government Works.
                                                           Government Works.                                                                          2
In re
In re Discipline
                Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 18 of 49
      Discipline of
                 of Halter,
                    Hafter, 128
                            128 Nev.
                                Nev. 905
                                     905 (2012)
                                         (2012)
381 P.3d
381 P.3d 623,
         623, 2012
              2012 WL
                   WL 762036
                      762036

thing had
thing  had happened.
            happened. He He then
                             then repeated    this statement
                                                     statement to  to the
                                                                       the   re Lerner,
                                                                             re           124 Nev.
                                                                                 Lerner, 124   Nev. 1232,
                                                                                                      1232, 1246,
                                                                                                               1246, 197
                                                                                                                       197 P.3d
                                                                                                                             P.3d 1067,
                                                                                                                                    1067, 1077-78
                                                                                                                                           1077–78
                                    repeated this
media onon aa conference                                                     (2008). In
                                                                             (2008).      considering the
                                                                                       In considering     the panel's
                                                                                                              panel's recommended         discipline
                                                                                                                        recommended discipline
media          conference call.
                             call. These    misrepresentations are
                                    These misrepresentations           are
not  protected   political  speech.   “The  guarantee       of freedom       here, we
                                                                             here, we note
                                                                                        note that
                                                                                             that Hailer
                                                                                                  Hafter hashas never
                                                                                                                 never been
                                                                                                                         been disciplined    before,
                                                                                                                                disciplined before,
not protected political speech. "The guarantee of freedom
of speech
    speech will
             will not
                   not protect
                        protect [a[a lawyer
                                      lawyer inin the
                                                   the context       of aa   no clients
                                                                             no clients were
                                                                                         were harmed,
                                                                                              harmed, and and the
                                                                                                               the incident
                                                                                                                   incident isis an
                                                                                                                                 an isolated
                                                                                                                                    isolated one. In
                                                                                                                                             one. In
of                                                        context of
political campaign]
          campaign] from
                       from disciplinary
                              disciplinary action
                                            action ...
                                                     ... if
                                                         if he
                                                            he is
                                                                is guilty
                                                                   guilty    those circumstances,
                                                                             those  circumstances, aa private
                                                                                                         private reprimand
                                                                                                                  reprimand is  is appropriate.
                                                                                                                                   appropriate. See
                                                                                                                                                 See
political
of known
    known falsehood       intentionally used
                                          used and
                                                 and published
                                                        published for        ABA Standards
                                                                             ABA   Standards for
                                                                                               for Imposing      Lawyer Sanctions
                                                                                                   Imposing Lawyer        Sanctions § § 7.4 (stating
                                                                                                                                        7.4 (stating
of           falsehood intentionally                                   for
the purpose
     purpose ofof misleading
                   misleading thethe voters  and gaining       personal      that an
                                                                             that an admonition
                                                                                      admonition (the
                                                                                                    (the equivalent
                                                                                                           equivalent of of aa private
                                                                                                                                private reprimand)
                                                                                                                                        reprimand)
the                                   voters and   gaining personal
advantage for
            for himself
                himself oror his
                             his candidate."
                                  candidate.” State
                                                State v.
                                                       v. Russell,    227
                                                           Russell, 227      is generally
                                                                             is generally the
                                                                                           the appropriate
                                                                                               appropriate discipline
                                                                                                                discipline when
                                                                                                                            when thethe violation
                                                                                                                                        violation is
                                                                                                                                                   is
advantage
                                                                             isolated and
                                                                             isolated  and "causes
                                                                                           “causes little
                                                                                                     little or
                                                                                                            or no  actual or
                                                                                                                no actual  or potential
                                                                                                                               potential injury
                                                                                                                                         injury to
                                                                                                                                                to aa
Kan. 897,
Kan.  897, 610
            610 P.2d
                 P.2d 1122,
                      1122, 1127
                             1127 (Kan.1980);
                                    (Kan.1980); see
                                                  see also
                                                        also Garrison
                                                               Garrison
                                                                             client, the
                                                                             client, the public,
                                                                                         public, or
                                                                                                 or the
                                                                                                    the legal
                                                                                                          legal system").
                                                                                                                 system”).
v. Louisiana,
v. Louisiana, 379379 U.S.
                      U.S. 64,
                             64, 75,    85 S.Ct.
                                   75, 85          209, 13
                                           S.Ct. 209,      13 L.Ed.2d
                                                                L.Ed.2d
125 (1964)
125  (1964) ("[T]he
              (“[T]he knowingly
                       knowingly false     statement and
                                     false statement      and the
                                                               the false
                                                                    false
                                                                             We agree
                                                                             We   agree that
                                                                                        that Hailer
                                                                                             Hafter violated
                                                                                                      violated RPC
                                                                                                               RPC 8.4(c),
                                                                                                                      8.4(c), but
                                                                                                                               but we
                                                                                                                                   we conclude
                                                                                                                                       conclude
statement made
statement   made with
                    with reckless
                         reckless disregard
                                    disregard ofof the
                                                    the truth,
                                                          truth, do
                                                                  do not
                                                                       not
                                                                             that no
                                                                             that no RPC
                                                                                     RPC 8.1(a)
                                                                                           8.1(a) violation
                                                                                                  violation was
                                                                                                             was shown.
                                                                                                                 shown. WeWe further
                                                                                                                               further conclude
                                                                                                                                       conclude
enjoy
enjoy constitutional     protection.”). Thus,
        constitutional protection.").     Thus, wewe conclude
                                                        conclude that that
                                                                             that no
                                                                             that  no more
                                                                                       more than
                                                                                               than aa private
                                                                                                         private reprimand
                                                                                                                  reprimand is      appropriate.
                                                                                                                                is appropriate.
Hafter's actions
Hailer's  actions constitute
                   constitute aa violation
                                 violation of
                                           of RPC
                                               RPC 8.4(c).
                                                       8.4(c).
                                                                             Accordingly, we
                                                                             Accordingly,   we remand
                                                                                                 remand for   the panel
                                                                                                          for the  panel to
                                                                                                                          to impose
                                                                                                                              impose aa private
                                                                                                                                         private
                                                                             reprimand of
                                                                             reprimand   of attorney
                                                                                            attorney Jacob
                                                                                                      Jacob Hailer
                                                                                                             Hafter for  violating RPC
                                                                                                                     for violating  RPC 8.4(c).
                                                                                                                                         8.4(c).
 *3 [3]
 *3         The purpose
      [3] The    purpose of
                          of attorney
                              attorney discipline
                                         discipline is to protect
                                                    is to protect the
                                                                  the
                                                                             Also, Hailer
                                                                             Also, Hafter shall  pay the
                                                                                           shall pay the costs of the
                                                                                                         costs of the disciplinary  proceeding.
                                                                                                                      disciplinary proceeding.
public, the
public, the courts, and the
            courts, and  the legal
                             legal profession,
                                     profession, not
                                                 not to
                                                      to punish
                                                         punish the
                                                                 the
attorney. State
attorney. State Bar
                Bar ofNevada
                    of Nevada v. v. Claiborne,  104 Nev.
                                    Claiborne, 104  Nev. 115,
                                                          115, 213,
                                                                213,
                                                                             It is
                                                                             It is so ORDERED.
                                                                                   so ORDERED.
756  P.2d 464,
756 P.2d  464, 527–28   (1988). In
                527-28 (1988).        determining the
                                  In determining   the appropriate
                                                        appropriate
discipline, this
discipline,  this court
                  court has
                          has considered      four factors
                                considered four     factors toto be
                                                                  be
weighed: "the
weighed:   “the duty
                 duty violated,
                      violated, thethe lawyer's  mental state,
                                       lawyer's mental    state, the
                                                                 the         All Citations
                                                                             All Citations
potential or
potential    actual injury
          or actual        caused by
                    injury caused     by the
                                         the lawyer's  misconduct,
                                             lawyer's misconduct,
and the
and  the existence
         existence of   aggravating or
                    of aggravating      or mitigating
                                           mitigating factors.”   In
                                                        factors." In         128 Nev.
                                                                             128 Nev. 905,
                                                                                      905, 381
                                                                                           381 P.3d
                                                                                               P.3d 623
                                                                                                    623 (Table),
                                                                                                        (Table), 2012
                                                                                                                 2012 WL
                                                                                                                      WL 762036
                                                                                                                         762036

 End of Document                                                                © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                            Government Works.




 WESTLAW ©
         © 2021
           2021 Thomson Reuters. No
                Thomson Reuters. No claim to original
                                    claim to original U.S.
                                                      U.S. Government Works.
                                                           Government Works.                                                                      3
                                                                                                                                                  3
Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 19 of 49




            EXHIBIT 3
            EXHIBIT 3
Dareltech,
Dareltech, LLC
               Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 20 of 49
               v. Xiaomi
           LLC v. Xiaomi Inc., Slip Copy
                         Inc., Slip Copy (2019)
                                         (2019)
2019 WL
2019 WL 10966200
        10966200

                                                                         various objectionable
                                                                         various objectionable behaviors
                                                                                                behaviors onon the
                                                                                                                the part
                                                                                                                    part of
                                                                                                                         of Dareltech's
                                                                                                                            Dareltech's
                                                                         counsel over
                                                                         counsel over the
                                                                                      the course of the
                                                                                          course of the litigation.
                                                                                                        litigation.
                  2019 WL 10966200
                  2019 WL    10966200
    Only the
    Only the Westlaw
             Westlaw citation  is currently
                      citation is           available.
                                  currently available.
                                                                         Specifically, defendants
                                                                         Specifically,  defendants point
                                                                                                       point toto the
                                                                                                                    the following      alleged
                                                                                                                         following alleged
     United  States District
     United States           Court, S.D.
                    District Court, S.D. New
                                         New York.
                                              York.
                                                                         bad acts:
                                                                         bad   acts: (1)
                                                                                     (1) Dareltech's
                                                                                          Dareltech's counsel
                                                                                                        counsel conducted         undisclosed
                                                                                                                    conducted undisclosed
                                                                         interviews at
                                                                         interviews   at aa Xiaomi
                                                                                             Xiaomi promotional
                                                                                                       promotional event,
                                                                                                                        event, in    violation
                                                                                                                                 in violation
      DARELTECH,
      DARELTECH, LLC, LLC, Plaintiff,
                           Plaintiff,
                                                                         of various
                                                                         of  various New
                                                                                      New York
                                                                                            York Rules
                                                                                                   Rules ofof Professional
                                                                                                                Professional Conduct.
                                                                                                                                Conduct. (2)(2)
                    v.
                    V.                                                   Dareltech's counsel
                                                                         Dareltech's           threatened to
                                                                                      counsel threatened    to expose    perjury allegations
                                                                                                                expose perjury     allegations
  XIAOMI INC.,
  XIAOMI INC., Beijing Xiaomi Technology
               Beijing Xiaomi  Technology                                and other
                                                                         and  other "embarrassing
                                                                                    “embarrassing facts.”    (3) Dareltech's
                                                                                                    facts." (3)   Dareltech's counsel
                                                                                                                               counsel made
                                                                                                                                         made
                                                                         various disparaging
                                                                         various  disparaging comments
                                                                                                comments to   to the
                                                                                                                  the media
                                                                                                                      media andand on   social
                                                                                                                                    on social
         Co., Ltd.,
         Co.,       Xiaomi USA,
              Ltd., Xiaomi       Inc. and
                           USA, Inc.  and
                                                                         media about
                                                                         media   about the
                                                                                         the case.
                                                                                             case. (4)
                                                                                                    (4) Dareltech
                                                                                                         Dareltech variously
                                                                                                                       variously multiplied
                                                                                                                                   multiplied
      Xiaomi Technology,
      Xiaomi  Technology, Inc.,
                           Inc., Defendants.
                                 Defendants.                             the proceedings,
                                                                         the  proceedings, by,
                                                                                            by, among
                                                                                                among other
                                                                                                         other things,
                                                                                                                 things, filing   motions for
                                                                                                                          filing motions    for
                                                                         reconsideration and
                                                                         reconsideration   and relief
                                                                                               relief from
                                                                                                      from judgment.
                                                                                                            judgment.
                       18 Civ.
                       18 Civ. 8729
                               8729 (AKH)
                                    (AKH)
                                 |
                       Signed 09/10/2019
                       Signed  09/10/2019
                                                                         Discussion
                                                                         Discussion
Attorneys and
Attorneys and Law
              Law Firms
                  Firms
                                                                             A. Legal
                                                                             A.   Legal Standard
                                                                                         Standard
Andrew Chan
Andrew   Chan Wolinsky,
               Wolinsky, Yi
                         Yi Wen Wu, David
                            Wen Wu, David Lawrence
                                          Lawrence Hecht,
                                                   Hecht,                 The Patent
                                                                          The    Patent Act
                                                                                         Act provides
                                                                                               provides thatthat aa "court
                                                                                                                     “court in in exceptional
                                                                                                                                   exceptional cases
                                                                                                                                                  cases
Pierce Bainbridge
Pierce Bainbridge Beck
                   Beck Price
                        Price &
                              & Hecht
                                Hecht LLP,
                                      LLP, New
                                           New York,
                                               York, NY,
                                                     NY,                  may award
                                                                         may     award reasonable
                                                                                         reasonable attorney
                                                                                                        attorney fees
                                                                                                                    fees toto the
                                                                                                                              the prevailing
                                                                                                                                   prevailing party."
                                                                                                                                                 party.”
for Plaintiff.
for Plaintiff.                                                            35 U.S.C.
                                                                         35    U.S.C. §§ 285.
                                                                                            285. "[A]n
                                                                                                   “[A]n ‘exceptional’
                                                                                                             `exceptional' case case is    simply one
                                                                                                                                       is simply     one
                                                                          that stands
                                                                         that   stands out
                                                                                         out from
                                                                                              from others
                                                                                                      others with
                                                                                                                with respect
                                                                                                                        respect toto the
                                                                                                                                      the substantive
                                                                                                                                           substantive
Ryan Boyd
Ryan   Boyd McCrum,
             McCrum, Susan     M. Gerber,
                        Susan M.    Gerber, Jones
                                            Jones Day,
                                                   Day,                   strength of
                                                                         strength    of aa party's
                                                                                           party's litigating
                                                                                                    litigating position
                                                                                                                 position (considering
                                                                                                                              (considering bothboth the
                                                                                                                                                      the
Cleveland, OH,
Cleveland, OH, John
               John Joseph
                     Joseph Normile,
                             Normile, Sarah
                                      Sarah Ann
                                            Ann Geers,
                                                  Geers,                  governing law      and the
                                                                                                   the facts   of the
                                                                                                                   the case)
                                                                                                                         case) or
                                                                                                                                or the
                                                                                                                                    the unreasonable
                                                                                                                                         unreasonable
                                                                         governing     law and          facts of
Jones Day,
Jones Day, New
           New York,
               York, NY,
                     NY, for
                         for Defendants.
                             Defendants.                                  manner in
                                                                         manner        which the
                                                                                    in which   the case
                                                                                                    case was
                                                                                                           was litigated."
                                                                                                                litigated.” Octane       Fitness, LLC
                                                                                                                               Octane Fitness,      LLC
                                                                          v. ICON
                                                                         v.  ICON Health
                                                                                      Health &                 Inc., 572
                                                                                                   Fitness, Inc.,
                                                                                               & Fitness,                    U.S. 545,
                                                                                                                       572 U.S.     545, 554    (2014).
                                                                                                                                          554 (2014).
                                                                          “District courts
                                                                         "District   courts may
                                                                                             may determine
                                                                                                    determine whether
                                                                                                                 whether aa case      is ‘exceptional’
                                                                                                                                case is  `exceptional'
ORDER DENYING
ORDER DENYING MOTION
              MOTION FOR
                     FOR ATTORNEYS'
                         ATTORNEYS’                                       in the
                                                                          in  the case-by-case
                                                                                   case-by-case exercise
                                                                                                    exercise of of their
                                                                                                                    their discretion,
                                                                                                                            discretion, considering
                                                                                                                                           considering
FEES
FEES                                                                      the totality
                                                                         the    totality of
                                                                                          of the
                                                                                              the circumstances.”
                                                                                                    circumstances." Among   Among other other factors,
                                                                                                                                                factors,
                                                                         aa court   may consider
                                                                             court may                  “frivolousness, motivation,
                                                                                           consider "frivolousness,           motivation, objective
                                                                                                                                              objective
ALVIN K.
ALVIN K. HELLERSTEIN,
         HELLERSTEIN, U.S.D.J.:
                      U.S.D.J.:
                                                                          unreasonableness (both
                                                                         unreasonableness        (both in   the factual
                                                                                                         in the factual andand legal
                                                                                                                                legal components
                                                                                                                                       components of   of
 *1 Following
 *1  Following dismissal
                dismissal of
                           of this
                               this patent
                                    patent infringement     action
                                            infringement action           the case)
                                                                         the   case) and
                                                                                      and the
                                                                                           the need
                                                                                                need in    particular circumstances
                                                                                                       in particular     circumstances to   to advance
                                                                                                                                               advance
for
for lack  of personal
    lack of  personal jurisdiction,
                       jurisdiction, defendants
                                      defendants Xiaomi
                                                   Xiaomi Inc.,
                                                              Inc.,       considerations of
                                                                          considerations     of compensation
                                                                                                 compensation and     and deterrence.”
                                                                                                                            deterrence." Id.     at 554
                                                                                                                                             Id. at  554
Beijing Xiaomi
Beijing Xiaomi Technology,   Co., Ltd.,
                Technology, Co.,   Ltd., Xiaomi
                                         Xiaomi USA,
                                                  USA, Inc.,   and
                                                        Inc., and         n.6 (quoting
                                                                         n.6   (quoting Fogerty
                                                                                          Fogerty v. v. Fantasy,     Inc., 510
                                                                                                        Fantasy, Inc.,           U.S. 517,
                                                                                                                            510 U.S.    517, 534    n.19
                                                                                                                                              534 n.19
Xiaomi Technology,
Xiaomi   Technology, Inc.  move for
                      Inc. move        attorneys’ fees
                                   for attorneys'  fees incurred
                                                         incurred         (1994)).
                                                                         (1994)).
during the
during  the pendency
            pendency of    the case,
                        of the  case, which
                                       which they
                                               they estimate
                                                     estimate toto
be approximately
be  approximately $735,000.
                   $735,000. For For the
                                      the reasons
                                           reasons that
                                                    that follow,
                                                           follow,       “Section 285
                                                                         "Section   285 demands
                                                                                         demands aa simple
                                                                                                        simple discretionary      inquiry;
                                                                                                                  discretionary inquiry;
defendants’ motion
defendants'  motion is denied.
                    is denied.                                           it imposes
                                                                         it           no specific
                                                                             imposes no    specific evidentiary     burden” and
                                                                                                     evidentiary burden"      and patent
                                                                                                                                    patent
                                                                         litigants need
                                                                         litigants need only
                                                                                        only establish   their entitlement
                                                                                              establish their   entitlement to
                                                                                                                            to fees  by aa
                                                                                                                                fees by
                                                                         preponderance of
                                                                         preponderance   of the
                                                                                            the evidence,  not by
                                                                                                evidence, not    by clear
                                                                                                                    clear and
                                                                                                                          and convincing
                                                                                                                              convincing
                                                                         evidence. Octane
                                                                         evidence.          Fitness, LLC
                                                                                    Octane Fitness,   LLC v.   ICON Health
                                                                                                            v. ICON    Health &   Fitness,
                                                                                                                               & Fitness,
Background
Background                                                               Inc., 572
                                                                         Inc.,     U.S. at
                                                                               572 U.S. at 557.
                                                                                           557.

The   Court assumes
The Court    assumes thethe parties'
                              parties’ familiarity    with the
                                        familiarity with    the facts
                                                                 facts
                                                                         A court
                                                                         A  court also
                                                                                  also has authority to
                                                                                       has authority to award
                                                                                                        award fees
                                                                                                               fees pursuant
                                                                                                                    pursuant to
                                                                                                                              to 28
                                                                                                                                 28 U.S.C.
                                                                                                                                    U.S.C.
of the
of  the case,
        case, which
               which areare recounted
                             recounted in    greater detail
                                          in greater    detail in  my
                                                               in my
                                                                         § 1927,
                                                                         §  1927, which
                                                                                   which provides
                                                                                          provides that
                                                                                                    that "[a]ny
                                                                                                         “[a]ny attorney
                                                                                                                 attorney or
                                                                                                                           or other
                                                                                                                              other person
                                                                                                                                    person
July 22,
July  22, 2019
          2019 order
                 order dismissing
                          dismissing thethe action.
                                             action. See    ECF 80.
                                                       See ECF     80.
                                                                         admitted to
                                                                         admitted   to conduct
                                                                                       conduct cases
                                                                                                cases in  any court
                                                                                                       in any        of the
                                                                                                               court of the United
                                                                                                                             United States
                                                                                                                                     States
Defendants offer
Defendants   offer two
                    two overarching
                          overarching bases
                                         bases for   their claim
                                                 for their  claim for
                                                                   for
                                                                         or any
                                                                         or  any Territory  thereof who
                                                                                  Territory thereof  who so   multiplies the
                                                                                                           so multiplies  the proceedings
                                                                                                                              proceedings
attorneys’ fees.
attorneys'       First, Dareltech
           fees. First, Dareltech pursued
                                     pursued aa meritless
                                                meritless case
                                                           case even
                                                                 even
                                                                         in any
                                                                         in  any case
                                                                                 case unreasonably
                                                                                       unreasonably and
                                                                                                      and vexatiously
                                                                                                            vexatiously may
                                                                                                                         may bebe required
                                                                                                                                  required
after defendants
after             identified operative
      defendants identified    operative facts  and legal
                                          facts and  legal principles
                                                           principles
                                                                         by the
                                                                         by  the court to satisfy
                                                                                 court to satisfy personally
                                                                                                  personally the
                                                                                                              the excess
                                                                                                                  excess costs,  expenses,
                                                                                                                          costs, expenses,
precluding any
precluding  any basis
                 basis for
                         for relief.
                             relief. Second,   defendants point
                                      Second, defendants     point to
                                                                    to


         © 2021
 WESTLAW © 2021 Thomson Reuters. No
                Thomson Reuters. No claim to original
                                    claim to original U.S.
                                                      U.S. Government Works.
                                                           Government Works.                                                                         1
Dareltech,
Dareltech, LLC
                Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 21 of 49
               v. Xiaomi
           LLC v. Xiaomi Inc., Slip Copy
                         Inc., Slip Copy (2019)
                                         (2019)
2019 WL
2019 WL 10966200
        10966200

                                                                            not vexatiously
                                                                            not vexatiously multiply
                                                                                            multiply the
                                                                                                      the proceedings.
                                                                                                          proceedings. Other
                                                                                                                        Other complaints,
                                                                                                                              complaints,
and attorneys'
and   attorneys’ fees
                    fees reasonably
                          reasonably incurred       because of
                                        incurred because       of such
                                                                   such
                                                                            including Dareltech's
                                                                            including  Dareltech's failure
                                                                                                    failure to
                                                                                                             to dismiss  Beijing Xiaomi
                                                                                                                 dismiss Beijing   Xiaomi
conduct.” A
conduct."    A court  also has
               court also  has inherent
                               inherent power
                                          power toto award
                                                     award attorneys'
                                                             attorneys’
                                                                            Technology Co.,
                                                                            Technology   Co., Ltd.
                                                                                               Ltd. as
                                                                                                     as aa defendant,
                                                                                                            defendant, various
                                                                                                                        various sanctions
                                                                                                                                 sanctions
fees   when aa party
fees when         party "has
                         “has ‘acted
                                `acted in   bad faith,
                                        in bad     faith, vexatiously,
                                                           vexatiously,
                                                                            motions, media
                                                                            motions,  media comments,
                                                                                             comments, andand social
                                                                                                               social media
                                                                                                                      media posts
                                                                                                                             posts do
                                                                                                                                   do not
                                                                                                                                       not
wantonly, or
wantonly,       for oppressive
             or for oppressive reasons.’    ” Alyeska
                                 reasons.' "A           Pipeline Serv.
                                                lyeska Pipeline   Serv.
                                                                            compel aa finding
                                                                            compel    finding that
                                                                                               that this
                                                                                                    this is an exceptional
                                                                                                         is an  exceptional case  meriting
                                                                                                                            case meriting
Co.
Co. v.v. Wilderness            421 U.S.
                       Soc'y, 421
         Wilderness Soc'y,           U.S. 240,
                                           240, 258-59
                                                 258–59 (1975).
                                                            (1975). To
                                                                     To
impose    sanctions under
impose sanctions      under Section
                              Section 1927
                                        1927 oror under
                                                   under its   inherent
                                                           its inherent     attorneys'    fees.11 II similarly
                                                                            attorneys’ fees.                    conclude that
                                                                                                     similarly conclude   that the
                                                                                                                                 the record
                                                                                                                                      record is
                                                                                                                                              is
supervisory power,
supervisory    power, "a“a court  must find
                           court must   find clear
                                              clear evidence
                                                     evidence that
                                                                that (1)
                                                                     (1)    insufficient to
                                                                            insufficient   to find that Dareltech's
                                                                                              find that Dareltech's counsel
                                                                                                                    counsel acted
                                                                                                                             acted in bad faith,
                                                                                                                                   in bad faith,
the offending
the  offending party's
                 party's claims
                          claims were
                                  were entirely    without color,
                                        entirely without     color, and
                                                                    and     or that
                                                                            or that the
                                                                                    the entire
                                                                                         entire case
                                                                                                 case was
                                                                                                       was predicated
                                                                                                           predicated on achieving aa nuisance
                                                                                                                      on achieving     nuisance
(2) the
(2) the claims
         claims were
                 were brought
                       brought in   bad faith—that
                                 in bad faith—that is,is, motivated
                                                          motivated byby    value settlement
                                                                            value   settlement of     the type
                                                                                                  of the  type sanctioned
                                                                                                               sanctioned in    Eon-Net LP
                                                                                                                            in Eon-Net    LP v.
                                                                                                                                              v.
improper    purposes such
improper purposes            as harassment
                       such as  harassment or or delay."
                                                 delay.” Eisemann
                                                           Eisemann v. v.   Flagstar Bancorp,
                                                                            Flagstar   Bancorp, 653 653 F.3d
                                                                                                        F.3d 1314,
                                                                                                             1314, 1320
                                                                                                                    1320 (Fed.
                                                                                                                         (Fed. Cir.
                                                                                                                                Cir. 2011).
                                                                                                                                     2011).
Greene,
Greene, 204204 F.3d
                F.3d 393,
                      393, 396
                           396 (2d
                                (2d Cir.
                                     Cir. 2000).
                                          2000).
                                                                            Defendants complain
                                                                            Defendants     complain of of the
                                                                                                            the burden
                                                                                                                  burden of  of undergoing
                                                                                                                                  undergoing
                                                                            jurisdictional discovery,
                                                                            jurisdictional  discovery, which
                                                                                                        which II allowed,
                                                                                                                  allowed, but
                                                                                                                             but defendants
                                                                                                                                   defendants
   B. The
   B. The Strength
            Strength of    Dareltech's Litigating
                        of Dareltech's     Litigating Position
                                                        Position            themselves bear
                                                                            themselves   bear some
                                                                                               some responsibility
                                                                                                    responsibility for
                                                                                                                     for the
                                                                                                                         the scope
                                                                                                                             scope and
                                                                                                                                    and cost.
                                                                                                                                         cost.
 *2 Though
 *2   Though II concluded
                    concluded that that personal
                                         personal jurisdiction
                                                     jurisdiction waswas    Defendants also
                                                                            Defendants   also pursued
                                                                                               pursued an
                                                                                                        an active
                                                                                                           active litigation   posture in
                                                                                                                   litigation posture  in this
                                                                                                                                          this
lacking,  the substantive
lacking, the  substantive strength     of the
                             strength of   the case
                                               case does
                                                     does not
                                                           not so
                                                               so stand
                                                                   stand    case, including
                                                                            case,  including aa motion
                                                                                                 motion to
                                                                                                         to disqualify
                                                                                                             disqualify counsel.    Weighing
                                                                                                                          counsel. Weighing
out from
out  from others
            others asas to
                         to consider
                             consider itit "exceptional."
                                             “exceptional.” Xiaomi's
                                                              Xiaomi's      the relevant
                                                                            the  relevant factors
                                                                                          factors and
                                                                                                  and the
                                                                                                       the totality
                                                                                                           totality of
                                                                                                                     of the
                                                                                                                        the circumstances,
                                                                                                                            circumstances, II
venue position
venue  position was
                  was not
                       not applicable
                            applicable toto every
                                             every Xiaomi
                                                   Xiaomi defendant.
                                                             defendant.     conclude that
                                                                            conclude   that awarding
                                                                                            awarding attorneys'
                                                                                                      attorneys’ fees   is not
                                                                                                                  fees is  not appropriate
                                                                                                                               appropriate in
                                                                                                                                            in
Moreover, among
Moreover,    among other
                       other evidence,
                               evidence, thethe (concededly,
                                                 (concededly, sparse)
                                                                sparse)     this case.
                                                                            this case.
promotional efforts
promotional     efforts ofof at
                              at least  one Xiaomi
                                  least one    Xiaomi entity     in the
                                                         entity in   the
forum,
forum, including      through the
         including through        the display
                                       display of of aa device   whose
                                                        device whose
subject matter
subject  matter the
                 the Court
                     Court might
                             might have
                                     have found
                                            found constituted
                                                    constituted aa basis
                                                                   basis
                                                                            Conclusion
                                                                            Conclusion
for personal jurisdiction,
for personal    jurisdiction, see
                                see Synthes
                                     Synthes (U.S.A.)
                                               (U.S.A.) v.v. G.M.   Dos
                                                             G.M. Dos
Reis Jr.
Reis  Jr. Ind.
          Ind. Com
                Corn dede Equip.    Medico, 563
                           Equip. Medico,            F.3d 1285,
                                                563 F.3d   1285, 1298
                                                                   1298     For the
                                                                            For the reasons stated, defendants'
                                                                                    reasons stated, defendants’ motion
                                                                                                                motion for attorneys’ fees
                                                                                                                       for attorneys' fees
(Fed. Cir.
(Fed.  Cir. 2009),
            2009), rendered
                    rendered thethe strength
                                    strength ofof Dareltech's
                                                  Dareltech's position
                                                               position     is denied.
                                                                            is         The clerk
                                                                               denied. The       shall terminate
                                                                                           clerk shall terminate the
                                                                                                                 the motion
                                                                                                                     motion (ECF
                                                                                                                            (ECF 83).
                                                                                                                                  83).
better than
better than frivolous   and objectively
             frivolous and    objectively unreasonable,
                                             unreasonable, asas Xiaomi
                                                                Xiaomi
charges.
charges.
                                                                            SO ORDERED.
                                                                            SO ORDERED.

  C. Litigation
  C. Litigation Conduct
                  Conduct by by Dareltech's
                                Dareltech's Counsel
                                             Counsel                        All Citations
                                                                            All Citations
Similarly,
Similarly, II conclude that the
              conclude that the conduct
                                conduct of
                                         of Dareltech's
                                            Dareltech's counsel
                                                         counsel
does not
does not provide
         provide cause
                   cause to
                         to award
                             award attorneys'
                                   attorneys’ fees.  Dareltech's
                                               fees. Dareltech's            Slip Copy,
                                                                            Slip Copy, 2019
                                                                                       2019 WL
                                                                                            WL 10966200
                                                                                               10966200
various motions
various motions were
                  were addressed
                       addressed as
                                  as aa matter
                                        matter of
                                               of course and did
                                                  course and did


Footnotes
1     Although I conclude that Dareltech's litigation conduct was not "exceptional"
                                                                         “exceptional” within the meaning of 35 U.S.C. § 285, my
      ruling should not be interpreted as overlooking improper behavior of counsel. See my Orders at ECF 48, 58-4, 58-10.
      My ruling is only that this case is not "exceptional"
                                              “exceptional” to support fee-shifting.


 End of Documen
        Document                                                               © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                           Government Works.




 WESTLAW ©
         © 2021
           2021 Thomson Reuters. No
                Thomson Reuters. No claim to original
                                    claim to original U.S.
                                                      U.S. Government Works.
                                                           Government Works.                                                                 2
                                                                                                                                             2
Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 22 of 49




            EXHIBIT
            EXHIBIT 4
                    4
          Case
           Case3:19-cv-00514-MPS
                1:18-cv-08729-AKH Document
                                   Document182 Filed 08/06/19
                                            84 Filed 06/18/21 Page
                                                              Page 1123ofof38
                                                                            49




81,7('67$7(6',675,&7&2857
UNITED STATES DISTRICT COURT
6287+(51',675,&72)1(:<25.
SOUTHERN  DISTRICT OF NEW YORK
 [
                                                        x   
'$5(/7(&+//&
DARELTECH, LLC,                                           1RFY
                                                            No.                $.+ 
                                                                1:18-cv-08729 (AKH)
                                                        
                       3ODLQWLII
                       Plaintiff,                         (&)&$6(
                                                            ECF CASE
                                                        
        vY
           .                                              
                                                         
;,$20,,1&%(,-,1*;,$20,
XIAOMI        INC., BEIJING XIAOMI                      
7(&+12/2*<&2/7';,$20,
TECHNOLOGY CO., LTD., XIAOMI                            
86$,1&DQG;,$20,7(&+12/2*<
USA, INC. and XIAOMI TECHNOLOGY, 
,1&
INC.,                                                   
                                                        
                       'HIHQGDQWV
                      Defendants.
 [
                                                        x   

                            0(025$1'802)/$:,168332572)
                            MEMORANDUM               OF LAW IN SUPPORT OF
                  '()(1'$176¶027,21725(&29(5$77251(<)((6
                  DEFENDANTS'           MOTION TO RECOVER ATTORNEY FEES

                                               -RKQ-1RUPLOH
                                                John J. Normile
                                               -21(6'$<
                                                JONES DAY
                                               9HVH\6WUHHW
                                                250  Vesey Street
                                               1HZ<RUN1<
                                                New   York, NY 10281-1047
                                               MMQRUPLOH#MRQHVGD\FRP
                                                jjnormile@jonesday.com
                                                  
                                                (212)  326-3939
                                               
                                               5\DQ%0F&UXP
                                                Ryan                pro hac
                                                       B. McCrum (pro   hac vice
                                                                            vice)
                                               6XVDQ0*HUEHU
                                                Susan M. Gerber (pro hac vice)
                                                                   pro hac vice
                                               -21(6'$<
                                                JONES DAY
                                               1RUWK3RLQW
                                                North  Point
                                               /DNHVLGH$YHQXH
                                                901 Lakeside Avenue
                                               &OHYHODQG2+
                                                Cleveland,  OH 44114-1190
                                               UEPFFUXP#MRQHVGD\FRP
                                                rbmccrum@jonesday.com
                                               VPJHUEHU#MRQHVGD\FRP
                                                smgerber@jonesday.com
                                                  
                                                (216)  586-3939
                                               
                                               Attorneys for
                                                Attorneys  for Defendants
                                                               Defendants
'DWHG
Dated:         $XJXVW
               August 6, 2019                   Xiaomi Inc.,
                                                Xiaomi  Inc., Xiaomi
                                                              Xiaomi USA,  Inc., and
                                                                     USA, Inc.,  and Xiaomi
                                                                                     Xiaomi
             1HZ<RUN1HZ<RUN
               New York, New York               Technology,   Inc.
                                                Technology, Inc.
                                               
          
       Case
       Case3:19-cv-00514-MPS
            1:18-cv-08729-AKH Document
                              Document 182 Filed08/06/19
                                       84 Filed  06/18/21 Page
                                                           Page15
                                                                24of
                                                                   of38
                                                                      49




       6KRUWO\WKHUHDIWHURQ-DQXDU\0U+HFKWVHQWDQRWKHUHPDLOWKDWUHLWHUDWHG
       Shortly thereafter, on January 28, 2019, Mr. Hecht sent another email that reiterated

'DUHOWHFK¶VVHWWOHPHQWGHPDQGVDQGWKUHDWHQHGSXEOLFGLVFORVXUHRILWVEDVHOHVVSHUMXU\
Dareltech's settlement demands and threatened public disclosure of its baseless perjury

DOOHJDWLRQVLIWKH;LDRPL'HIHQGDQWVUHIXVHGWRSD\³<RXUFOLHQW>;LDRPL@«ULVNVWKDWYHU\
allegations if the Xiaomi Defendants refused to pay: "Your client [Xiaomi] ... risks that very

HPEDUUDVVLQJIDFWVZKLFKKDYHWHOOLQJO\QHYHUEHHQGHQLHGDUHH[SRVHGWRWKHSXEOLF´
embarrassing                                                                              'NW
             facts, which have tellingly never been denied, are exposed to the public." (Dkt.

1R
No. 26-6.)

       0U0F&UXPUHVSRQGHGDZHHNODWHUDJDLQDGYLVLQJ'DUHOWHFK¶VFRXQVHOWKDWQRQHRIWKH
       Mr. McCrum responded a week later, again advising Dareltech's counsel that none of the

;LDRPL'HIHQGDQWVVROGWKHDFFXVHGSURGXFWVLQWKH8QLWHG6WDWHVWKDWSHUVRQDOMXULVGLFWLRQZDV
Xiaomi Defendants sold the accused products in the United States, that personal jurisdiction was

ODFNLQJLQWKLV&RXUWDQGWKDWYHQXHZDVLPSURSHUDOVRDVWRWKHQHZO\DGGHG'HIHQGDQWV
lacking in this Court, and that venue was improper also as to the newly-added Defendants:

               2XUFOLHQW>;LDRPL,QF@GRHVQRWVHOOWKHDFFXVHGSURGXFWVLQWKH
               Our  client [Xiaomi, Inc.] does not sell the accused products in the
               8QLWHG 6WDWHV
               United             DQG prohibits
                         States and    SURKLELWV its
                                                   LWV distributors
                                                        GLVWULEXWRUV from
                                                                      IURP doing
                                                                            GRLQJ so.
                                                                                    VR  Aside
                                                                                           $VLGH
               IURPWKDWWKLVFDVHVKRXOGKDYHQHYHUEHHQEURXJKWLQWKLVFRXUW
               from   that, this case should have never been brought in this court.
               9HQXH does
               Venue     GRHV not
                               QRW H[LVW   RYHU Xiaomi
                                    exist over     ;LDRPL 7HFKQRORJ\
                                                              Technology or RU Xiaomi
                                                                                ;LDRPL USA.
                                                                                           86$
               8QGHU the
               Under    WKH 6XSUHPH    &RXUW¶V TC
                             Supreme Court's             Heartland FDVH
                                                    TC Heartland             WKRVH FRPSDQLHV
                                                                      case, those   companies
               >;LDRPL 7HFKQRORJ\
               [Xiaomi     Technology and  DQG Xiaomi
                                                ;LDRPL USA]86$@ must
                                                                    PXVW be
                                                                          EH LQFRUSRUDWHG
                                                                              incorporated LQin
               1HZ York
               New    <RUN orRU have
                                  KDYH aD "regular
                                            ³UHJXODU and
                                                       DQG established
                                                             HVWDEOLVKHG place
                                                                          SODFH of
                                                                                  RI business"
                                                                                      EXVLQHVV´
               WKHUH7KHVHHQWLWLHV>;LDRPL7HFKQRORJ\DQG;LDRPL86$@KDYH
               there.   These entities [Xiaomi Technology and Xiaomi USA] have
               QHLWKHU,WLVQRWHYHQDFORVHFDOO7KHUHLVQRSURSHUYHQXHRYHU
               neither.   It is not even a close call. There is no proper venue over
               WKHVH parties.
               these   SDUWLHV  Additionally,
                                   $GGLWLRQDOO\ there
                                                    WKHUH LV QR personal
                                                           is no   SHUVRQDO jurisdiction
                                                                             MXULVGLFWLRQ over
                                                                                            RYHU
               ;LDRPL,QF
               Xiaomi,    Inc.

 'NW1RDW
(Dkt. No. 58-3 at 2.)0U0F&UXPUHLWHUDWHGWKHYHQXHDQGMXULVGLFWLRQDOLVVXHVGXULQJDFDOO
                       Mr. McCrum reiterated the venue and jurisdictional issues during a call

WKDWVDPHGD\
that             Id. 1;
     same day. (Id.,  'NW1R
                         Dkt. No. 58, ¶ 7.)2QFHDJDLQ'DUHOWHFKLJQRUHG0U0F&UXP¶VYHQXH
                                             Once again, Dareltech ignored Mr. McCrum's venue

DQGMXULVGLFWLRQDOFKDOOHQJHVDQGQHYHUUHVSRQGHGWRWKHVXEVWDQFHRI0U0F&UXP¶V
and jurisdictional challenges, and never responded to the substance of Mr. McCrum's

FRPPXQLFDWLRQV
communications.

               
               4.      ,Q)HEUXDU\'DUHOWHFK¶V&RXQVHO'LVSDUDJHG;LDRPL¶V&RXQVHO
                       In February 2019, Dareltech's Counsel Disparaged Xiaomi's Counsel
                       2Q6RFLDO0HGLD$IWHU&RXUW6WDWXV&RQIHUHQFH$QG0DGH*RRG2Q
                       On Social Media After Court Status Conference And Made Good On
                       7KUHDWV7R3XEOLFO\([SRVH³(PEDUUDVVLQJ)DFWV´
                       Threats To Publicly Expose "Embarrassing Facts."

       7KHYH[DWLRXVFRQGXFWRI'DUHOWHFKDQGLWVFRXQVHOZDVQRWOLPLWHGWRWKHFRQILQHVRI
       The vexatious conduct of Dareltech and its counsel was not limited to the confines of

SDUW\FRPPXQLFDWLRQV)RULQVWDQFHWKHGD\DIWHUWKLV&RXUWKHOGDVKRUWFRQIHUHQFHWRGLVFXVV
party communications. For instance, the day after this Court held a short conference to discuss

WKHVWDWXVRIWKHFDVH
the                      See 2/8/2019
    status of the case, (See 0LQXWH(QWU\
                                      Minute Entry),0U+HFKWSXEOLFO\EUDJJHGRQ/LQNHG,QWKDW
                                                      Mr. Hecht publicly bragged on Linkedln that

KHDQGKLVFROOHDJXHKDGMXVWJRQH³WRHWRWRH´ZLWKODZ\HUVIURP³RQHRIWKHODUJHVWILUPVLQWKH
he and his colleague had just gone "toe-to-toe" with lawyers from "one of the largest firms in the


                                                      
                                                      9

       Case
       Case3:19-cv-00514-MPS
            1:18-cv-08729-AKH Document
                              Document 182 Filed08/06/19
                                       84 Filed  06/18/21 Page
                                                           Page16
                                                                25of
                                                                   of38
                                                                      49




ZRUOG´(Dkt.
world."   'NW1R
               No. 58-4.)5HPDUNDEO\KHPLVFKDUDFWHUL]HGWKHEULHIPLQXWHFRQIHUHQFHDVD
                           Remarkably, he mischaracterized the brief 5-10 minute conference as a

³PDVVDFUH´(Id.)
"massacre."   Id. +HDOVRGLVSDUDJHGOHDGFRXQVHOIRUWKH;LDRPL'HIHQGDQWVFDOOLQJKLP
                    He also disparaged lead counsel for the Xiaomi Defendants, calling him

³SDWKHWLF´DQGFODLPLQJKLVDGYRFDF\ZDV³ZRUVHWKDQQHDUO\DQ\ODZVWXGHQWRQDPRRWFRXUW
"pathetic" and claiming his advocacy was "worse than nearly any law student on a moot court

ERDUG´(Id.)
board."   Id. 0U+HFKWFODLPHGWREH³SRVWLQJ>DOORI@WKLVDVDZDUQLQJWRLQKRXVHFRXQVHO´
                Mr. Hecht claimed to be "posting [all of] this as a warning to in-house counsel,"

VWDWLQJWKDW³>M@XVWEHFDXVH\RXDUHSD\LQJVRPHRQHKUGRHVQRWPHDQ\RXDUHJHWWLQJD
stating that "[j]ust because you are paying someone $1000/hr+ does not mean you are getting a

SUR´(Id.)
pro."   Id. &ODLPLQJWREHD³JHQWOHPDQ´0U+HFKWVDLGKHZRXOGQRW³FDOOWKLVSHUVRQ²RUKLV
              Claiming to be a "gentleman," Mr. Hecht said he would not "call this person—or his

ILUP²RXWE\QDPH´DOWKRXJKLWZRXOGRQO\WDNHPLQXWHVWRFRQQHFWWKHGRWVWRILJXUHRXWWKH
firm—out by name," although it would only take minutes to connect the dots to figure out the

LQGLYLGXDODQGILUPEHLQJUHIHUHQFHG
individual                              Id. 
           and firm being referenced. (Id.)

       ,QDGGLWLRQRQ)HEUXDU\0U+HFKW RUVRPHRQHDWKLVRUKLVFOLHQW¶VGLUHFWLRQ
       In addition, on February 28, 2019, Mr. Hecht (or someone at his or his client's direction)

GLGH[DFWO\ZKDW0U+HFKWKDGSUHYLRXVO\WKUHDWHQHGWRGR²WKHSXUSRUWHGO\³YHU\
did exactly what Mr. Hecht had previously threatened to do—the purportedly "very

HPEDUUDVVLQJIDFWV´DERXWWKH;LDRPL'HIHQGDQWVZHUHPDGHSXEOLF2QWKDWGDWHWZRDUWLFOHV
embarrassing facts" about the Xiaomi Defendants were made public. On that date, two articles

DSSHDUHGLQWKH&KLQHVHSUHVVWKDWLQFOXGHGIDOVHDQGPLVOHDGLQJUHSRUWVWKDWRQHRIWKH;LDRPL
appeared in the Chinese press that included false and misleading reports that one of the Xiaomi

'HIHQGDQWV¶H[HFXWLYHVKDGDOOHJHGO\FRPPLWWHGSHUMXU\
Defendants'                                               'NW1RDW
            executives had allegedly committed perjury. (Dkt.  No. 43 at 3, 13.)7KHDUWLFOHV
                                                                                  The articles

H[DJJHUDWHGWKHSRWHQWLDOFRQVHTXHQFHV
exaggerated                             LQFOXGLQJFULPLQDOSURVHFXWLRQDQGLPSULVRQPHQW
            the potential consequences (including criminal prosecution and imprisonment)RI
                                                                                         of

WKHXQIRXQGHGSHUMXU\DOOHJDWLRQVDQGVPHDUHGWKHUHSXWDWLRQRIWKH;LDRPL'HIHQGDQWV¶
the unfounded perjury allegations and smeared the reputation of the Xiaomi Defendants'

H[HFXWLYH(Id.)
executive.   Id. 7KHVHUHSRUWVFLWHGDQ³LQVLGHU´VRXUFHZKRGLGQRWZDQWWREHLGHQWLILHG Id. 
                   These reports cited an "insider" source who did not want to be identified. (Id.)

:KLOH3LHUFH%DLQEULGJHGHQLHGDQ\LQYROYHPHQWWKHUHLVQRFUHGLEOHH[SODQDWLRQRWKHUWKDQWKDW
While Pierce Bainbridge denied any involvement, there is no credible explanation other than that

'DUHOWHFKRULWVFRXQVHO
Dareltech                 RUVRPHRQHHOVHDFWLQJRQWKHLUEHKDOI
          or its counsel (or someone else acting on their behalf)ZDVWKH³LQVLGHU´DVWKHUHZDV
                                                                  was the "insider," as there was

QRRWKHUSODXVLEOHZD\WKDWWKHSXUSRUWHGIDFWVUHIHUHQFHGLQWKHDUWLFOHVFRXOGKDYHEHHQ
no other plausible way that the purported facts referenced in the articles could have been

REWDLQHG'DUHOWHFKKDVQHYHUGHQLHGWKDWDWOHDVWVRPHRIWKHLQIRUPDWLRQLQWKHDUWLFOHVZDV
obtained.  Dareltech has never denied that at least some of the information in the articles was

NQRZQRQO\WRWKHSDUWLHVDQGWKHLUODZ\HUV
known                                          'NW1RDW
      only to the parties and their lawyers. (Dkt.  No. 44-1 at 2.)1RQHWKHOHVV'DUHOWHFKKDV
                                                                     Nonetheless, Dareltech has

VXJJHVWHGWKDWVRPHRQHIURPXiaomiPD\KDYHEHHQWKHFXOSULWIRUOHDNLQJWKLVLQIRUPDWLRQDQG
suggested that someone from Xiaomi may have been the culprit for leaking this information and

WKDWFRXQVHOIRU;LDRPLIDLOHGWRFRQGXFWDSURSHULQYHVWLJDWLRQ
that                                                                Id. at
     counsel for Xiaomi failed to conduct a proper investigation. (Id.  DW
                                                                           1.)2QWKLVUHFRUGDQ\
                                                                                On this record, any




                                                 
                                                 10

Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 26 of 49




            EXHIBIT 5
            EXHIBIT 5
     Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 27 of 49




      130                   ONLINE POSTING AND OTHER SHARING OF
                            MATERIALS RELATING TO THE
                            REPRESENTATION OF A CLIENT


                                    Approved April 3, 2017
                                  Revised November 17, 2018

I.     INTRODUCTION AND SCOPE

       The Internet has made sharing many forms of information easier. It is easy, for

example, for lawyers to post video clips from depositions, share responses to common

motions or deposition transcripts of often-used experts, or publish recent court orders. The

practice of sharing litigation materials, including deposition transcripts, briefs, and

discovery responses, allows lawyers to assist one another in representing their respective

clients. A comment to Rule 3.6 of the Colorado Rules of Professional Conduct (Colo. RPC

                              that "there
or the Rules) reminds lawyers that “there are
                                          are vital
                                              vital social
                                                    social interests served by the free

dissemination of information about events having legal consequences and about legal

            themselves.” Colo. RPC 3.6, cmt. [3].
proceedings themselves."

       Despite the strong interest in allowing the free flow of information, including

through various electronic media, lawyers must be mindful of and adhere to various

provisions of the Rules when sharing or posting materials online.      Lawyers must be

particularly vigilant about client confidentiality when revealing information relating to the

representation of a client. In addition, lawyers must be mindful of their duty of candor and

other obligations flowing from court orders and rules.     Although some of the Rules do not

apply when a lawyer is not representing a client, most of the Rules relevant to posting or

sharing materials obtained or generated during representation apply generally to a lawyer

regardless of whether the lawyer posts or shares the materials as part of the representation

of a client. These rules also generally apply even after the representation has concluded.
                                              1
                                              1
       Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 28 of 49



        This opinion focuses on posting or sharing materials electronically, through various

forms of online media, but the conclusions in this opinion apply to dissemination in any

form. For instance, the principles underlying this opinion would apply to a lawyer showing

a video deposition to a live audience or distributing written materials at a CLE presentation.

        The opinion is limited to ethical considerations when a lawyer posts online or

otherwise shares specific documents or other materials (such as videos) related to the

lawyer’s representation
lawyer's representation of
                        of aa client; it does
                              client; it does not
                                              not address
                                                  address potential
                                                          potential limitations
                                                                    limitations on
                                                                                on aa lawyer’s use
                                                                                      lawyer's use

or disclosure (whether online or otherwise) of other information the lawyer learned during

the course of representing former clients. For example, during conversations with a current

or former client, a lawyer might have learned specific factual information related to the

representation. While the Rules would generally prohibit the lawyer from disclosing that

information, whether on-line or otherwise, see Colo. RPC 1.6(a), 1.9(c)(2), this opinion

does not address that circumstance. Or, a lawyer might have accumulated knowledge on an

issue, such as how best to negotiate with a governmental agency, based on a history of

representing former clients in negotiations with that agency. This opinion does not address

the limits,
the         if any,
    limits, if any, on
                    on aa lawyer's
                          lawyer’s use
                                   use and
                                       and disclosure
                                           disclosure of
                                                      of that
                                                         that type
                                                              type of
                                                                   of information,
                                                                      information, whether
                                                                                   whether in
                                                                                           in

on-line posts or otherwise.

 II.     LAWYER’S DUTY
         LAWYER'S DUTY TO MAINTAIN CLIENT CONFIDENCES

        A.
        A.      A Lawyer's
                A Lawyer’s Broad
                             Broad Duty
                                   Duty to
                                        to Maintain
                                           Maintain the
                                                    the Confidentiality of Materials
                                                        Confidentiality of Materials
                Relating to
                Relating to the
                            the Representation
                                Representation of
                                               of Current
                                                  Current Clients
                                                          Clients

        A deposition transcript in which an expert admits to lacking certain qualifications

might be helpful for other lawyers to review before preparing a response to a summary

judgment motion or preparing to examine the same expert in a deposition or at trial.        A

video of a deposition in which a government official admits to public corruption might be

valuable for the public to watch. When a lawyer obtains these materials in connection with
                                            2
                                            2
     Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 29 of 49



representing a client, however, Colo. RPC 1.6 is implicated.

                                                          “information relating to the
       Colo. RPC 1.6(a) prohibits a lawyer from revealing "information

representation of a client unless the client gives informed consent, the disclosure is

                                                               or the
impliedly authorized in order to carry out the representation, or the disclosure"
                                                                      disclosure” meets one

of a few specific and narrowly drafted exceptions in Colo. RPC 1.6(b). There is no

exception for revealing information for educational purposes, to assist another lawyer, or

                        is "newsworthy."
because the information is “newsworthy.”

                                   provides "[a]
       Similarly, Colo. RPC 1.8(b) provides “[a] lawyer
                                                 lawyer shall
                                                        shall not
                                                              not use
                                                                  use information
                                                                      information

relating to representation of a client to the disadvantage of the client unless the client gives

                                                           Rules.” Comment 5 to
informed consent, except as permitted or required by these Rules."

                                                     “information is used to benefit either
Rule 1.8 explains this prohibition applies even when "information

the lawyer or a third person, such as another client or business associate of the lawyer.”
                                                                                  lawyer."

                                that Rule
The Comment clarifies, however, that Rule 1.8(b)
                                          1.8(b) "does
                                                 “does not
                                                       not prohibit uses that do not

disadvantage the
disadvantage the client."
                 client.”

       The scope of what is confidential under Rule 1.6 is much broader than the

                                       “The confidentiality rule . . . applies not only to
evidentiary attorney-client privilege. "The

matters communicated in confidence by the client but also to all information relating to the

representation, whatever
representation, whatever its
                         its source."
                             source.” Colo.
                                      Colo. RPC
                                            RPC 1.6,
                                                1.6, cmt. [3]. The Colorado Supreme

                         “client information.”
Court broadly interprets "client information." People v. Hohertz, 102 P. 3d 1019, 1022

(Colo. 2004).

       Information relating to the representation of a client often exists in public records.

Because a client may not understand that many records, like court filings, are available to

the public, a lawyer should advise the client that certain tasks necessary to the

representation of the client will result in information about the client, including sensitive

                                               3
                                               3
     Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 30 of 49



information, becoming public.

        Information in public records that relates to the representation of a current client is

“information related to the representation
"information                representation of
                                           of aa client” that is covered by the Rules.
                                                 client" that

There is no exception for disclosing information in public records or those public records

themselves. In re Anonymous, 654 N.E.2d 1128, 1129 (Ind. 1995) (disclosure of

                                                      that "was
information related to the representation of a client that “was readily
                                                                readily available from public

        and not
sources and not confidential
                confidential in
                             in nature"
                                nature” violated
                                        violated Rule 1.6); Lawyer Disciplinary Bd. v.

                                                        (“The ethical duty of
McGraw, 194 W.Va. 788, 461 S.E.2d 850, 860 (W.Va. 1995) ("The

confidentiality is not nullified by the fact that the information is part of a public record or by

the fact that someone else is privy to it.”).
                                       it."). Nor is there an exception for information that is

otherwise publicly available. See American Bar Association (ABA) Comm. on Ethics and

                        480, "Confidentiality
Prof. Resp., Formal Op. 480, “Confidentiality Obligations
                                              Obligations for
                                                          for Lawyer Blogging and
                                                              Lawyer Blogging and Other
                                                                                  Other

Public Commentary"
Public Commentary” (March
                   (March 6, 2018) ("Significantly,
                          6, 2018) (“Significantly, information
                                                    information about
                                                                about aa client's
                                                                         client’s

representation contained
               contained in
                         in aa court’s order, for
                               court's order, for example,
                                                  example, although
                                                           although contained
                                                                    contained in
                                                                              in aa public
                                                                                    public

                           exempt from
document or record, is not exempt from the
                                       the lawyer's
                                           lawyer’s duty
                                                    duty of
                                                         of confidentiality under Model
                                                            confidentiality under Model

Rule 1.6.")
Rule 1.6.”) (emphasis
            (emphasis in
                      in original
                         original and
                                  and footnote
                                      footnote omitted).
                                               omitted). For example, without informed

consent, a lawyer may not disclose information relating to the representation of a client

even if the information has been in the news.

        B.
        B.     A Lawyer's
               A Lawyer’s Broad
                          Broad Duty
                                  Duty of
                                       of Non-Disclosure
                                          Non-Disclosure of
                                                         of Information
                                                            Information Relating
                                                                        Relating to
                                                                                 to
               Representation of
               Representation of Former  Clients
                                 Former Clients

                                                                                “a lawyer
       Colo. RPC 1.9(c)(2), relating to duties to former clients, provides that "a

who has formerly represented a client in a matter or whose present or former firm has

formerly represented a client in a matter shall not thereafter . . . reveal information

                representation,” subject
relating to the representation," subject to the same exceptions that apply to representation

of a current client, i.e., client consent or the exceptions stated in Colo. RPC 1.6(b). Colo.
                                                 4
                                                 4
     Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 31 of 49



RPC 1.9(c)(1), however, permits aa lawyer
                                   lawyer to
                                          to "use
                                             “use information relating to the

representation to the disadvantage of the former client,” subject to
                                                 client," subject to the
                                                                     the same
                                                                         same exceptions
                                                                              exceptions

                                                          “when the
that would apply to representation of a current client or "when the information has

       generally known."
become generally known.” Comment 8 to Rule 1.9 further provides that "the
                                                                     “the fact
                                                                          fact that a

lawyer has once served a client does not preclude the lawyer from using generally known

                              when later
information about that client when later representing another client."1
                                         representing another client.”1

        Thus, Rule 1.9(c)
        Thus, Rule 1.9(c) distinguishes
                          distinguishes between
                                        between aa lawyer’s use and
                                                   lawyer's use and revelation of
                                                                    revelation of

information relating to the representation of a former client. It permits the use of such

information, even
information, even to
                  to the
                     the former
                         former client's
                                client’s disadvantage, when "the
                                         disadvantage, when “the information
                                                                 information has
                                                                             has become
                                                                                 become

generally known."
generally known.” But
                  But the
                      the lawyer may not
                          lawyer may not reveal information relating to the

representation of a former client, even when the information is generally known and will

not disadvantage the former client, unless a distinct exception applies. See, e.g., American

Bar Association
Bar Association (ABA)
                (ABA) Comm.
                      Comm. on
                            on Ethics and Prof.
                               Ethics and Prof. Resp.,
                                                Resp., Formal
                                                       Formal Op.
                                                              Op. 479,
                                                                  479, "The
                                                                       “The

‘Generally Known’ Exception
`Generally Known'           to Former
                  Exception to Former Client
                                      Client Confidentiality"
                                             Confidentiality” (2017)
                                                              (2017) ("The
                                                                     (“The generally
                                                                           generally

known exception
known           applies only
      exception applies only to
                             to the
                                the "use"
                                    “use” of
                                          of former client confidential
                                             former client confidential information.").
                                                                        information.”).

        The distinction between a permissible use and an impermissible disclosure, while



   Neither Rule
11 Neither Rule 1.9
                1.9 nor
                    nor any
                        any of
                             of its comments addresses
                                its comments  addresses aa lawyer’s use of
                                                           lawyer's use  of information
                                                                            information relating
                                                                                         relating
to the representation of a former client when the use of the information would not
 disadvantage the former client. The Committee construes this silence as signaling that a
 lawyer generally may use former client information, regardless of whether it is generally
 known, so long as the use of that information will not be harmful to the former client. See,
 e.g., Marshall Tucker Band, Inc. v. MMT T Indus., Inc., 209 F. Supp. 3d 854, 861–62
                                                                               861-62 (D.S.C.
        (“[B]ecause the Court is of the opinion Plaintiffs' counsel's possession of these
2016) ("[B]ecause
 limited documents containing only general, non-confidential information has in no way
been used and in fact could not be used to the disadvantage of MTI in the current lawsuit,
nor has any confidential information relating to MTI been revealed to Plaintiffs' advantage
 during the course of this lawsuit, the Court holds Plaintiffs' counsel are not in violation of
                    RPC.”); but see In re Glauberman, 586 N.Y.S.2d 601
Rule 1.9(c) of the RPC.");
(N.Y.App.Div.1992) (disciplining lawyer for his use, in insider trading, of information
acquired while representing former client, without regard to harm to former client).
                                               5
                                               5
     Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 32 of 49



important, is academic in the context of the posting or other sharing of information online,

because those acts necessarily result in the revelation (as opposed to the use) of former

client information. Therefore, unless the disclosure would be permitted under Rule 1.6 or

other Rules, a lawyer may not post or otherwise disclose even materials that are generally

known relating
known          to the
      relating to the lawyer’s representation of
                      lawyer's representation of aa former
                                                    former client.
                                                           client.

        C.
        C.     Client
               Client Consent to Posting
                      Consent to         or Other
                                 Posting or Other Sharing
                                                  Sharing of
                                                          of Materials Relating to
                                                             Materials Relating to
               Representation
               Representation

                 or former
       A current or        client may
                    former client may provide
                                      provide informed
                                              informed consent
                                                       consent to
                                                               to aa lawyer's
                                                                     lawyer’s posting
                                                                              posting or
                                                                                      or

other sharing of materials that otherwise would be protected from disclosure under Rules

             “‘Informed consent'
1.6 and 1.9. 'Informed  consent’ denotes
                                 denotes the
                                         the agreement by a person to a proposed course

of conduct after the lawyer has communicated adequate information and explanation about

the material risks of and reasonably available alternatives to the proposed course of

conduct.” Colo. RPC
conduct."       RPC 1.0(e).
                    1.0(e). What
                            What constitutes
                                 constitutes "adequate
                                             “adequate information
                                                       information and
                                                                   and explanation”
                                                                       explanation"

will vary depending on the circumstances, including when
                           circumstances, including when the
                                                         the lawyer
                                                             lawyer seeks
                                                                    seeks the
                                                                          the client’s
                                                                              client's

consent.

       At a minimum, the lawyer should ensure that the client understands exactly what

materials the lawyer proposes to publish, the manner of publication, to whom the materials

                                                                      and the
will be available, and the material risks of disclosure to the client and the client's
                                                                              client’s matter.
                                                                                       matter.

A lawyer must consider and advise the client that once the lawyer discloses the materials,

other persons may distribute them further. The lawyer also should clarify that the client

may withhold or withdraw consent but that, as a practical matter, a later withdrawal of

consent will be ineffective to reverse the disclosure.   If the lawyer's
                                                         If the lawyer’s purpose
                                                                         purpose in posting

                                                                          the client's
materials obtained in the course of representing a client is unrelated to the client’s legal
                                                                                       legal

matter, the lawyer should disclose that unrelated purpose to the client.

       Depending on
       Depending on when
                    when aa lawyer
                            lawyer seeks
                                   seeks aa current
                                            current or
                                                    or former client’s consent,
                                                       former client's consent, the
                                                                                the lawyer
                                                                                    lawyer
                                           6
                                           6
     Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 33 of 49



might not know and be able to advise the client of adequate information to obtain an

informed consent. For example, in a litigation matter, the engagement letter might include

the client's
the client’s advance
             advance consent
                     consent to
                             to the
                                the lawyer’s
                                    lawyer's eventual posting or
                                             eventual posting or other
                                                                 other sharing
                                                                       sharing of
                                                                               of deposition
                                                                                  deposition

transcripts created in the lawsuit; however, because it is unlikely that the client, at the

engagement’s outset,
engagement's         could appreciate
             outset, could appreciate the
                                      the contents
                                          contents of
                                                   of those
                                                      those deposition
                                                            deposition transcripts
                                                                       transcripts and
                                                                                   and the
                                                                                       the

material risks that their disclosure could create for the client, the advance consent might

not be deemed informed. To increase the likelihood of obtaining an informed consent, the

lawyer should
lawyer should obtain
              obtain the
                     the client's
                         client’s consent
                                  consent after
                                          after particular
                                                particular materials
                                                           materials have
                                                                     have come
                                                                          come into
                                                                               into

existence and the client has had a chance to review them. A lawyer may request consent

on an item-by-item basis, or on a broader basis at the end of the engagement.

       D.
       D.      Redaction as
               Redaction as aa Potential
                               Potential Protective
                                         Protective Measure
                                                    Measure

       When a client has not provided informed consent to share or post litigation

materials, a lawyer may be able to redact the materials sufficiently to share or post the

materials in compliance with Colo. RPC 1.6(a) and 1.9(c). The redactions must be

                                                            “information relating to the
sufficient to ensure that the disclosure no longer provides "information

                    client.” Colo. RPC 1.6(a).
representation of a client."

                                      Alaska Bar
        The Committee agrees with the Alaska Bar Association's
                                                 Association’s Ethics
                                                               Ethics Committee, which

                 1.6 "does
opined that Rule 1.6 “does not
                           not prohibit informal communication or the exchange of public

          between counsel,”
documents between           but that
                  counsel," but that "a
                                     “a cautious
                                        cautious lawyer should delete
                                                 lawyer should delete from
                                                                      from documents

and discussions all information that might identify the client and that is not relevant for

         of the
purposes of the disclosure.”                             “Propriety of
                disclosure." Alaska Ethics Op. No. 95-1, "Propriety of Shop Talk and
                                                                       Shop Talk and

                           1.6” (1994).
Courtesy Copies Under ARPC 1.6" (1994).

       Merely redacting
       Merely           the client's
              redacting the client’s name is usually insufficient to comply with Colo. RPC

1.6(a) and 1.9(c). When the client has not given informed consent to the dissemination of

                                               7
                                               7
     Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 34 of 49



the client's
the client’s information, the lawyer must, at a minimum, redact all information that

identifies the client or connects the non-redacted information to the client. This includes

redacting all information that could lead to the identification of the client, such as addresses

and other personal details about the client. This also includes redacting all information that,

through outside research or otherwise, could connect the non-redacted information to the

client or show that the information is related to the client, including dates, locations, and

specific descriptions of events. A lawyer also should redact information that would

                              client’s identity from a different source to connect the non-
enable a person who knows the client's

redacted information to the client. In some circumstances, such as when the facts are

highly unusual and involve a public figure, it may be extremely difficult to protect

confidentiality with any level of redacting. A comment to Rule 1.6 explains:

               Paragraph (a) prohibits a lawyer from revealing information
               relating to the representation of a client. This prohibition
               also applies to disclosures by a lawyer that do not in
               themselves reveal protected information but could
               reasonably lead to the discovery of such information by a
                                 lawyer’s use of a hypothetical to discuss issues
               third person. A lawyer's
               relating to the representation is permissible so long as there is
               no reasonable likelihood that the listener will be able to
               ascertain the identity of the client or the situation involved.

 Colo. RPC 1.6, cmt. [4].

       When sharing or posting a summary judgment brief, for example, a lawyer may

need to remove paragraphs from the statement of facts, the names of exhibits, and other

information specific to the representation of the client. When posting a deposition

transcript, a lawyer may need to redact the case caption and all but a few questions and

answers that do not reveal information related to the client or the specific matter litigated,

depending on the circumstances.

       Although a lawyer should broadly interpret the information covered by Colo. RPC

                                              8
                                              8
        Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 35 of 49



1.6(a) and 1.9(c), the Committee believes that some information never needs to be redacted

to comply with these rules. For instance, legal citations, non-legal research from treatises,

and curriculum vitae for disclosed experts may generally be shared without obtaining the

client’s informed consent, as long as the materials do not contain any other information
client's

that, if shared without informed consent, would violate these rules.

 III.     OTHER RESTRICTIONS ON SHARING OR POSTING MATERIALS

         In some circumstances, even when sharing or posting the materials does not violate

Rule 1.6 or 1.9, other Rules may preclude a lawyer from revealing information relating

to the representation of the client.

                                                        client’s consent to share materials, court
         For example, even if a lawyer has obtained the client's

orders may prevent disclosure of the information contained in the materials. Colo. RPC

                               “knowingly disobey[ing] an obligation under the rules of
3.4(c) prohibits a lawyer from "knowingly

  tribunal.” A lawyer may violate this rule by, for instance, sharing discovery
a tribunal."

responses or specific documents that are subject to a protective order. In some cases, courts

may have entered orders concerning trial publicity, or may have directed that all filings in a

case be suppressed. Before posting any materials obtained in the course of litigation, a

lawyer must consider the scope of any orders entered in the case. A lawyer who is

concerned about the potential that an opposing party or lawyer might widely disseminate

                                   lawyer’s client should consider seeking an appropriate
sensitive materials concerning the lawyer's

protective order.

                                                 “lawyer who is participating or has
         Additionally, Colo. RPC 3.6 prohibits a "lawyer

                                                     matter” from making "an
participated in the investigation or litigation of a matter"             “an extrajudicial

statement that the lawyer knows or reasonably should know will be disseminated by means

of public communication and will have a substantial likelihood of materially prejudicing

                                                9
                                                9
     Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 36 of 49



                                  matter.” Colo. RPC 3.6(b) permits a lawyer to make
an adjudicative proceeding in the matter."

statements or post materials about certain specific subjects and Colo. RPC 3.6(c) permits a

                         “that a reasonable lawyer would believe is required to protect a
lawyer to post materials "that

client from the substantial undue prejudicial effect of recent publicity not initiated by the

lawyer or
lawyer or the
          the lawyer’s client.” Even when the public statements or posting of materials is
              lawyer's client."

allowed under Colo. RPC 3.6(b) or (c), a lawyer must comply with Colo. RPC 1.6 and 1.9

when the statements or posting would reveal information related to the representation of a

client or former client.

        The Committee, like the drafters, recognizes that a lawyer may have an interest in

                                                                      (“It is difficult to
free expression related to these matters. See Colo. RPC 3.6, cmt. [1] ("It

strike a balance between protecting the right to a fair trial and safeguarding the right of free

expression.”). Analyzing this balance fully involves consideration of legal issues,
expression.").

including those arising under the First Amendment to the United States Constitution, that

are beyond the scope of this opinion.

        Even with informed client consent, sharing edited or misleading litigation materials

                                                                “engage in conduct
may violate the Rules. Under Colo. RPC 8.4(c), a lawyer may not "engage

                                       misrepresentation.” A lawyer would likely violate
involving dishonesty, fraud, deceit or misrepresentation."

this rule, for example, by posting only an edited portion of a video deposition that presents

information in a false or misleading light. Similarly, other discovery materials or recorded

information could be misleading if presented out of context or in a manipulated fashion.

This is particularly true when an answer to a particular question posed during a deposition or

through some other form of discovery is placed immediately after a question to which the

answer was not intended to respond.

             “representing a client, a lawyer shall not use means that have no substantial
        When "representing

                                               10
                                               10
     Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 37 of 49



                                                          person.” Colo. RPC 4.4(a).
purpose other than to embarrass, delay, or burden a third person."

Materials obtained concerning an opposing party in litigation may be of a highly personal

and sensitive nature. Sharing such information could be extremely embarrassing to parties

involved in the litigation process. Similarly, sensitive information learned during the

course of representation can be embarrassing to a lawyer’s
                                                  lawyer's former client if revealed in

connection with a subsequent dispute with the former client. Lawyers who contemplate

publishing materials, even when not precluded from doing so by any direct court order,

must carefully consider whether there is a legitimate purpose for making the material

generally available.

       In some circumstances, a lawyer may wish to post materials obtained or

                                                                        lawyer’s marketing
generated in the course of representing a client in connection with the lawyer's

efforts. Use of such materials in marketing is beyond the scope of this opinion. However, a

lawyer contemplating use of materials obtained in the course of representing a client for

marketing purposes must carefully consider the Rules discussed in this opinion and any

other applicable Rules.

       Colo. RPC 8.4(a) prohibits a lawyer from violating the Rules through another and

from knowingly assisting or inducing another to violate the Rules. Therefore, a lawyer may

not encourage a client to post litigation materials when the lawyer’s
                                                             lawyer's posting of the

same materials would violate the Rules—for instance, by encouraging a client with a large

social media following from distributing edited video deposition clips that the lawyer knows

will substantially prejudice an upcoming trial. But this rule does not prohibit a lawyer

from advising a client regarding action the client is legally entitled to take. Thus, a lawyer

may advise a client about posting litigation materials online as long as the lawyer does not

assist or induce the client to post the materials if the lawyer would be precluded from

                                              11
                                              11
       Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 38 of 49



doing so directly.

 IV.     CONCLUSION

        In many situations, making public information obtained in the course of representing

a client is helpful, either to other lawyers or to educate the public. But client confidentiality

must be
must be respected. When aa client
        respected. When    client gives
                                  gives informed
                                        informed consent
                                                 consent to
                                                         to aa lawyer's
                                                               lawyer’s posting or other

sharing of materials, or the lawyer redacts client identifying information, a lawyer does not

violate Rules 1.6 or 1.9. However, even where the Rules permit a lawyer to post or

otherwise share client materials, the lawyer must nevertheless be careful to adhere to other

Rules, including those requiring adherence to court orders, prohibiting communications

that are dishonest, deceitful, or substantially likely to materially prejudice the

administration of justice, and governing advertising.




                                               12
                                               12
Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 39 of 49




            EXHIBIT
            EXHIBIT 6
                    6
American
               Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 40 of 49
American Science
         Science and
                 and Engineering, Inc. v
                     EngineerEA, Inc.  v. Autoclear,
                                          Autoclear, LLC, 606 F.Supp.2d
                                                     LLC, 606 F.Supp.2d 617
                                                                        617 (2008)
                                                                            (2008)


                                                                           defendant competitor's
                                                                           defendant competitor's intentional
                                                                                                  intentional and
                                                                                                              and bad
                                                                                                                  bad faith publishing of
                                                                                                                      faith publishing of
                                                                           patently misleading
                                                                           patently misleading press
                                                                                               press release.
                                                                                                     release.
      KeyCite Yellow
     KeyCite  Yellow Flag
                     Flag -Negative
                          - Negative Treatment
                                     Treatment
Distinguished by
Distinguished by Pinpoint
                  Pinpoint IT
                            IT Services,
                               Services, LLC
                                         LLC v.v. Atlas
                                                  Atlas IT
                                                        IT Export
                                                           Export Corp.,
                                                                  Corp.,
E.D.Va., September
E.D.Va.,           27, 2012
         September 27, 2012                                                Motions granted.
                                                                           Motions granted.
                     606
                     606 F.Supp.2d   617
                          F.Supp.2d 617
                 United States
                 United States District
                               District Court,
                                        Court,
                        E.D. Virginia,
                        E.D. Virginia,
                      Norfolk Division.
                      Norfolk  Division.                                    West Headnotes
                                                                            West Headnotes (15)
                                                                                           (15)


             AMERICAN SCIENCE
             AMERICAN SCIENCE AND
                              AND                                           [1]    Federal Civil
                                                                                   Federal        Procedure
                                                                                            Civil Procedure            Inherent
                                                                                                                       Inherent
          ENGINEERING, INC.,
          ENGINEERING, INC., Plaintiff,
                             Plaintiff,                                            authority
                                                                                   authority
                                  v.
                                  V.                                               Courts have
                                                                                   Courts  have inherent
                                                                                                 inherent power
                                                                                                          power to  impose sanctions
                                                                                                                 to impose  sanctions
                                                                                   on aa party
                                                                                   on    party for
                                                                                               for bad
                                                                                                   bad faith conduct that
                                                                                                       faith conduct that offends
                                                                                                                          offends the
                                                                                                                                  the
      AUTOCLEAR, LLC
      AUTOCLEAR, LLC et al., Defendants.
                     et al., Defendants.
                                                                                   legal process.
                                                                                   legal process.
                   Civil Action
                   Civil Action No.
                                No. 2:07cv415.
                                    2:07cv415.                                     2 Cases
                                                                                     Cases that
                                                                                           that cite
                                                                                                cite this
                                                                                                     this headnote
                                                                                                          headnote
                                                                                   2
                                 |
                          Dec. 16, 2008.
                          Dec.16,  2008.
                                                                            [2]
                                                                            [2]    Federal Civil
                                                                                   Federal       Procedure
                                                                                           Civil Procedure             Authority to
                                                                                                                       Authority to
Synopsis
Synopsis                                                                           Impose
                                                                                   Impose
Background: Patent
Background:     Patent owner
                       owner filed   action against
                               filed action against competitor
                                                    competitor                     Federal Civil
                                                                                   Federal        Procedure
                                                                                            Civil Procedure            Inherent
                                                                                                                       Inherent
alleging infringement
alleging infringement ofof patent
                           patent on
                                   on x-ray
                                      x-ray inspection
                                            inspection systems
                                                       systems                     authority
                                                                                   authority
and  methods.  Owner  filed motions  for sanctions.
and methods. Owner filed motions for sanctions.
                                                                                   A court
                                                                                   A  court ordinarily
                                                                                            ordinarily should
                                                                                                        should use
                                                                                                                use the
                                                                                                                     the federal   rules of
                                                                                                                          federal rules   of
                                                                                   civil procedure
                                                                                   civil procedure ifif the
                                                                                                        the conduct
                                                                                                             conduct inin question
                                                                                                                          question could
                                                                                                                                     could
                                                                                   be adequately
                                                                                   be adequately sanctioned
                                                                                                   sanctioned under
                                                                                                                under the
                                                                                                                        the rules,
                                                                                                                            rules, but
                                                                                                                                   but if
                                                                                                                                       if in
                                                                                                                                          in
Holdings: The
Holdings: The District
              District Court,
                       Court, Raymond
                              Raymond A.
                                      A. Jackson,
                                         Jackson, J.,
                                                  J., held
                                                      held                         the informed
                                                                                   the informed discretion
                                                                                                  discretion ofof the
                                                                                                                  the court,
                                                                                                                       court, neither
                                                                                                                               neither the
                                                                                                                                        the
that:
that:                                                                              statute nor
                                                                                   statute nor the
                                                                                                the rules
                                                                                                    rules are
                                                                                                           are up
                                                                                                               up to
                                                                                                                   to the
                                                                                                                      the task,  the court
                                                                                                                           task, the court
                                                                                   may safely
                                                                                   may   safely rely
                                                                                                rely on
                                                                                                     on its
                                                                                                         its inherent
                                                                                                             inherent power.
                                                                                                                       power.
[1] competitor's
[1] competitor's representations
                 representations regarding
                                 regarding reasonable
                                            reasonable excuse
                                                       excuse
for neglect at
for neglect at default
               default hearing
                       hearing were
                               were in
                                    in bad
                                       bad faith;
                                           faith;                                  1 Cases
                                                                                   1 Cases that
                                                                                           that cite
                                                                                                cite this
                                                                                                     this headnote
                                                                                                          headnote

[2] competitor
[2] competitor had
               had to
                   to reimburse
                      reimburse owner
                                 owner for its attorney
                                       for its attorney fees
                                                        fees for
                                                             for            [3]    Federal Civil
                                                                                   Federal        Procedure
                                                                                            Civil Procedure            Inherent
                                                                                                                       Inherent
                                                                            [3]
its misrepresentations at hearing;
its misrepresentations at hearing;                                                 authority
                                                                                   authority
                                                                                   Federal Civil
                                                                                   Federal       Procedure
                                                                                           Civil Procedure             Monetary
                                                                                                                       Monetary
[3] intentional
[3] intentional and
                and bad
                    bad faith  publishing ofpatently
                         faith publishing of patently misleading
                                                      misleading
                                                                                   Sanctions
                                                                                   Sanctions
press release
press  release about
                about court's
                      court's rulings
                                rulings on
                                        on nationally
                                           nationally available,
                                                       available,
widely-read Internet
widely-read    Internet site
                          site was
                                was egregious    and vexatious
                                      egregious and    vexatious                   Federal Civil
                                                                                   Federal        Procedure
                                                                                            Civil Procedure            Non-monetary
                                                                                                                       Non-monetary
misconduct justifying
misconduct   justifying imposition
                        imposition ofof sanctions;
                                        sanctions;                                 sanctions
                                                                                   sanctions
                                                                                   Sanctions based
                                                                                   Sanctions   based onon aa court's
                                                                                                              court's inherent
                                                                                                                      inherent power
                                                                                                                                power
[4] owner
[4] owner did
           did not
               not act
                   act improperly
                       improperly by
                                  by filing motion for
                                     filing motion for                             may include
                                                                                   may  include assessing
                                                                                                  assessing fees and costs,
                                                                                                            fees and  costs, excluding
                                                                                                                             excinding
sanctions;
sanctions;                                                                         evidence
                                                                                   evidence oror defenses,
                                                                                                 defenses, or
                                                                                                           or even  the dismissal
                                                                                                               even the dismissal of
                                                                                                                                  of aa
                                                                                   party's claims.
                                                                                   party's claims.
[5] Court
[5] Court had
           had authority
               authority to
                          to enjoin  patently misleading
                              enjoin patently  misleading press
                                                          press
release because
release  because it
                 it potentially
                    potentially could
                                could have
                                      have tainted
                                            tainted impartiality
                                                    impartiality                   1 Cases
                                                                                   1 Cases that
                                                                                           that cite
                                                                                                cite this
                                                                                                     this headnote
                                                                                                          headnote
of jury;
of jury; and
         and
                                                                            [4]
                                                                            [4]    Federal Civil
                                                                                   Federal        Procedure
                                                                                            Civil Procedure            Inherent
                                                                                                                       Inherent
[6] Court
[6]  Court had
            had inherent
                 inherent authority
                           authority toto impose
                                          impose sanctions,
                                                   sanctions,                      authority
                                                                                   authority
including attorneys'
incinding attorneys' fees, under its
                     fees, under  its inherent
                                      inherent authority,
                                               authority, for
                                                          for




           © 2021
 VVESTLAVV © 2021 Thomson
                  Thomson Reuters.
                          Reuters. No claim to
                                   No claim to original
                                               original U.S. Government Works.
                                                        U.S. Government Works.                                                                 1
American
             Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 41 of 49
American Science
         Science and
                 and Engineering,
                     Engineering, Inc.
                                  Inc. v.
                                       v. Autoclear,
                                          Autoclear, LLC,
                                                     LLC, 606
                                                          606 F.Supp.2d
                                                              F.Supp.2d 617
                                                                        617 (2008)
                                                                            (2008)


       Federal Civil
       Federal         Procedure
                Civil Procedure        Reasonableness
                                       Reasonableness                       personal responsibility
                                                                            personal                  of the
                                                                                      responsibility of  the defaulting
                                                                                                              defaulting party,
                                                                                                                          party,
       or bad
       or bad faith in general;
              faith in general; objective
                                objective or
                                          or subjective
                                             subjective                     the prejudice
                                                                            the  prejudice to
                                                                                            to the
                                                                                               the party,
                                                                                                    party, whether
                                                                                                           whether there
                                                                                                                     there is
                                                                                                                            is aa
       standard
       standard                                                             history of
                                                                            history of dilatory
                                                                                       dilatory action,
                                                                                                action, and
                                                                                                        and the  availability of
                                                                                                             the availability of
       Generally, aa court
       Generally,    court must
                            must find  that the
                                  find that the party
                                                party acted
                                                       acted                sanctions less
                                                                            sanctions  less drastic.
                                                                                            drastic. Fed.Rules
                                                                                                     Fed.Rules Civ.Proc.Rule
                                                                                                                 Civ.Proc.Rule
       in bad
       in bad faith   before the
               faith before    the court
                                    court may
                                          may invoke
                                                 invoke its
                                                          its               55, 28 U.S.C.A.
                                                                            55,28  U.S.C.A.
       inherent powers;
       inherent powers; badbad faith
                                faith may  be found
                                      may be  found inin the
                                                         the
                                                                            11 Cases
                                                                               Cases that
                                                                                     that cite
                                                                                          cite this
                                                                                               this headnote
                                                                                                    headnote
       conduct of
       conduct  of the
                   the litigation.
                       litigation.

       22 Cases
          Cases that
                that cite
                     cite this
                          this headnote
                               headnote                              [8]
                                                                     [8]    Attorneys and
                                                                            Attorneys  and Legal
                                                                                             Legal Services
                                                                                                   Services          Contracts
                                                                                                                     Contracts
                                                                            and retainers
                                                                            and retainers in
                                                                                          in general
                                                                                             general
 [5]
 [5]   Federal Civil
       Federal.       Procedure
                Civil Procedure      Dismissal,
                                     Dismissal,                             Attorney-client relationships
                                                                            Attorney-client    relationships arise
                                                                                                               arise out
                                                                                                                       out of
                                                                                                                            of
       vacation and
       vacation and default
                    default judgment
                            judgment motions
                                     motions                                substance and
                                                                            substance  and intent,
                                                                                            intent, even  in the
                                                                                                     even in     absence of
                                                                                                             the absence  of aa
       Defendant
       Defendant          competitor's
                          competitor's         representations
                                              representations               written contract.
                                                                            written contract. Restatement
                                                                                              Restatement (Third)
                                                                                                           (Third) of
                                                                                                                   of The
                                                                                                                      The Law
                                                                                                                          Law
       regarding reasonable
       regarding     reasonable excuse
                                   excuse for       neglect at
                                              for neglect      at           Governing Lawyers
                                                                            Governing   Lawyers §   14.
                                                                                                  § 14.
       default hearing,
       default   hearing, that
                             that it
                                  it was
                                      was unable
                                            unable to to retain
                                                          retain
                                                                            11 Cases
                                                                               Cases that
                                                                                     that cite
                                                                                          cite this
                                                                                               this headnote
                                                                                                    headnote
       defense counsel
       defense   counsel and
                           and prepare
                                prepare defenses
                                          defenses until    after
                                                     until after
       discovering entry
       discovering            of default,
                       entry of  default, were
                                           were inin bad
                                                     bad faith,
                                                           faith,
       supporting sanctions
       supporting     sanctions against
                                  against defendant
                                            defendant under
                                                          under      [9]
                                                                     [9]    Federal Civil
                                                                            Federal.       Procedure
                                                                                     Civil Procedure           Inherent
                                                                                                               Inherent
       court's inherent
       court's  inherent power,
                            power, where
                                      where competitor
                                              competitor did did            authority
                                                                            authority
       have attorney
       have   attorney research
                          research settlement
                                     settlement possibilities
                                                   possibilities            Federal Civil
                                                                            Federal.       Procedure
                                                                                     Civil Procedure    Computation;
                                                                                                        Computation;
       and defenses
       and   defenses to to complaint
                              complaint after
                                           after receiving
                                                   receiving it it          items and
                                                                            items and services
                                                                                      services compensable
                                                                                               compensable
       even
       even ifif attorney
                  attorney hadhad not
                                   not been
                                         been "retained"
                                                “retained” as  as
                                                                            Federal Civil
                                                                            Federal.       Procedure
                                                                                     Civil Procedure           Non-monetary
                                                                                                               Non-monetary
       “litigation” counsel.
       "litigation"    counsel. Fed.Rules
                                  Fed.Rules Civ.Proc.Rule
                                                Civ.Proc.Rule
                                                                            sanctions
                                                                            sanctions
       55,
       55,2828 U.S.C.A.
               U.S.C.A.
                                                                            Sanctions under
                                                                            Sanctions    under court's
                                                                                                 court's inherent
                                                                                                            inherent power
                                                                                                                        power to  to
       11 Cases
          Cases that
                that cite
                     cite this
                          this headnote
                               headnote                                     address defendant
                                                                            address    defendant competitor's
                                                                                                     competitor's bad  bad faith
                                                                                                                               faith
                                                                            representations to
                                                                            representations   to court
                                                                                                    court atat default
                                                                                                                 default hearing
                                                                                                                           hearing
                                                                            regarding reasonable
                                                                            regarding   reasonable excuse
                                                                                                     excuse for     neglect could
                                                                                                               for neglect    could
 [6]
 [6]   Federal Civil
       Federal.       Procedure
                Civil Procedure             Excusable
                                            Excusable
                                                                            include reimbursing
                                                                            include                 plaintiff for
                                                                                     reimbursing plaintiff         attorneys fees
                                                                                                               for attorneys    fees
       neglect
       neglect
                                                                            and costs,
                                                                            and  costs, to
                                                                                        to include,
                                                                                           include, but
                                                                                                      but not   limited to,
                                                                                                           not limited   to, travel
                                                                                                                             travel
       Federal Civil
       Federal.       Procedure
                Civil Procedure             Meritorious
                                            Meritorious                     and lodging
                                                                            and  lodging expenses,     incurred in
                                                                                           expenses, incurred      in connection
                                                                                                                       connection
       cause of
       cause of action
                action or
                       or defense
                          defense                                           with plaintiffs
                                                                            with  plaintiff's motion
                                                                                              motion for      default judgment,
                                                                                                         for default    judgment,
       A court
       A  court ordinarily
                ordinarily should
                           should set
                                    set an
                                        an entry   of default
                                            entry of   default              defendants' motion
                                                                            defendants'  motion toto set
                                                                                                     set aside
                                                                                                          aside entry   of default,
                                                                                                                 entry of  default,
       aside unless
       aside unless the  movant either
                    the movant     either fails  to present
                                          fails to  present aa              and default
                                                                            and   default hearing,
                                                                                            hearing, and
                                                                                                       and plaintiff's motion
                                                                                                              plaintiff's  motion
       reasonable excuse
       reasonable  excuse for  his neglect
                           for his neglect oror fails to show
                                                fails to show               for sanctions, and
                                                                            for sanctions,  and striking
                                                                                                 striking defendant's
                                                                                                            defendant's separate
                                                                                                                          separate
       he has
       he has aa meritorious defense   to  the  merits  of
                 meritorious defense to the merits of the  the              defenses as
                                                                            defenses    as asserted
                                                                                            asserted in in answer
                                                                                                             answer suchsuch that
                                                                                                                                that
       action. Fed.Rules
       action. Fed.Rules Civ.Proc.Rule
                          Civ.Proc.Rule 55, 55, 28
                                                28 U.S.C.A.
                                                    U.S.C.A.                defendant could
                                                                            defendant  could not
                                                                                              not directly
                                                                                                   directly or
                                                                                                             or indirectly
                                                                                                                indirectly rely
                                                                                                                            rely on
                                                                                                                                  on
                                                                            them. Fed.Rules
                                                                            them.             Civ.Proc.Rule 55,
                                                                                   Fed.Rules Civ.Proc.Rule       55, 28
                                                                                                                     28 U.S.C.A.
                                                                                                                         U.S.C.A.
       11 Cases
          Cases that
                that cite
                     cite this
                          this headnote
                               headnote
                                                                            3 Cases
                                                                            3 Cases that
                                                                                    that cite
                                                                                         cite this
                                                                                              this headnote
                                                                                                   headnote

 [7]
 [7]   Federal Civil
       Federal.       Procedure
                Civil Procedure             Grounds and
                                            Grounds and
       Factors
       Factors                                                       [10]
                                                                     [10]   Federal Civil
                                                                            Federal.       Procedure
                                                                                     Civil Procedure           Inherent
                                                                                                               Inherent
       Federal Civil
       Federal.       Procedure
                Civil Procedure             Meritorious
                                            Meritorious                     authority
                                                                            authority
       cause of
       cause of action
                action or
                       or defense
                          defense                                           Federal Civil
                                                                            Federal. Civil
       Generally aa court
       Generally     court should
                           should set
                                    set aside
                                        aside the  default
                                              the default                   Procedure
                                                                            Procedure      Misrepresentation or
                                                                                           Misrepresentation or omission
                                                                                                                omission
       where the
       where  the moving
                   moving party
                             party acts
                                   acts with
                                         with reasonable
                                               reasonable                   of facts
                                                                            of facts
       promptness and
       promptness   and alleges
                         alleges aa meritorious
                                    meritorious defense;
                                                 defense;                   Intentional and
                                                                            Intentional and bad
                                                                                             bad faith publishing of
                                                                                                 faith publishing of patently
                                                                                                                      patently
       other factors
       other factors aa court
                          court may
                                 may consider
                                        consider are
                                                  are the
                                                       the                  misleading press
                                                                            misleading   press release
                                                                                               release about
                                                                                                        about court's
                                                                                                              court's rulings
                                                                                                                       rulings



 WESTLAW a© 2021
            2021 Thomson
                 Thomson Reuters.
                         Reuters. No
                                  No claim
                                     claim to
                                           to original
                                              original U.S.
                                                       U.S. Galtr
                                                            Government    Works.
                                                                  trri r0 Wevrirr"                                                     2
American
              Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 42 of 49
American Science
         Science and
                 and Engineering, Inc. v
                     EngineerEA, Inc.  v. Autoclear,
                                          Autoclear, LLC, 606 F.Supp.2d
                                                     LLC, 606 F.Supp.2d 617
                                                                        617 (2008)
                                                                            (2008)


        on nationally
        on   nationally available,
                          available, widely-read
                                        widely-read Internet
                                                         Internet             False and
                                                                              False   and misleading
                                                                                           misleading statements
                                                                                                       statements are
                                                                                                                  are not
                                                                                                                       not
        site was
        site  was egregious
                    egregious andand vexatious
                                       vexatious misconduct
                                                    misconduct                protected by
                                                                              protected  by the
                                                                                            the First
                                                                                                First Amendment
                                                                                                      Amendment. U.S.C.A.
                                                                                                                  U.S.C.A.
        justifying imposition
        justifying  imposition of of sanctions
                                      sanctions under     court's
                                                  under court's               Const.Amend.
                                                                              Const Amend. 1.1.
        inherent power;
        inherent   power; release
                           release stating
                                     stating that
                                              that "[court]
                                                   “[court] has
                                                              has
        rejected [plaintiffs]
        rejected  [plaintiff's] motions
                                motions for   summary relief'
                                          for summary     relief”             1 Cases
                                                                              1 Cases that
                                                                                      that cite
                                                                                           cite this
                                                                                                this headnote
                                                                                                     headnote
        improperly suggested
        improperly     suggested that
                                    that court
                                           court had
                                                   had denied
                                                          denied
        plaintiff's motion
        plaintiffs   motion for     summary judgment
                                for summary       judgment or  or      [14]
                                                                       [14]   Injunction
                                                                              Injunction        Telecommunications
                                                                                                Telecommunications
        otherwise ruled
        otherwise    ruled on
                            on merits
                                 merits ofof case
                                              case and
                                                     and Patent
                                                           Patent
                                                                              Court had
                                                                              Court     had authority
                                                                                               authority to  to enjoin     patently
                                                                                                                  enjoin patently
        and Trademark
        and   Trademark Office
                            Office (PTO),
                                     (PTO), by by agreeing
                                                    agreeing toto
                                                                              misleading press
                                                                              misleading    press release
                                                                                                   release about
                                                                                                             about court's
                                                                                                                    court's rulings
                                                                                                                            rulings
        reexamine plaintiffs
        reexamine     plaintiff's claims,
                                  claims, did
                                            did not
                                                 not "formally
                                                      “formally
                                                                              on nationally
                                                                              on    nationally available,
                                                                                                available, widely-read
                                                                                                              widely-read Internet
                                                                                                                           Internet
        reject[ ]] all
        reject[     all claims,"
                         claims,” strike
                                    strike "core
                                             “core claims
                                                      claims asas
                                                                              site, particularly
                                                                              site,  particularly since
                                                                                                  since it
                                                                                                         it potentially
                                                                                                            potentially could
                                                                                                                        could have
                                                                                                                              have
        unallowable,” "suspend[
        unallowable,"    “suspend[ ]" ]” patent,
                                         patent, or
                                                 or "advise[
                                                     “advise[ ]"
                                                               ]”
                                                                              tainted impartiality
                                                                              tainted  impartiality of
                                                                                                     of jury.
                                                                                                        jury.
        defendant of
        defendant   of those   actions.
                        those actions.
                                                                              3 Cases
                                                                              3 Cases that
                                                                                      that cite
                                                                                           cite this
                                                                                                this headnote
                                                                                                     headnote
        1 Cases
        1 Cases that
                that cite
                     cite this
                          this headnote
                               headnote

                                                                       [15]
                                                                       [15]   Federal Civil
                                                                              Federal        Procedure
                                                                                       Civil Procedure          Inherent
                                                                                                                Inherent
 [11]
 [11]   Federal Civil
        Federal         Procedure
                  Civil Procedure            Motions; time
                                             Motions; time
                                                                              authority
                                                                              authority
        for
        for filing
            filing
                                                                              Federal Civil
                                                                              Federal  Civil
        Plaintiff patent
        Plaintiff   patent owner
                            owner sufficiently
                                     sufficiently attempted
                                                   attempted to  to
                                                                              Procedure
                                                                              Procedure      Misrepresentation or
                                                                                             Misrepresentation or omission
                                                                                                                  omission
        mitigate situation
        mitigate    situation before
                                before seeking
                                          seeking intervention
                                                    intervention
                                                                              of facts
                                                                              of facts
        from   court, and
        from court,    and thus    did not
                             thus did   not act
                                             act improperly
                                                 improperly by  by
                                                                              Federal Civil
                                                                              Federal       Procedure
                                                                                      Civil Procedure           Monetary
                                                                                                                Monetary
        filing  motion for
        filing motion      for sanctions
                                sanctions against
                                             against defendant
                                                      defendant
                                                                              Sanctions
                                                                              Sanctions
        competitor for
        competitor           its intentional
                        for its   intentional and
                                                and badbad faith
                                                              faith
        publishing of
        publishing    of patently
                          patently misleading
                                     misleading press
                                                   press release
                                                           release            Court had
                                                                              Court had inherent
                                                                                         inherent authority
                                                                                                  authority to
                                                                                                             to impose
                                                                                                                impose sanctions,
                                                                                                                          sanctions,
        about court's
        about    court's rulings
                          rulings on on nationally
                                          nationally available,
                                                       available,             including attorneys'
                                                                              incthding   attorneys' fees,    under its
                                                                                                      fees, under      its inherent
                                                                                                                            inherent
        widely-read Internet
        widely-read    Internet site,
                                 site, where
                                       where plaintiff
                                               plaintiff had
                                                         had sent
                                                               sent           authority, for
                                                                              authority,     defendant competitor's
                                                                                         for defendant  competitor's intentional
                                                                                                                         intentional
        clear proposed
        clear  proposed retraction
                          retraction for   defendant to
                                       for defendant   to publish
                                                          publish             and bad
                                                                              and  bad faith  publishing of
                                                                                       faith publishing   of patently
                                                                                                             patently misleading
                                                                                                                         misleading
        but defendant
        but  defendant refused
                           refused toto print
                                         print it,
                                               it, and,
                                                   and, instead,
                                                          instead,            press release
                                                                              press release about
                                                                                             about court's
                                                                                                    court's rulings
                                                                                                            rulings onon nationally
                                                                                                                          nationally
        offered to
        offered   to print
                     print its
                           its own
                               own clarification
                                     clarification that
                                                    that plaintiff
                                                         plaintiff            available, widely-read
                                                                              available, widely-read Internet
                                                                                                      Internet site.
                                                                                                                 site.
        deemed insufficient,
        deemed     insufficient, and
                                   and parties
                                         parties were
                                                  were not
                                                         not able
                                                              able
                                                                              2 Cases
                                                                              2 Cases that
                                                                                      that cite
                                                                                           cite this
                                                                                                this headnote
                                                                                                     headnote
        to quickly
        to  quickly resolve
                      resolve that    issue, and
                                that issue,   and press
                                                   press release
                                                           release
        contained damaging
        contained    damaging information
                                  information andand continued
                                                      continued
        to be
        to  be available
               available without
                           without retraction.
                                     retraction.

                                                                      Attorneys and
                                                                      Attorneys and Law
                                                                                    Law Firms
                                                                                        Firms
 [12]
 [12]   Federal Civil
        Federal         Procedure
                 Civil Procedure             Gag orders
                                             Gag orders and
                                                        and            *619 Bernard
                                                                      *619   Bernard Joseph
                                                                                     Joseph Dimuro,
                                                                                             Dimuro, Dimuro
                                                                                                       Dimuro Ginsberg
                                                                                                                 Ginsberg &
                                                                                                                          & Mook
                                                                                                                              Mook
        similar restraints
        similar restraints                                            PC, John
                                                                      PC, John Minh
                                                                               Minh Tran,
                                                                                     Tran, Alexandria,
                                                                                            Alexandria, VA,
                                                                                                        VA, Erik
                                                                                                              Erik Paul Belt, Kerry
                                                                                                                   Paul Belt, Kerry
        Courts may
        Courts   may disallow
                       disallow prejudicial
                                   prejudicial extrajudicial
                                               extrajudicial          L. Timbers,
                                                                      L. Timbers, Meredith
                                                                                  Meredith Lee
                                                                                            Lee Ainbinder,
                                                                                                Ainbinder, Bromberg
                                                                                                              Bromberg && Sunstein
                                                                                                                          Sunstein
        statements by
        statements   by litigants
                          litigants that
                                     that risk
                                           risk tainting
                                                tainting or
                                                          or          LLP, Boston,
                                                                      LLP,  Boston, MA,
                                                                                    MA, Conrad
                                                                                           Conrad Moss
                                                                                                   Moss Shumadine,
                                                                                                           Shumadine, Willcox
                                                                                                                        Willcox &&
        biasing the
        biasing  the jury
                      jury pool
                            pool through
                                  through imposition
                                            imposition of
                                                        of aa         Savage PC,
                                                                      Savage      Norfolk, VA,
                                                                             PC, Norfolk,  VA, for Plaintiff.
                                                                                               for Plaintiff.
        “gag order."
        "gag  order.”
                                                                      Ernest Dorchester
                                                                      Ernest Dorchester Buff;
                                                                                        Buff, Harry
                                                                                               Harry Anagnostopoulos,     Margaret
                                                                                                     Anagnostopoulos, Margaret
        4 Cases
        4 Cases that
                that cite
                     cite this
                          this headnote
                               headnote                               Anne Lacroix,
                                                                      Anne          Theodore James
                                                                           Lacroix, Theodore  James Pierson,
                                                                                                    Pierson, Jr.,
                                                                                                             Jr., Ernest
                                                                                                                  Ernest D.
                                                                                                                         D. Buff
                                                                                                                            Buff &
                                                                                                                                 &
                                                                      Associates LLC,
                                                                      Associates LLC, Bedminster,
                                                                                      Bedminster, NJ,
                                                                                                   NJ, Richard
                                                                                                       Richard Johan
                                                                                                                Johan Conrod,
                                                                                                                       Conrod, Jr.,
                                                                                                                               Jr.,
                                                                      Stephen Edward
                                                                      Stephen  Edward Noona,
                                                                                      Noona, Kaufman
                                                                                               Kaufman && Canoles
                                                                                                           Canoles PC,
                                                                                                                     PC, Norfolk,
                                                                                                                          Norfolk,
 [13]
 [13]   Constitutional
        Constitutional Law
                       Law             False Statements in
                                       False Statements in
                                                                      VA, for
                                                                      VA,     Defendants.
                                                                          for Defendants.
        General
        General




         © 2021
 WESTLAW © 2021 Thomson
                Thomson Reuters.
                        Reuters. No claim to
                                 No claim to original
                                             original U.S. Government Works.
                                                      U.S. Government Works.                                                           3
                                                                                                                                       `c3
American
               Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 43 of 49
American Science
         Science and
                 and Engineering,
                     Engineering, Inc.
                                  Inc. v.
                                       v. Autoclear,
                                          Autoclear, LLC,
                                                     LLC, 606
                                                          606 F.Supp.2d
                                                              F.Supp.2d 617
                                                                        617 (2008)
                                                                            (2008)


                                                                           or conduct,
                                                                           or  conduct, the the inherent
                                                                                                  inherent power
                                                                                                             power extends
                                                                                                                        extends to  to aa full
                                                                                                                                           full range
                                                                                                                                                 range
                                                                           of litigation
                                                                           of                abuses”). If
                                                                                litigation abuses").      If the
                                                                                                              the conduct
                                                                                                                    conduct in  in question      could
                                                                                                                                     question could
MEMORANDUM OPINION
MEMORANDUM         AND ORDER
           OPINION AND ORDER                                               be adequately
                                                                           be  adequately sanctioned
                                                                                               sanctioned under
                                                                                                             under thethe Rules,
                                                                                                                            Rules, aa court     should
                                                                                                                                        court should
                                                                           ordinarily use
                                                                           ordinarily    use the
                                                                                              the rule,  but "if
                                                                                                   rule, but  “if in
                                                                                                                   in the
                                                                                                                       the informed
                                                                                                                           informed discretion
                                                                                                                                        discretion ofof
RAYMOND A.
RAYMOND A. JACKSON,
           JACKSON, District
                    District Judge.
                             Judge.                                        the court,
                                                                           the          neither the
                                                                                court, neither    the statute
                                                                                                      statute nor
                                                                                                               nor the
                                                                                                                    the Rules
                                                                                                                          Rules are
                                                                                                                                  are up  to the
                                                                                                                                      up to  the task,
                                                                                                                                                  task,
                                                                           the court
                                                                           the  court may
                                                                                       may safely
                                                                                             safely rely
                                                                                                     rely on  its inherent
                                                                                                          on its  inherent power."
                                                                                                                             power.” Id.    at 50,
                                                                                                                                        Id. at 50, 111
                                                                                                                                                   111
Before the
Before  the Court  are two
            Court are   two Motions
                            Motions for
                                      for Sanctions   filed by
                                          Sanctions filed   by
                                                                           S.Ct. 2123.
                                                                           S.Ct.   2123. Such      sanctions may
                                                                                           Such sanctions      may include      assessing fees
                                                                                                                      include assessing            and
                                                                                                                                             fees and
American Science
American           and Engineering,
           Science and  Engineering, Inc. (“Plaintiff”). These
                                     Inc. ("Plaintiff'). These
                                                                           costs, excluding
                                                                           costs,                evidence or
                                                                                    excluding evidence      or defenses,
                                                                                                                defenses, or or even   the dismissal
                                                                                                                                 even the   dismissal
matters have
matters  have been
               been fully  briefed and
                     fully briefed and are
                                        are ripe  for judicial
                                            ripe for   judicial
                                                                           of aa party's
                                                                           of     party's claims.    See, e.g.,
                                                                                           claims. See,    e.g., Carefirst
                                                                                                                  Carefirst ofof Md.,
                                                                                                                                  Md., Inc.
                                                                                                                                         Inc. v.
                                                                                                                                               v. First
                                                                                                                                                  First
determination.
determination.
                                                                           Care,           422 F.Supp.2d.
                                                                                    P.C., 422
                                                                           Care, P.C.,            F.Supp.2d. 592,592, 597–600        (E.D.Va.2006);
                                                                                                                         597-600 (E.D.Va.2006);
                                                                           Macias v.
                                                                           Macias     v. Target    Stores Inc.,
                                                                                         Target Stores             188 Fed.Appx.
                                                                                                           Inc., 188      Fed.Appx. 210,210, 211-13
                                                                                                                                               211–13
                                                                           (4th Cir.2006);
                                                                           (4th   Cir.2006); Price
                                                                                               Price v.
                                                                                                      v. First
                                                                                                         First Star
                                                                                                                Star Mortgage,
                                                                                                                       Mortgage, No. No. 2:03cv568,
                                                                                                                                          2:03cv568,
I. FACTUAL
I. FACTUAL AND
           AND PROCEDURAL HISTORY
               PROCEDURAL HISTORY                                          2006 WL
                                                                           2006    WL 2381921,
                                                                                        2381921, at  at *3
                                                                                                        *3 (E.D.Va.
                                                                                                           (E.D.Va. Aug.15,
                                                                                                                        Aug.15, 2006),
                                                                                                                                   2006), aff'd,   296
                                                                                                                                            aff'd, 296
                                                                           Fed.Appx. 369
                                                                           Fed.Appx.     369 (4th
                                                                                               (4th Cir.2008).
                                                                                                     Cir.2008).
This  matter stems
This matter   stems from  Plaintiff's claims
                     from Plaintiffs   claims against
                                               against Autoclear,
                                                        Autoclear,
LLC, Control
LLC,    Control Screening,
                  Screening, LLC,
                               LLC, and
                                      and Scan-Tech
                                             Scan–Tech Security,
                                                          Security,         [4]   Generally, the
                                                                            [4] Generally,     the Court
                                                                                                   Court must
                                                                                                            must find    that the
                                                                                                                   find that  the party
                                                                                                                                  party acted
                                                                                                                                         acted in
                                                                                                                                               in
LP, *620
LP,           (“Defendants”) alleging
      *620 ("Defendants")       alleging that
                                           that Defendants
                                                Defendants have
                                                              have         “bad faith"
                                                                           "bad  faith” before
                                                                                        before the
                                                                                                the Court
                                                                                                    Court invokes
                                                                                                            invokes its   inherent powers.
                                                                                                                      its inherent  powers. See
                                                                                                                                             See
infringed
infringed certain  patents, in
           certain patents,    violation of
                            in violation   of 35
                                              35 U.S.C.
                                                 U.S.C. §§ 271(a),
                                                            271(a),        Chambers, 501
                                                                           Chambers,         U.S. at
                                                                                        501 U.S.  at 49-50,
                                                                                                      49–50, 111
                                                                                                               111 S.Ct.   2123. Bad
                                                                                                                    S.Ct. 2123.  Bad faith
                                                                                                                                      faith may
                                                                                                                                            may
(b), and
(b), and (c),
         (c), by
              by manufacturing,
                  manufacturing, using,
                                   using, offering  to sell,
                                           offering to       and/or
                                                       sell, and/or        be found
                                                                           be found in  the "conduct
                                                                                     in the “conduct ofof the
                                                                                                          the litigation.”  Roadway Exp.,
                                                                                                              litigation." Roadway    Exp., Inc.
                                                                                                                                            Inc.
selling within
selling within the
                the United
                    United States  x-ray inspection
                            States x-ray  inspection systems
                                                      systems and
                                                               and         v. Piper,
                                                                           v.        447 U.S.
                                                                              Piper, 447  U.S. 752,   766, 100
                                                                                                752, 766,   100 S.Ct.   2455, 65
                                                                                                                  S.Ct. 2455,  65 L.Ed.2d
                                                                                                                                   L.Ed.2d 488
                                                                                                                                            488
methods   that are covered  by  one or
methods that are covered by one or moremore   claims
                                              claims  of
                                                      of Plaintiff's
                                                         Plaintiffs        (1980) (quoting
                                                                           (1980)  (quoting Hall
                                                                                              Hall v.
                                                                                                   v. Cole,   412 U.S.
                                                                                                       Cole, 412   U.S. 1,1, 15,
                                                                                                                             15, 93
                                                                                                                                 93 S.Ct. 1943,
                                                                                                                                    S.Ct. 1943,
parents.
parents.                                                                   36 L.Ed.2d
                                                                           36  L.Ed.2d 702   (1973)).
                                                                                        702 (1973)).

On September
On   September 13, 13, 2007,
                         2007, Plaintiff
                                 Plaintiff filed
                                            filed aa Complaint,
                                                     Complaint, sentsent
Defendants aa courtesy
Defendants                   copy that
                 courtesy copy       that same
                                           same day,
                                                   day, and
                                                        and formally
                                                              formally
served Defendants
        Defendants on      October 3,3, 2007.
                                        2007. OnOn October
                                                    October 26,
                                                             26, 2007,
                                                                  2007,    III. DISCUSSION
                                                                           III. DISCUSSION
served                 on October
the Clerk
the Clerk filed
            filed an
                   an entry   of default
                       entry of   default against
                                            against Defendants,
                                                     Defendants, andand
                                                                           A. First
                                                                           A.     First Motion
                                                                                             Motion for    for     Sanctions:      Defendants'
                                                                                                                   Sanctions: Defendants'
Plaintiff moved
Plaintiff moved forfor default
                        default judgement
                                 judgement on     November 9,
                                               on November     9, 2007.
                                                                  2007.
                                                                           Misrepresentations to
                                                                           Misrepresentations       to the
                                                                                                        the Court
                                                                                                             Court
On November
On  November 9,   9, 2007,
                      2007, Defendants
                              Defendants filed      an Answer
                                             filed an  Answer to  to the
                                                                     the
                                                                            [5]    Plaintiff has
                                                                            [5] Plaintiff      has alleged
                                                                                                    alleged that
                                                                                                               that Defendants
                                                                                                                     Defendants made
                                                                                                                                   made material
                                                                                                                                           material
Complaint and
Complaint     and aa Motion
                     Motion to to Set   Aside Entry
                                   Set Aside    Entry of
                                                       of Default.
                                                           Default. On
                                                                     On    misrepresentations to
                                                                           misrepresentations     to the
                                                                                                      the Court
                                                                                                            Court inin order  to avoid
                                                                                                                       order to   avoid default,
                                                                                                                                          default,
May 1,
May   1, 2008,
          2008, the
                  the Court
                        Court conducted
                                 conducted aa hearing      and denied
                                                 hearing and     denied
                                                                           which Plaintiff
                                                                           which    Plaintiff has
                                                                                                has only
                                                                                                      only recently
                                                                                                             recently discovered
                                                                                                                         discovered andand were
                                                                                                                                             were
the Motion
the  Motion for     Default Judgment.
               for Default     Judgment. On  On October
                                                  October 23,
                                                            23, 2008,
                                                                  2008,
                                                                           unknown to
                                                                           unknown    to Plaintiff
                                                                                         Plaintiff and
                                                                                                     and the
                                                                                                          the Court
                                                                                                               Court when
                                                                                                                      when Plaintiff
                                                                                                                             Plaintiff argued
                                                                                                                                       argued its
                                                                                                                                                its
Plaintiff filed
Plaintiff  filed aa Motion
                     Motion for for Sanctions
                                     Sanctions concerning       alleged
                                                  concerning alleged       Motion for
                                                                           Motion       Default Judgment
                                                                                    for Default    Judgment in  in May.
                                                                                                                   May. Specifically,    Plaintiff
                                                                                                                          Specifically, Plaintiff
misrepresentations made
misrepresentations      made toto the
                                   the Court
                                        Court ("First
                                                (“First Motion").
                                                        Motion”). On On    argues that
                                                                           argues  that while
                                                                                         while Defendants
                                                                                                 Defendants avoided
                                                                                                                 avoided default
                                                                                                                           default judgment
                                                                                                                                   judgment by  by
November 19,
November     19, 2008,
                 2008, Plaintiff
                          Plaintiff filed an Emergency
                                    filed an  Emergency Motion
                                                            Motion for
                                                                     for
                                                                           claiming that
                                                                           claiming   that they
                                                                                             they did
                                                                                                   did not
                                                                                                         not have
                                                                                                              have representation
                                                                                                                     representation until    after
                                                                                                                                      until after
Sanctions   concerning the
Sanctions concerning       the issuance
                                issuance ofof an
                                               an allegedly
                                                  allegedly false
                                                             false and
                                                                    and
                                                                           the default
                                                                           the  default was
                                                                                         was entered,       Defendants in
                                                                                                entered, Defendants        in fact
                                                                                                                              fact had
                                                                                                                                    had counsel
                                                                                                                                          counsel
misleading press
misleading    press release
                     release ("Second
                               (“Second Motion").
                                           Motion”). On On December
                                                            December
                                                                           working on
                                                                           working      the defense
                                                                                     on the  defense ofof this
                                                                                                          this matter.
                                                                                                               matter. (Pl's
                                                                                                                       (Pl's 1st
                                                                                                                             1st Mot.
                                                                                                                                 Mot. Sanctions,
                                                                                                                                      Sanctions,
4, 2008,
4, 2008, the
          the Court
               Court conducted
                      conducted aa hearing
                                      hearing on   these two
                                                on these  two motions
                                                               motions
                                                                           1.) Therefore,
                                                                           1.)               Plaintiff contends
                                                                               Therefore, Plaintiff     contends that
                                                                                                                    that Defendants'
                                                                                                                         Defendants' claims
                                                                                                                                        claims of
                                                                                                                                                of
for sanctions.
for sanctions.
                                                                           inadvertence and
                                                                           inadvertence    and mistake
                                                                                                mistake were
                                                                                                          were made
                                                                                                                 made disingenuously,
                                                                                                                       disingenuously, andand that
                                                                                                                                              that
                                                                           Defendants have
                                                                           Defendants    have misled
                                                                                                misled the
                                                                                                         the Court
                                                                                                              Court and
                                                                                                                     and multiplied     *621 the
                                                                                                                          multiplied *621      the
                                                                           issues in the  litigation.  (Pl's 1st  Mot. Sanctions,
                                                                           issues in the litigation. (Pl's 1st Mot. Sanctions, 1.) 1.)
II. LEGAL
II. LEGAL STANDARD
          STANDARD
                                                                       Specifically, Plaintiff
                                                                       Specifically,    Plaintiff contends
                                                                                                  contends that
                                                                                                             that onon October
                                                                                                                        October 4, 4, 2008,
                                                                                                                                       2008,
 [1]
 [1]     [2]
         [2]    [3]     Courts have
                 [3] Courts        have inherent    power to
                                          inherent power    to impose  the day
                                                                impose the day after
                                                                                  after Defendants
                                                                                        Defendants were
                                                                                                      were served    with the
                                                                                                            served with    the Complaint,
                                                                                                                                Complaint,
sanctions on
sanctions  on aa party
                  party for  bad faith
                         for bad         conduct that
                                   faith conduct  that offends   the
                                                       offends the     Defendants' CEO,
                                                                       Defendants'       CEO, Mr. Mr. Bradley
                                                                                                        Bradley Conway,
                                                                                                                     Conway, instructed
                                                                                                                                  instructed
legal process. Chambers
legal process. Chambers v.     NASCO, 501
                            v. NASCO,        U.S. 32,
                                         501 U.S. 32, 46,111
                                                      46, 111 S.Ct.
                                                               S.Ct.   Autoclear's longtime
                                                                       Autoclear's    longtime patent
                                                                                                 patent prosecution
                                                                                                        prosecution counsel,
                                                                                                                      counsel, Mr.
                                                                                                                                 Mr. Ernest
                                                                                                                                      Ernest
2123, 115
2123,  115 L.Ed.2d
           L.Ed.2d 2727 (1991)
                         (1991) (explaining
                                  (explaining that
                                               that inherent
                                                    inherent power
                                                             power     Buff, to
                                                                       Buff,  to perform
                                                                                  perform aa validity
                                                                                             validity search
                                                                                                       search to
                                                                                                               to find
                                                                                                                  find prior
                                                                                                                       prior art
                                                                                                                              art that
                                                                                                                                  that could
                                                                                                                                       could
is not displaced
is not displaced byby statutory   sanctions, because
                      statutory sanctions,   because where
                                                      where "each
                                                              “each    be used
                                                                       be used toto challenge
                                                                                    challenge the
                                                                                               the validity
                                                                                                   validity of
                                                                                                            of one
                                                                                                               one of
                                                                                                                    of Plaintiffs
                                                                                                                       Plaintiff's patents
                                                                                                                                   patents at
                                                                                                                                           at
of the
of  the other
        other mechanisms
               mechanisms reaches
                                reaches only
                                         only certain   individuals
                                               certain individuals     issue. (Pl's
                                                                       issue.  (Pl's Mem.
                                                                                     Mem. Supp.    1st Mot.
                                                                                            Supp. 1st  Mot. Sanctions,
                                                                                                             Sanctions, 3.)
                                                                                                                          3.) Additionally,
                                                                                                                              Additionally,



 WESTLAW ©
         © 2021
           2021 Thomson Reuters. No
                Thomson Reuters. No claim to original
                                    claim to original U.S.
                                                      U.S. Government Works.
                                                           Government Works.                                                                       4
American Science
American
                 Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 44 of 49
         Science and
                 and Engineering,
                     Engineering, Inc.
                                  Inc. v.
                                       v. Autoclear,
                                          Autoclear, LLC,
                                                     LLC, 606
                                                          606 F.Supp.2d
                                                              F.Supp.2d 617
                                                                        617 (2008)
                                                                            (2008)


Plaintiff alleges
Plaintiff   alleges that
                       that Mr.
                             Mr. Conway
                                   Conway discussed
                                                discussed thethe pending
                                                                    pending         has aa meritorious
                                                                                    has    meritorious defense
                                                                                                          defense to
                                                                                                                   to the
                                                                                                                      the merits
                                                                                                                          merits of   the action."
                                                                                                                                   of the  action.” Moran
                                                                                                                                                    Moran
litigation   and defense
litigation and    defense strategy
                             strategy onon numerous
                                            numerous occasions,
                                                          occasions, both
                                                                        both        v. Mitchell,
                                                                                    v.            354 F.Supp.
                                                                                       Mitchell, 354    F.Supp. 86,
                                                                                                                 86, 87
                                                                                                                      87 (E.D.Va.1973).
                                                                                                                         (E.D.Va.1973). Generally
                                                                                                                                             Generally the
                                                                                                                                                         the
internally
internally andand with
                    with Mr.Mr. Buff,
                                 Buff, during
                                          during thethe period
                                                         period between
                                                                    between         Court should
                                                                                    Court   should set
                                                                                                     set aside
                                                                                                         aside the
                                                                                                                the default
                                                                                                                     default "where
                                                                                                                              “where thethe moving
                                                                                                                                            moving party
                                                                                                                                                      party
receiving the
receiving    the Complaint
                 Complaint and and the
                                    the date   the answer
                                         date the  answer was
                                                            was due.
                                                                  due. (Pl's
                                                                        (Pl's       acts with
                                                                                    acts   with reasonable
                                                                                                reasonable promptness
                                                                                                               promptness andand alleges
                                                                                                                                   alleges aa meritorious
                                                                                                                                               meritorious
Mem. Supp.
Mem.     Supp. 1st
                 1st Mot.
                      Mot. Sanctions,
                             Sanctions, 3.) 3.) Plaintiff
                                                 Plaintiff also
                                                            also contends
                                                                   contends         defense.” Consol.
                                                                                    defense."              Masonry &
                                                                                                Consol. Masonry          Fireproofing, Inc.
                                                                                                                      & Fireproofing,     Inc. v.
                                                                                                                                                v. Wagman
                                                                                                                                                   Wagman
that there
that   there is  no evidence
              is no   evidence to to show
                                      show that
                                              that Defendants
                                                    Defendants actually
                                                                    actually        Constr.
                                                                                    Constr. Corp.,    383 F.2d
                                                                                              Corp., 383   F.2d 249,
                                                                                                                249, 251
                                                                                                                      251 (4th
                                                                                                                           (4th Cir.1967).
                                                                                                                                Cir.1967). Other
                                                                                                                                              Other factors
                                                                                                                                                    factors
interviewed
interviewed or  or contacted
                    contacted other
                                 other counsel,
                                         counsel, despite     Defendants'
                                                     despite Defendants'            the Court
                                                                                    the   Court may
                                                                                                 may consider
                                                                                                        consider are
                                                                                                                  are "the
                                                                                                                       “the personal
                                                                                                                             personal responsibility
                                                                                                                                         responsibility ofof
argument in
argument         their Motion
              in their   Motion to  to Set    Aside Default
                                        Set Aside      Default that
                                                                  that they
                                                                        they        the defaulting
                                                                                    the  defaulting party,
                                                                                                      party, the
                                                                                                             the prejudice
                                                                                                                 prejudice toto the
                                                                                                                                the party,
                                                                                                                                     party, whether
                                                                                                                                            whether there
                                                                                                                                                      there
required time
required    time toto do
                      do so.
                           so. (Pl's
                               (Pl's Rep.
                                     Rep. 1st1st Mot.
                                                  Mot. Sanctions,
                                                         Sanctions, 4-5.)
                                                                       4–5.)        is aa history
                                                                                    is    history of  dilatory *622
                                                                                                   of dilatory           action, and
                                                                                                                 *622 action,     and the
                                                                                                                                       the availability
                                                                                                                                            availability of
                                                                                                                                                          of
Plaintiff learned
Plaintiff  learned of     these matters
                      of these   matters during
                                            during discovery,
                                                      discovery, andand has
                                                                          has       sanctions less
                                                                                    sanctions          drastic.” Payne
                                                                                                less drastic."   Payne ex ex rel.  Estate of
                                                                                                                              rel. Estate   of Calzada
                                                                                                                                                Calzada v. v.
provided the
provided    the Court
                 Court with
                         with Defendants'
                               Defendants' privilege
                                               privilege logs    in support
                                                           logs in   support                 439 F.3d
                                                                                    Brake, 439
                                                                                    Brake,        F.3d 198,
                                                                                                        198, 204-05
                                                                                                              204–05 (4th
                                                                                                                       (4th Cir.2006).
                                                                                                                            Cir.2006). AtAt issue  here are
                                                                                                                                             issue here  are
of its
of      motion. Plaintiff
    its motion.   Plaintiff argues
                             argues that
                                       that Defendants'
                                            Defendants' delay
                                                            delay was
                                                                    was not
                                                                          not       Defendants' representations
                                                                                    Defendants'     representations regarding      their promptness
                                                                                                                      regarding their     promptness andand
motivated by
motivated     by aa need
                    need toto find  counsel, but
                              find counsel,     but instead,   to buy
                                                     instead, to   buy time
                                                                        time        reasonable excuse
                                                                                    reasonable   excuse forfor neglect.
                                                                                                               neglect.
to design
to  design around
             around Plaintiffs
                      Plaintiff's patent.
                                   patent. (Pl's
                                            (Pl's Mem.
                                                  Mem. Supp.
                                                           Supp. 1st1st Mot.
                                                                        Mot.
Sanctions,    6–7.)
Sanctions, 6-7.)                                                                    In opposing
                                                                                    In opposing default
                                                                                                    default judgment,
                                                                                                             judgment, Defendants
                                                                                                                          Defendants essentially     argued:
                                                                                                                                         essentially argued:
                                                                                    (1) that
                                                                                    (1)  that Mr.
                                                                                                Mr. Conway
                                                                                                     Conway and  and Autoclear
                                                                                                                        Autoclear were
                                                                                                                                     were unsophisticated
                                                                                                                                            unsophisticated
Defendants counter
Defendants      counter that
                          that they
                                 they have
                                       have "repeatedly
                                                “repeatedly and and sincerely
                                                                      sincerely     with respect
                                                                                    with    respect to to patent
                                                                                                            patent litigation     and had
                                                                                                                     litigation and     had never
                                                                                                                                              never before
                                                                                                                                                       before
admitted mistake
admitted    mistake in    failing to
                       in failing   to respond
                                       respond to   to Plaintiffs
                                                       Plaintiff's complaint
                                                                     complaint      hired out-of-state
                                                                                    hired    out-of-state litigation
                                                                                                             litigation counsel,
                                                                                                                           counsel, (2)(2) that
                                                                                                                                            that Autoclear
                                                                                                                                                  Autoclear
within the
within    the procedural
                procedural time time frame....”         (Defs' Mem.
                                        frame...." (Defs'        Mem. Opp. Opp.     had difficulty
                                                                                    had                obtaining defense
                                                                                          difficulty obtaining      defense counsel
                                                                                                                               counsel andand subsequently
                                                                                                                                               subsequently
1st Mot.
1st  Mot. Sanctions,
             Sanctions, 1.) 1.) Defendants
                                  Defendants aver  aver that
                                                           that they
                                                                they did      not
                                                                        did not     preparing defenses
                                                                                    preparing     defenses but
                                                                                                             but did
                                                                                                                 did soso promptly
                                                                                                                          promptly after
                                                                                                                                      after the
                                                                                                                                            the default,  and
                                                                                                                                                default, and
retain defense
retain  defense counsel
                   counsel for     this litigation
                              for this                 until after
                                         litigation until     after becoming
                                                                     becoming       (3) that
                                                                                    (3) that Defendants
                                                                                               Defendants hadhad some
                                                                                                                   some confusion      “caused by
                                                                                                                          confusion "caused      by Plaintiff
                                                                                                                                                    Plaintiff
aware of
aware        the entry
         of the    entry ofof default;
                               default; Mr.Mr. BuffBuff (defense
                                                           (defense counsel)
                                                                       counsel)     stopping and
                                                                                    stopping     and starting
                                                                                                       starting matters"
                                                                                                                 matters” and and mistake
                                                                                                                                   mistake regarding
                                                                                                                                              regarding thethe
and Mr.
and   Mr. Stephen       Noona (local
            Stephen Noona          (local counsel)
                                             counsel) were were retained
                                                                   retained on on   date the
                                                                                    date   the answer
                                                                                                 answer to to the
                                                                                                               the Complaint
                                                                                                                    Complaint was was due.     (Defs' Mem.
                                                                                                                                        due. (Defs'    Mem.
November 6,
November            2008 and
                6, 2008     and November
                                   November 9,      9, 2008,
                                                        2008, respectively.
                                                                 respectively.      Supp. Mot.
                                                                                    Supp.    Mot. Set
                                                                                                    Set Aside
                                                                                                          Aside Default,
                                                                                                                  Default, 2,2, 5;  Conway Decl.,
                                                                                                                                 5; Conway     Decl., ¶¶
                                                                                                                                                       ¶¶ 3-3–
(Defs' Mem.
(Defs'   Mem. Opp. Opp. 1st1st Mot.
                                 Mot. Sanctions,
                                          Sanctions, 2-3.) 2–3.) Defendants
                                                                   Defendants       5.) At the
                                                                                    5.) At   the default
                                                                                                  default hearing,
                                                                                                           hearing, the
                                                                                                                      the Court
                                                                                                                          Court determined
                                                                                                                                  determined that
                                                                                                                                                that the
                                                                                                                                                     the first
                                                                                                                                                         first
argue that
argue   that prior
              prior to
                     to the
                         the execution
                              execution of   of the
                                                 the November
                                                      November 6      6 retainer
                                                                        retainer    argument was
                                                                                    argument     was false:   Mr Conway
                                                                                                      false: Mr   Conway is     an attorney,
                                                                                                                             is an attorney, Autoclear
                                                                                                                                              Autoclear had
                                                                                                                                                          had
agreement, Mr.
agreement,      Mr. Buff
                       Buff was
                              was acting
                                      acting only
                                                only in      his capacity
                                                         in his   capacity as  as   been involved
                                                                                    been   involved in  in patent
                                                                                                            patent litigation
                                                                                                                    litigation before,
                                                                                                                                 before, and
                                                                                                                                          and Mr.
                                                                                                                                               Mr. Conway
                                                                                                                                                    Conway
Defendants' prosecution
Defendants'      prosecution counsel
                                   counsel rather         than as
                                                rather than      as litigation
                                                                      litigation    had retained
                                                                                    had   retained litigation
                                                                                                     litigation counsel.
                                                                                                                  counsel. The     Court admonished
                                                                                                                             The Court     admonished Mr. Mr.
defense counsel.
defense                 (Defs' Mem.
            counsel. (Defs'        Mem. Opp. Opp. 1st 1st Mot.
                                                            Mot. Sanctions,
                                                                    Sanctions,      Conway for
                                                                                    Conway      for his
                                                                                                    his "reckless
                                                                                                         “reckless disregard
                                                                                                                    disregard for    the facts"
                                                                                                                                 for the facts” and
                                                                                                                                                 and warned
                                                                                                                                                      warned
4.) Defendants
4.)  Defendants further
                      further contend
                                 contend that that after
                                                     after Mr.
                                                             Mr. Buffs
                                                                    Buff's law
                                                                             law    him that
                                                                                    him   that his
                                                                                                 his future   representations would
                                                                                                     future representations       would be be viewed
                                                                                                                                              viewed "very
                                                                                                                                                        “very
firm   discovered the
firm discovered        the entry
                             entry of of default,
                                          default, Defendants
                                                       Defendants decided
                                                                        decided     keenly.” (Default
                                                                                    keenly."   (Default Hr'g
                                                                                                           Hr'g Tr.,  29).
                                                                                                                 Tr., 29).
to retain
to  retain Mr.
             Mr. Buff
                   Buff asas defense
                               defense counsel.
                                           counsel. (Defs'
                                                         (Defs' Mem.
                                                                  Mem. Opp.Opp.
1st Mot.
1st  Mot. Sanctions,
            Sanctions, 6.) 6.) Additionally,
                                Additionally, Defendants
                                                    Defendants argue argue that
                                                                             that   In considering
                                                                                    In  considering the
                                                                                                     the motion
                                                                                                          motion for
                                                                                                                   for default   judgment and
                                                                                                                       default judgment      and the
                                                                                                                                                   the
the privilege
the  privilege loglog entries     show only
                        entries show       only that
                                                   that "Defendants
                                                          “Defendants were were     motion to
                                                                                    motion   to set
                                                                                                set aside
                                                                                                    aside the
                                                                                                          the entry
                                                                                                              entry ofof default,  the Court
                                                                                                                         default, the  Court relied
                                                                                                                                                relied
strategizing and
strategizing    and preparing
                     preparing for for settlement     discussions—which,
                                       settlement discussions—which,                on Defendants'
                                                                                    on   Defendants' second
                                                                                                       second argument,
                                                                                                               argument, thatthat Defendants
                                                                                                                                   Defendants had had
if failed,
if failed, would
             would unfortunately
                      unfortunately resultresult inin litigation,”
                                                       litigation," andand that
                                                                             that   acted reasonably
                                                                                    acted              and promptly
                                                                                           reasonably and  promptly in   the three
                                                                                                                      in the  three weeks
                                                                                                                                    weeks between
                                                                                                                                            between
Mr. Buffs
Mr.   Buff's involvement
               involvement in    in these
                                     these communications
                                              communications was      was only
                                                                           only     discovering the
                                                                                    discovering   the default and seeking
                                                                                                      default and   seeking toto vacate
                                                                                                                                  vacate it.   (Mem.
                                                                                                                                         it. (Mem.
as patent
as  patent prosecution
             prosecution counsel.
                              counsel. (Defs'
                                           (Defs' Mem.
                                                     Mem. Opp.Opp. 1st 1st Mot.
                                                                           Mot.     Op. &
                                                                                    Op.   & Order,
                                                                                             Order, Docket
                                                                                                     Docket No.
                                                                                                              No. 55,   6). The
                                                                                                                    55, 6).        Court relied
                                                                                                                             The Court    relied on on
Sanctions,    7–8.) Finally,
Sanctions, 7-8.)       Finally, Defendants
                                  Defendants argue argue that
                                                            that they
                                                                  they had
                                                                         had nono   Defendants' representations
                                                                                    Defendants'                  that defense
                                                                                                 representations that defense counsel
                                                                                                                               counsel was
                                                                                                                                       was retained
                                                                                                                                             retained
ulterior motive
ulterior   motive forfor delaying
                          delaying the the proceedings,
                                              proceedings, because
                                                                because theythey    and defenses
                                                                                    and           were prepared
                                                                                         defenses were prepared only
                                                                                                                only after  discovering the
                                                                                                                      after discovering the entry   of
                                                                                                                                              entry of
became aware
became     aware of of distinguishing
                        distinguishing features
                                             features of  of their
                                                             their designs
                                                                     designs inin   default. (Default
                                                                                    default. (Default Hr'g
                                                                                                      Hr'g Tr., 8–9) Accordingly,
                                                                                                           Tr., 8-9) Accordingly, on
                                                                                                                                  on May
                                                                                                                                     May 1,  2008,1
                                                                                                                                          1, 2008,1
2002 rather
2002            than during
       rather than    during thethe delay
                                     delay in in 2007.
                                                  2007. (Defs'
                                                          (Defs' Mem.
                                                                   Mem. Opp.
                                                                           Opp.     the Court
                                                                                    the Court vacated
                                                                                               vacated the
                                                                                                       the entry
                                                                                                           entry of
                                                                                                                  of default
                                                                                                                     default and
                                                                                                                             and denied the motion
                                                                                                                                 denied the motion
1st Mot.
1st  Mot. Sanctions,      8–9.)
           Sanctions, 8-9.)                                                         for default
                                                                                    for default judgment.
                                                                                                judgment.

 [6]
 [6]    [7]    According to
        [7] According      to Rule
                              Rule 55(c)   of the
                                    55(c) of  the Federal
                                                   Federal Rules
                                                             Rules ofof             The Court
                                                                                    The  Court has
                                                                                                has since
                                                                                                     since learned that, during
                                                                                                           learned that, during the
                                                                                                                                 the period
                                                                                                                                     period between
                                                                                                                                             between
Civil Procedure,
Civil Procedure, the
                   the Court  may set
                       Court may   set aside
                                       aside the
                                             the entry   of default
                                                  entry of  default                 the filing
                                                                                    the  filing of
                                                                                                 of the
                                                                                                     the Complaint
                                                                                                          Complaint andand the
                                                                                                                             the entry    of default,
                                                                                                                                   entry of   default,
when good
when   good cause
              cause is shown. "[A]
                    is shown.  “[A] court   should ordinarily
                                     court should   ordinarily set
                                                                 set                Defendants did
                                                                                    Defendants        have an
                                                                                                  did have  an attorney
                                                                                                               attorney who
                                                                                                                         who waswas working
                                                                                                                                     working on
                                                                                                                                              on this
                                                                                                                                                  this
[an entry
[an         of default]
     entry of  default] aside
                        aside unless
                              unless the
                                      the movant
                                          movant either
                                                    either fails  to
                                                            fails to                case. In
                                                                                    case. In fact, Mr. Conway
                                                                                             fact, Mr.          himself testified
                                                                                                       Conway himself    testified that
                                                                                                                                   that he
                                                                                                                                        he authorized
                                                                                                                                           authorized
present aa reasonable
present    reasonable excuse
                       excuse for his neglect
                              for his neglect or
                                               or fails
                                                  fails to
                                                        to show
                                                           show hehe                Mr. Buff
                                                                                    Mr. Buff to
                                                                                              to perform
                                                                                                 perform aa validity
                                                                                                            validity search, which would
                                                                                                                     search, which   would be
                                                                                                                                            be useful
                                                                                                                                               useful



  WESTLAW ©
          © 2021
            2021 Thomson Reuters. No
                 Thomson Reuters. No claim to original
                                     claim to original U.S.
                                                       U.S. Government Works.
                                                            Government Works.                                                                             5
American Science
American
                Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 45 of 49
         Science and
                 and Engineering,
                     Engineering, Inc.
                                  Inc. v.
                                       v. Autoclear,
                                          Autoclear, LLC,
                                                     LLC, 606
                                                          606 F.Supp.2d
                                                              F.Supp.2d 617
                                                                        617 (2008)
                                                                            (2008)


in potential settlement
in potential                 discussions and
               settlement discussions       and to
                                                 to defend
                                                    defend the
                                                             the litigation
                                                                 litigation     had time
                                                                                had time to
                                                                                          to answer
                                                                                              answer it. Furthermore, the
                                                                                                     it. Furthermore,   the Court
                                                                                                                             Court finds that
                                                                                                                                    fmds that
in case "the
in case  “the proceeding
                proceeding would—would
                                would—would go    go further.”   (Conway
                                                      further." (Conway         Defendants' statements
                                                                                Defendants' statements that
                                                                                                       that they
                                                                                                            they had
                                                                                                                 had trouble
                                                                                                                     trouble securing
                                                                                                                             securing counsel
                                                                                                                                      counsel
Dep., 122-23).
Dep.,   122–23). Additionally,
                      Additionally, therethere are
                                                are multiple
                                                     multiple privilege
                                                                 privilege      were disingenuous
                                                                                were              and misleading.
                                                                                     disingenuous and  misleading.
log  entries describing
log entries       describing documents
                                  documents dateddated early
                                                         early to to mid-
                                                                      mid-
October, with
October,   with descriptions
                   descriptions such      as "notes
                                    such as  “notes taken
                                                     taken ofof attorney's
                                                                attorney's      Had the
                                                                                Had  the Court
                                                                                          Court been
                                                                                                 been aware
                                                                                                       aware ofof these
                                                                                                                   these facts before the
                                                                                                                         facts before   the Court
                                                                                                                                            Court
instructions
instructions in      meeting with
                 in meeting       with attorney
                                         attorney after
                                                    after lawsuit,”    and
                                                           lawsuit," and        vacated the
                                                                                vacated  the entry
                                                                                             entry of
                                                                                                   of default and denied
                                                                                                      default and  denied the
                                                                                                                          the motion
                                                                                                                               motion for
                                                                                                                                      for default
                                                                                                                                           default
“upon litigation,
"upon                  attorney requested
        litigation, attorney       requested scientist
                                                scientist to
                                                          to review
                                                              review and
                                                                       and      judgement, the
                                                                                judgement,   the Court
                                                                                                  Court would
                                                                                                         would not
                                                                                                                not have
                                                                                                                      have been
                                                                                                                           been persuaded
                                                                                                                                  persuaded that
                                                                                                                                              that
comment on
comment      on patents,"
                   patents,” andand "notes
                                      “notes taken
                                               taken from     attorney in
                                                       from attorney     in     Defendants had
                                                                                Defendants    had acted
                                                                                                  acted with
                                                                                                         with diligence.
                                                                                                               diligence. Therefore,    the Court
                                                                                                                           Therefore, the   Court
meeting ...
meeting    ... include
               include ...... patent
                              patent invalidity
                                       invalidity grounds.”     (Ex. F
                                                   grounds." (Ex.      F to
                                                                         to     would not
                                                                                would  not have
                                                                                            have granted
                                                                                                  granted Defendants'
                                                                                                          Defendants' motion
                                                                                                                         motion to
                                                                                                                                 to set
                                                                                                                                    set aside
                                                                                                                                         aside the
                                                                                                                                               the
Pl's Mem.
Pl's Mem. Supp.
              Supp. 1st
                      1st Mot.
                           Mot. Sanctions).      Defendants admit
                                   Sanctions). Defendants      admit that
                                                                       that     entry of
                                                                                entry of default.
                                                                                         default.
these entries
these             show that
       entries show       that Defendants
                                 Defendants werewere "strategizing
                                                       “strategizing and
                                                                       and
preparing for
preparing    for settlement
                  settlement discussions—which,
                                 discussions—which, if   if failed,  would
                                                            failed, would       The Court
                                                                                The    Court concludes
                                                                                                concludes that  that Defendants
                                                                                                                       Defendants clearly
                                                                                                                                       clearly exercised
                                                                                                                                                   exercised
unfortunately result
unfortunately     result in   litigation.” (Defs'
                          in litigation."   (Defs' Mem.
                                                   Mem. Opp.
                                                           Opp. 1st
                                                                  1st Mot.
                                                                      Mot.      bad faith
                                                                                bad   faith inin their
                                                                                                   their dealings
                                                                                                           dealings withwith the
                                                                                                                               the Court.
                                                                                                                                      Court. Defendants
                                                                                                                                                Defendants
Sanctions,
Sanctions, 7.)7.)                                                               deliberately withheld
                                                                                deliberately    withheld from from thethe Court
                                                                                                                            Court information          related
                                                                                                                                     information related
                                                                                to their activities after receiving the Complaint, and such
                                                                                to  their  activities   after   receiving    the   Complaint,      and    such
Specifically,  the Court
Specifically, the  Court has
                           has determined
                               determined that:
                                            that: (1)
                                                  (1) Defendants
                                                      Defendants                information was
                                                                                information      was material
                                                                                                        material to  to the
                                                                                                                          the Court's
                                                                                                                                Court's determination.
                                                                                                                                            determination.
had aa long
had    long relationship     with Mr.
              relationship with    Mr. Buff,
                                        Buff, who
                                              who was
                                                    was retained
                                                          retained              Moreover, this
                                                                                Moreover,      this information
                                                                                                     information was   was withheld
                                                                                                                              withheld even         after the
                                                                                                                                           even after      the
as patent
as patent prosecution
           prosecution counsel;    (2) Mr.
                          counsel; (2) Mr. Buff
                                           Buff was
                                                  was directed   to
                                                       directed to              Court reprimanded
                                                                                Court  reprimanded Mr.   Mr. Conway,
                                                                                                               Conway, during
                                                                                                                           during the
                                                                                                                                    the default
                                                                                                                                         default judgment
                                                                                                                                                   judgment
explore  defenses to
explore defenses    to the
                        the Complaint
                            Complaint and
                                        and consider
                                             consider settlement
                                                        settlement              hearing, for
                                                                                hearing,        making patently
                                                                                           for making     patently false
                                                                                                                      false assertions
                                                                                                                             assertions in in his
                                                                                                                                              his affidavit
                                                                                                                                                     affidavit
possibilities; and
possibilities; and (3)
                    (3) Defendants,
                         Defendants, immediately
                                      immediately following     the
                                                    following the               attached to
                                                                                attached   to the
                                                                                              the Motion
                                                                                                   Motion to to Set
                                                                                                                 Set Aside
                                                                                                                     Aside Entry
                                                                                                                             Entry of    Default. (Default
                                                                                                                                      of Default.    (Default
entry of default,
entry of   default, officially  retained Mr.
                     officially retained Mr. Buff
                                              Buff asas litigation
                                                         litigation             Hr'g Tr.,
                                                                                HI-1g Tr., 29.)
                                                                                           29.) The    Court also
                                                                                                 The Court      also warned
                                                                                                                     warned counsel
                                                                                                                               counsel that
                                                                                                                                          that "this
                                                                                                                                                “this Court
                                                                                                                                                        Court
counsel.
counsel.                                                                        takes very
                                                                                takes  very seriously
                                                                                             seriously chicanery
                                                                                                          chicanery and and deception,
                                                                                                                             deception, andand that's
                                                                                                                                                 that's what
                                                                                                                                                         what
                                                                                you need
                                                                                you   need toto address."
                                                                                                 address.” (Default
                                                                                                               (Default Hr'g
                                                                                                                          Hr'g Tr.,    17.) Additionally,
                                                                                                                                 Tr., 17.)   Additionally,
 [8]    Defendants' formalistic
 [8] Defendants'       formalistic definition
                                      defmition of of Mr.
                                                       Mr. Buffs
                                                            Buff's role
                                                                     role is
                                                                           is   the Court
                                                                                the  Court instructed
                                                                                             instructed Mr.Mr. Buff
                                                                                                                 Buff that
                                                                                                                        that "[the
                                                                                                                              “[the Court]
                                                                                                                                      Court] just
                                                                                                                                               just want[s]
                                                                                                                                                      want[s]
not persuasive.
not   persuasive. Under
                   Under thethe law,    attorney-client relationships
                                 law, attorney-client      relationships        to be
                                                                                to be sure
                                                                                       sure that
                                                                                              that [it]
                                                                                                    [it] is
                                                                                                         is given    accurate information.”
                                                                                                            given accurate                           (Default
                                                                                                                                 information." (Default
arise out
arise  out of
            of substance
               substance andand intent,
                                  intent, even
                                           even in    the absence
                                                  in the  absence of  of aa     Hr'g Tr.,
                                                                                HI-1g Tr., 21.)
                                                                                           21.) Despite
                                                                                                Despite this
                                                                                                           this clear
                                                                                                                 clear admonishment
                                                                                                                       admonishment from          the Court,
                                                                                                                                           from the     Court,
written contract.
written              See Nicholson
          contract. See   Nicholson *623  *623 v.v. Shockey,
                                                     Shockey, 192 192 Va.
                                                                        Va.     Defendants did
                                                                                Defendants          not fully
                                                                                               did not          disclose their
                                                                                                         fully disclose    their prior
                                                                                                                                  prior relationship
                                                                                                                                         relationship withwith
270, 64
270,   64 S.E.2d    813, 817-18
           S.E.2d 813,    817–18 (1951);
                                     (1951); see
                                               see also     Restatement
                                                     also Restatement           Mr. Buff
                                                                                Mr.   Buff and
                                                                                            and the
                                                                                                  the work
                                                                                                        work performed
                                                                                                                performed on  on this
                                                                                                                                   this case   prior to
                                                                                                                                         case prior     to the
                                                                                                                                                           the
(Third) of
(Third)   of The   Law Governing
              The Law     Governing Lawyers
                                         Lawyers §§ 14  14 (2000)
                                                             (2000) ("A(“A      entry of
                                                                                entry  of default.
                                                                                           default.
relationship of
relationship        client and
                of client    and lawyer
                                   lawyer arises
                                             arises when
                                                       when aa person
                                                                   person
manifests to
manifests    to aa lawyer
                   lawyer thethe person's
                                   person's intent     that the
                                              intent that     the lawyer
                                                                   lawyer        [9]   Given the
                                                                                 [9] Given     the gravity of Defendants'
                                                                                                   gravity of Defendants' misconduct,
                                                                                                                           misconduct, the
                                                                                                                                         the Court
                                                                                                                                             Court
provide legal
provide          services for
          legal services         the person
                            for the   person and
                                               and either
                                                     either the
                                                              the lawyer
                                                                   lawyer       finds that
                                                                                finds that sanctions  are appropriate.
                                                                                           sanctions are  appropriate. The Court has
                                                                                                                       The Court has considered
                                                                                                                                      considered
manifests to
manifests   to the
               the person
                   person consent
                            consent to to do
                                          do so
                                             so or  the lawyer
                                                 or the  lawyer fails    to
                                                                   fails to     vacating its
                                                                                vacating      earlier Memorandum
                                                                                          its earlier Memorandum Opinion
                                                                                                                     Opinion and
                                                                                                                              and Order
                                                                                                                                   Order setting
                                                                                                                                           setting
manifest lack
manifest   lack of
                 of consent
                     consent toto do
                                   do so,  and the
                                       so, and  the lawyer      knows or
                                                     lawyer knows        or     aside the
                                                                                aside  the entry
                                                                                            entry of
                                                                                                   of default,  and therefore
                                                                                                       default, and  therefore granting
                                                                                                                               granting default
                                                                                                                                          default
reasonably should
reasonably            know that
              should know     that the
                                    the person
                                         person reasonably
                                                 reasonably relies
                                                                 relies on
                                                                        on      judgment; however,
                                                                                judgment;   however, the
                                                                                                       the Court
                                                                                                           Court has
                                                                                                                 has determined  that less
                                                                                                                     determined that  less severe
                                                                                                                                           severe
the lawyer
the  lawyer to
             to provide
                provide the
                          the services.”).
                               services.").                                     sanctions will
                                                                                sanctions    will suffice.  Drawing on
                                                                                                  suffice. Drawing      on its             power,2 the
                                                                                                                                inherent power,2
                                                                                                                           its inherent              the
                                                                                Court orders
                                                                                Court   orders Defendants
                                                                                                Defendants to  to reimburse
                                                                                                                  reimburse Plaintiff
                                                                                                                               Plaintiff for
                                                                                                                                          for attorneys
                                                                                                                                              attorneys
While Defendants
While   Defendants contend
                      contend that
                                 that Mr.
                                      Mr. Buff
                                             Buff was
                                                   was notnot "retained"
                                                               “retained”       fees and
                                                                                fees  and costs,    to include,
                                                                                             costs, to   include, but
                                                                                                                   but not   limited to,
                                                                                                                         not limited    to, travel
                                                                                                                                            travel and
                                                                                                                                                    and
as "litigation"
as  “litigation” counsel,
                   counsel, the
                              the Court
                                    Court finds       that Defendants
                                              fmds that       Defendants        lodging expenses,
                                                                                lodging   expenses, incurred     in connection
                                                                                                       incurred in                with: (1)
                                                                                                                    connection with:     (1) Plaintiffs
                                                                                                                                              Plaintiff's
had an
had  an attorney-client
         attorney-client relationship
                           relationship with with Mr.
                                                   Mr. Buff,
                                                          Buff, that
                                                                 that Mr.
                                                                       Mr.      Motion for
                                                                                Motion         Default Judgment,
                                                                                          for Default     Judgment, Defendants'
                                                                                                                        Defendants' Motion
                                                                                                                                       Motion to to Set
                                                                                                                                                     Set
Buff actually
Buff   actually worked
                 worked on  on this
                                 this case
                                       case prior
                                               prior toto the
                                                            the entry
                                                                 entry ofof     Aside Entry
                                                                                Aside    Entry ofof Default,
                                                                                                     Default, and
                                                                                                                and the
                                                                                                                     the Default     Hearing, *624
                                                                                                                           Default Hearing,       *624
default, that
default,  that Mr.
                Mr. Buff
                     Buff understood
                            understood the   the significance
                                                  significance of   of the
                                                                        the     and (2)
                                                                                and  (2) Plaintiffs
                                                                                          Plaintiff's First
                                                                                                      First Motion
                                                                                                             Motion for
                                                                                                                      for Sanctions.    Moreover, the
                                                                                                                          Sanctions. Moreover,       the
Complaint and
Complaint    and Defendants'
                  Defendants' duty       to answer
                                   duty to   answer it,     and that
                                                        it, and  that Mr.
                                                                       Mr.      Court exercises
                                                                                Court   exercises its
                                                                                                    its inherent
                                                                                                        inherent discretion    to strike
                                                                                                                   discretion to           Defendants'
                                                                                                                                   strike Defendants'
Buff was
Buff  was ultimately     officially retained
            ultimately officially    retained as as litigation    counsel
                                                     litigation counsel         First, Third,
                                                                                First,         Fourth, Sixth,
                                                                                       Third, Fourth,    Sixth, Seventh,   Eighth, Ninth,
                                                                                                                 Seventh, Eighth,    Ninth, and
                                                                                                                                             and Tenth
                                                                                                                                                  Tenth
approximately ten
approximately    ten days
                     days after
                           after the
                                  the entry
                                      entry ofof default.   Accordingly,
                                                 default. Accordingly,          Separate Defenses
                                                                                Separate    Defenses asserted
                                                                                                         asserted in   the Amended/Supplemental
                                                                                                                   in the   Amended/Supplemental
the Court
the Court finds  that Defendants'
           fmds that  Defendants' argument
                                     argument is  is entirely   devoid of
                                                     entirely devoid     of     Answer filed
                                                                                Answer    filed on
                                                                                                on August
                                                                                                   August 11,11, 2008.
                                                                                                                 2008. These    Defenses are
                                                                                                                        These Defenses     are stricken
                                                                                                                                               stricken
substance.   The  Court  believes   that  if Defendants
substance. The Court believes that if Defendants had the timehad the  time      such that
                                                                                such   that Defendants
                                                                                             Defendants cannot
                                                                                                            cannot directly    or indirectly
                                                                                                                     directly or                rely on
                                                                                                                                   indirectly rely    on
and sophistication
and  sophistication to to have
                          have an an attorney
                                      attorney research
                                                  research settlement
                                                               settlement       them.
                                                                                them.
possibilities and
possibilities  and defenses
                    defenses to to the
                                    the Complaint,
                                         Complaint, they  they certainly
                                                                certainly



 WESTLAW ©
         © 2021
           2021 Thomson Reuters. No
                Thomson Reuters. No claim to original
                                    claim to original U.S.
                                                      U.S. Government Works.
                                                           Government Works.                                                                              6
American Science
American
                  Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 46 of 49
         Science and
                 and Engineering,
                     Engineering, Inc. v. Autoclear,
                                  Inc. v. Autoclear, LLC, 606 F.Supp.2d
                                                     LLC, 606           617 (2008)
                                                              F.Supp.2d 617 (2008)


                                                                                       The Court
                                                                                       The   Court finds    that the
                                                                                                      fmds that    the statement
                                                                                                                         statement thatthat "[the
                                                                                                                                             “[the Court]
                                                                                                                                                      Court] hashas
B. Second
B.            Motion for
    Second Motion         for Sanctions:        Defendants' Misleading
                               Sanctions: Defendants'            Misleading            rejected [Plaintiffs]
                                                                                       rejected  [Plaintiff's] motions
                                                                                                               motions for      summary relief'
                                                                                                                           for summary      relief” improperly
                                                                                                                                                      improperly
Press   Release
Press Release                                                                          suggests that
                                                                                       suggests   that the
                                                                                                        the Court
                                                                                                              Court hashas denied
                                                                                                                             denied Plaintiffs
                                                                                                                                        Plaintiff's motion
                                                                                                                                                      motion for for
 [10] In
 [10]     In aa separate
                 separate motion,
                             motion, Plaintiff
                                         Plaintiff has
                                                     has requested
                                                          requested that  that the
                                                                                 the   summary judgment
                                                                                       summary     judgment or or otherwise
                                                                                                                    otherwise ruled      on the
                                                                                                                                  ruled on   the merits
                                                                                                                                                   merits of of the
                                                                                                                                                                 the
Court remedy
Court    remedy another
                     another act act ofof misconduct
                                            misconduct by   by Defendants,
                                                                 Defendants,           case. Plaintiff
                                                                                       case.  Plaintiff has
                                                                                                         has not
                                                                                                               not even
                                                                                                                     even filed
                                                                                                                             filed aa motion
                                                                                                                                        motion forfor summary
                                                                                                                                                        summary
namely, the
namely,    the issuance
                issuance of  of aa false   and misleading
                                   false and    misleading press
                                                               press release
                                                                         release       judgment, and
                                                                                       judgment,    and the
                                                                                                         the Court
                                                                                                              Court hashas not
                                                                                                                            not yet
                                                                                                                                  yet ruled
                                                                                                                                       ruled on
                                                                                                                                              on the
                                                                                                                                                   the merits
                                                                                                                                                         merits ofof
regarding this
regarding    this litigation.
                   litigation. Specifically,      Plaintiff alleges
                                 Specifically, Plaintiff     alleges thatthat onon     the case,
                                                                                       the  case, including
                                                                                                   including on on the
                                                                                                                     the infringement
                                                                                                                          infringement or   or the
                                                                                                                                                the validity
                                                                                                                                                      validity of of
November 16,2008 (a Sunday evening), Defendants issued aa
November      16,   2008   (a Sunday      evening),    Defendants       issued         the two
                                                                                       the  two patents
                                                                                                  patents at
                                                                                                           at issue.
                                                                                                               issue. Defendants
                                                                                                                        Defendants have  have filed
                                                                                                                                                filed aa motion
                                                                                                                                                            motion
press release
press            which reported
       release which                  that "a
                          reported that     “a Federal
                                               Federal District
                                                         District Court
                                                                     Court has has     for partial
                                                                                       for  partial summary       judgment, but
                                                                                                     summary judgment,           but the
                                                                                                                                      the Court
                                                                                                                                           Court has has not
                                                                                                                                                           not yet
                                                                                                                                                                 yet
rejected American
rejected   American Science
                          Science and and Engineering,
                                            Engineering, Inc.'s        motions
                                                              Inc.'s motions           addressed that
                                                                                       addressed    that motion.
                                                                                                         motion. The      Court also
                                                                                                                    The Court      also finds
                                                                                                                                         fmds thethe statements
                                                                                                                                                       statements
for  summary relief
for summary                in their
                   relief in   their action
                                       action with
                                                with Control
                                                       Control Screening,
                                                                   Screening,          regarding the
                                                                                       regarding   the USPTO's
                                                                                                        USPTO's actions
                                                                                                                     actions are
                                                                                                                               are false.  While the
                                                                                                                                    false. While     the USPTO
                                                                                                                                                           USPTO
LLC, and
LLC,    and AutoClear,
              AutoClear, LLC, LLC, its      affiliate. The
                                       its affiliate.         District Court
                                                        The District       Court       has agreed
                                                                                       has            *625 to
                                                                                            agreed *625      to reexamine       Plaintiff's claims,
                                                                                                                 reexamine Plaintiffs        claims, it it has
                                                                                                                                                           has not
                                                                                                                                                                 not
also denied
also  denied ASAS &  & E's
                        E's motion
                            motion for for injunctive
                                            injunctive and
                                                         and other
                                                               other relief
                                                                        relief ...
                                                                                 ...   “formally rejected
                                                                                       "formally             all claims,”
                                                                                                   rejected all             “struck AS
                                                                                                                 claims," "struck     AS & & E's
                                                                                                                                             E's core    ... claims
                                                                                                                                                  core ...   claims
[T]he Federal
[T]he   Federal Court
                    Court did
                            did not
                                  not sustain
                                        sustain ASAS & & E's
                                                          E's objections
                                                               objections to    to     as unallowable,"
                                                                                       as unallowable,” "suspended"
                                                                                                           “suspended” Plaintiffs
                                                                                                                            Plaintiff's patent,
                                                                                                                                          patent, oror "advised"
                                                                                                                                                        “advised”
proceeding to
proceeding     to full    fact finding
                    full fact   fmding and  and aa jury
                                                    jury trial."
                                                          trial.” (Ex.
                                                                    (Ex. A   A to
                                                                                to     Defendants of
                                                                                       Defendants     of those
                                                                                                         those actions.
                                                                                                                  actions. Accordingly,
                                                                                                                             Accordingly, the  the Court
                                                                                                                                                     Court finds
                                                                                                                                                               fmds
Pl's Mem.
Pl's  Mem. Supp.2d
              Supp.2d Mot. Mot. Sanctions.)
                                   Sanctions.) The       press release
                                                   The press     release also also     that Defendants'
                                                                                       that  Defendants' press
                                                                                                            press release
                                                                                                                     release contains
                                                                                                                                contains false,      misleading,
                                                                                                                                            false, misleading,
states that
states  that "the
              “the U.S.
                     U.S. Patent
                            Patent andand Trademark       Office (USPTO)
                                            Trademark Office         (USPTO)           and damaging
                                                                                       and   damaging statements,
                                                                                                         statements, and and that
                                                                                                                               that Defendants
                                                                                                                                     Defendants have  have acted
                                                                                                                                                              acted
has formally
has  formally rejected
                  rejected all
                             all claims
                                  claims of of AS
                                                AS & & E's
                                                        E's core
                                                             core ...
                                                                    ... patent"
                                                                         patent”       improperly.
                                                                                       improperly.
and that
and   that those
            those patent
                      patent claims
                                claims are are now     invalid. (Ex.
                                                now invalid.       (Ex. A   A toto
Pl's Mem.
Pl's  Mem. Supp.2d
               Supp.2d Mot. Mot. Sanctions.)
                                     Sanctions.) Plaintiff
                                                     Plaintiff alleges
                                                                 alleges that that     At the
                                                                                       At  the hearing,    Plaintiff argued
                                                                                                hearing, Plaintiff     argued that
                                                                                                                                 that Defendants
                                                                                                                                      Defendants have       neither
                                                                                                                                                    have neither
Defendants issued
Defendants     issued thethe press
                              press release     through the
                                      release through      the news
                                                                news release
                                                                         release       denied that
                                                                                       denied   that the
                                                                                                      the press
                                                                                                           press release
                                                                                                                   release contained
                                                                                                                             contained false     and misleading
                                                                                                                                          false and   misleading
distributer Business
distributer   Business Wire,
                           Wire, andand that
                                         that the
                                               the press
                                                    press release
                                                           release has has been
                                                                             been      information, nor
                                                                                       information,            have they
                                                                                                         nor have       they offered
                                                                                                                               offered aa single
                                                                                                                                             single excuse
                                                                                                                                                      excuse forfor
widely disseminated
widely    disseminated and   and isis available
                                      available to to Plaintiffs
                                                       Plaintiff's investors
                                                                      investors        its issuance.
                                                                                       its  issuance. Plaintiff
                                                                                                         Plaintiff further
                                                                                                                      further averred
                                                                                                                                 averred that
                                                                                                                                            that as
                                                                                                                                                  as aa publicly
                                                                                                                                                          publicly
and customers
and   customers and and toto any
                              any potential
                                    potential members
                                                 members of   of aa jury
                                                                     jury pool
                                                                             pool      traded company,
                                                                                       traded   company, it  it was
                                                                                                                was damaged
                                                                                                                      damaged by   by misleading
                                                                                                                                       misleading information
                                                                                                                                                     information
in this case.
in this  case. (Pl's
                (Pl's 2d
                       2d Mot.
                           Mot. Sanctions,
                                  Sanctions, 1-2;1–2; Ex.
                                                        Ex. BB to
                                                                to Pl's
                                                                    Pl's Mem.
                                                                           Mem.        available on
                                                                                       available    on popular
                                                                                                          popular financial
                                                                                                                     fmancial internet        publications, and
                                                                                                                                   internet publications,      and
Supp.2d
Supp.2d Mot.Mot. Sanctions.)         Plaintiff further
                    Sanctions.) Plaintiff                  states that
                                                 further states     that these
                                                                            these      that some
                                                                                       that  some of     their investors
                                                                                                    of their    investors diddid read    the press
                                                                                                                                   read the    press release
                                                                                                                                                     release and
                                                                                                                                                               and
misstatements have
misstatements       have harmed
                            harmed AS   AS & & E's
                                                 E's reputation
                                                      reputation and  and maymay       called the
                                                                                       called   the company
                                                                                                     company with  with concerns.
                                                                                                                           concerns. Furthermore,
                                                                                                                                        Furthermore, Plaintiff
                                                                                                                                                          Plaintiff
even   negatively impact
even negatively        impact thethe company's
                                       company's stockstock price.
                                                              price. (Pl's
                                                                        (Pl's 2d2d     argued that
                                                                                       argued    that such
                                                                                                       such nationally       available information
                                                                                                               nationally available        information has has the
                                                                                                                                                                the
Mot. Sanctions,
Mot.   Sanctions, 2.) 2.)                                                              potential to
                                                                                       potential   to influence
                                                                                                       influence any any potential
                                                                                                                           potential jury
                                                                                                                                       jury pool
                                                                                                                                              pool in
                                                                                                                                                    in this
                                                                                                                                                        this case.
                                                                                                                                                              case.
                                                                                       Defendants countered
                                                                                       Defendants      countered that  that Plaintiff
                                                                                                                             Plaintiff did      not sufficiently
                                                                                                                                          did not     sufficiently
Defendants contend
Defendants     contend that that they
                                    they acted
                                            acted in      good faith
                                                    in good                 and
                                                                    faith and          mitigate the
                                                                                       mitigate   the situation     before seeking
                                                                                                        situation before      seeking intervention
                                                                                                                                         intervention from      the
                                                                                                                                                         from the
expeditiously
expeditiously to  to correct   the press
                     correct the     press release,     and that
                                             release, and      that Plaintiff
                                                                      Plaintiff        Court. Defendants
                                                                                       Court.   Defendants contended
                                                                                                                 contended that that they
                                                                                                                                      they quickly
                                                                                                                                             quickly offered
                                                                                                                                                       offered toto
failed  to mitigate
failed to   mitigate after
                         after Defendants
                                 Defendants clearly           demonstrated
                                                  clearly demonstrated                 print aa clarification,
                                                                                       print                      which Plaintiff
                                                                                                clarification, which       Plaintiff rejected,
                                                                                                                                      rejected, and
                                                                                                                                                 and that
                                                                                                                                                      that before
                                                                                                                                                            before
their willingness
their willingness to  to cooperate
                         cooperate without
                                        without thethe need
                                                        need for       judicial
                                                                  for judicial         they could
                                                                                       they   could offer
                                                                                                     offer aa new    version, Plaintiff
                                                                                                               new version,      Plaintiff filed  the motion
                                                                                                                                            filed the  motion for
                                                                                                                                                                for
intervention.   (Defs' Opp.
intervention. (Defs'     Opp. 2d2d Mot.
                                     Mot. Sanctions,
                                             Sanctions, 2.) 2.) Defendants
                                                                  Defendants           sanctions.
                                                                                       sanctions.
aver that
aver  that they
           they issued
                   issued aa clarification
                               clarification statement
                                                 statement on   on Business
                                                                     Business
Wire within
Wire   within three
                 three days
                        days after
                                after the
                                        the initial
                                              initial press
                                                      press release        was
                                                                 release was            [11]
                                                                                        [11] The      Court finds
                                                                                                The Court   finds that
                                                                                                                    that Plaintiff
                                                                                                                          Plaintiff sent
                                                                                                                                    sent aa clear   retraction
                                                                                                                                             clear retraction
issued,  and that
issued, and     that such
                       such statement
                              statement was   was very
                                                    very similar
                                                            similar to   to the
                                                                             the       to Defendants,
                                                                                       to  Defendants, which
                                                                                                         which Defendants
                                                                                                                 Defendants refused
                                                                                                                               refused toto print.
                                                                                                                                             print. Instead,
                                                                                                                                                     Instead,
redaction previously
redaction   previously proposed
                           proposed by   by Plaintiff
                                              Plaintiff. (Defs'
                                                           (Defs' Opp.
                                                                     Opp. 2d  2d       Defendants offered
                                                                                       Defendants    offered to
                                                                                                              to print
                                                                                                                  print their
                                                                                                                         their own    clarification, which
                                                                                                                               own clarification,      which
Mot. Sanctions,
Mot.                3–4; Ex.
      Sanctions, 3-4;     Ex. AA toto Defs'
                                      Defs' Opp.
                                               Opp. 2d
                                                     2d Mot.
                                                          Mot. Sanctions.)
                                                                  Sanctions.)          Plaintiff deemed
                                                                                       Plaintiff deemed insufficient.
                                                                                                          insufficient. AsAs the
                                                                                                                             the parties
                                                                                                                                  parties were
                                                                                                                                          were not
                                                                                                                                                 not able
                                                                                                                                                      able to
                                                                                                                                                           to
Defendants further
Defendants                argue that
               further argue       that they
                                          they would
                                                  would havehave willingly
                                                                     willingly         quickly resolve
                                                                                       quickly   resolve this
                                                                                                         this issue,   and the
                                                                                                               issue, and   the press
                                                                                                                                press release
                                                                                                                                        release containing
                                                                                                                                                 containing
continued to
continued    to work
                 work with
                         with Plaintiff
                                Plaintiff to to resolve     this issue
                                                 resolve this      issue inin aa       damaging information
                                                                                       damaging                   continued to
                                                                                                    information continued      to bebe available
                                                                                                                                        available without
                                                                                                                                                     without
timely manner,
timely  manner, but but that
                         that Plaintiff
                                Plaintiff instead
                                             instead filed      this motion.
                                                       filed this     motion.          retraction, the
                                                                                       retraction, the Court
                                                                                                       Court finds
                                                                                                              finds that
                                                                                                                     that Plaintiff
                                                                                                                          Plaintiff did
                                                                                                                                    did not act improperly
                                                                                                                                        not act improperly
(Defs' Opp.
(Defs'  Opp. 2d2d Mot.
                    Mot. Sanctions,
                           Sanctions, 4-5.)4–5.) Finally,
                                                  Finally, in in support
                                                                   support of of       by filing
                                                                                       by         this motion
                                                                                           filing this motion with
                                                                                                                with the
                                                                                                                      the Court.
                                                                                                                          Court. Moreover,
                                                                                                                                  Moreover, thethe Court
                                                                                                                                                    Court is
                                                                                                                                                           is
their clarification
their clarification statement,        Defendants argue
                       statement, Defendants          argue that that "a“a ‘lay
                                                                            `lay       far more
                                                                                       far more concerned    with the
                                                                                                  concerned with   the actions
                                                                                                                        actions of
                                                                                                                                of Defendants
                                                                                                                                    Defendants than
                                                                                                                                                 than those
                                                                                                                                                       those
person’ of
person'  of the
            the kind
                  kind who
                        who reads
                             reads press
                                      press releases    on Business
                                              releases on    Business Wire Wire        of Plaintiff
                                                                                       of Plaintiff.
would likely
would   likely be be able
                      able to
                            to appreciate
                                appreciate the  the difference        between
                                                     difference between
‘summary    judgment’ and
`summary judgment'         and ‘summary
                                 `summary relief.’
                                                relief.' "” (Defs'
                                                            (Defs' Opp.
                                                                      Opp. 2d 2d       At the
                                                                                       At   the hearing,
                                                                                                hearing, Defendants
                                                                                                         Defendants explained  that the
                                                                                                                    explained that  the press
                                                                                                                                         press
Mot. Sanctions,
Mot.  Sanctions, 7.)7.)                                                                release was
                                                                                       release  was meant
                                                                                                     meant to
                                                                                                           to convey
                                                                                                              convey that
                                                                                                                      that the
                                                                                                                           the Court
                                                                                                                                Court vacated
                                                                                                                                       vacated



          © 2021
  WESTLAW © 2021 Thomson Reuters. No
                 Thomson Reuters. No claim to original
                                     claim to original U.S.
                                                       U.S. Government Works.
                                                            Government Works.                                                                                   7
American Science
American
                  Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 47 of 49
         Science and
                 and Engineering,
                     Engineering, Inc.
                                  Inc. v.
                                       v. Autoclear,
                                          Autoclear, LLC,
                                                     LLC, 606
                                                          606 F.Supp.2d
                                                              F.Supp.2d 617
                                                                        617 (2008)
                                                                            (2008)


the entry
the        of default,
     entry of             and that
                default, and  that any
                                    any misleading
                                          misleading statements
                                                      statements                       justifying the
                                                                                       justifying  the imposition of sanctions.
                                                                                                       imposition of sanctions. Accordingly,
                                                                                                                                Accordingly, the
                                                                                                                                             the Court
                                                                                                                                                 Court
were unintentional
were  unintentional and
                      and the
                           the result
                               result of
                                       of Defendants'
                                          Defendants' oversight.
                                                       oversight.                      grants the
                                                                                       grants  the following relief requested
                                                                                                   following relief requested by
                                                                                                                              by Plaintiff:
                                                                                                                                 Plaintiff:
Defendants' attorney,
Defendants'   attorney, Mr.
                         Mr. Buff,
                             Buff, stated
                                    stated that
                                           that he
                                                he had
                                                   had edited
                                                       edited an
                                                               an
earlier version of
earlier version  of the
                    the press
                        press release.
                              release. Mt
                                        Mr. Buff
                                            Buff speculated  that
                                                  speculated that                          (1) Within
                                                                                           (1)         24 hours
                                                                                               Within 24  hours of
                                                                                                                 of his
                                                                                                                    his Order,
                                                                                                                        Order, Defendants
                                                                                                                               Defendants shall
                                                                                                                                           shall cause
                                                                                                                                                 cause
Mr. Conway
Mr.  Conway issued
                issued the
                        the press
                            press release,   but could
                                   release, but  could not
                                                        not state
                                                            state                             the removal
                                                                                             the  removal of
                                                                                                           of the
                                                                                                              the November
                                                                                                                   November 16th
                                                                                                                              16th press
                                                                                                                                   press release
                                                                                                                                         release from
                                                                                                                                                  from
                                                                                              Business Wire
                                                                                             Business  Wire and
                                                                                                             and any
                                                                                                                  any other website which
                                                                                                                      other website which Defendants
                                                                                                                                          Defendants
so with
so        certainty.3 The
    with certainty.3        Court finds
                       The Court            that both
                                    fmds that    both Mr.
                                                       Mr. Buff
                                                             Buff and
                                                                   and
                                                                                              know  are displaying
                                                                                              know are  displaying the
                                                                                                                   the November
                                                                                                                        November 16th
                                                                                                                                  16th press
                                                                                                                                       press release;
                                                                                                                                             release;
Mr. Conway
Mr.   Conway are
               are attorneys,
                    attorneys, that
                                that both
                                      both are
                                             are deemed
                                                 deemed capable
                                                           capable ofof
understanding the
understanding    the difference
                      difference between
                                   between default     judgment and
                                              default judgment     and                     (2) Defendants
                                                                                           (2)  Defendants shall
                                                                                                            shall issue
                                                                                                                  issue aa corrected  press release,
                                                                                                                           corrected press   release, in
                                                                                                                                                      in
summary judgment,
summary     judgment, and
                        and that
                              that it
                                   it is  difficult for
                                       is difficult      the Court
                                                    for the  Court toto                       the form
                                                                                             the  form of
                                                                                                       of Plaintiffs
                                                                                                           Plaintiffs Exhibit
                                                                                                                      Exhibit DD to
                                                                                                                                  to its  Memorandum
                                                                                                                                     its Memorandum
believe that
believe  that the
              the issuance
                  issuance ofof this
                                this press
                                      press release
                                             release was
                                                     was accidental.
                                                           accidental.                        in  Support of
                                                                                              in Support  of its   Motion for
                                                                                                              its Motion    for Sanctions,
                                                                                                                                Sanctions, andand shall
                                                                                                                                                   shall
It is incredible
It is             that Defendants
      incredible that   Defendants would
                                       would issue
                                               issue aa press
                                                        press release
                                                               release                        disseminate it in
                                                                                              disseminate it    the same
                                                                                                             in the  same manner:hat
                                                                                                                           manner:hat thethe November
                                                                                                                                             November
concerning thethe Court's
                   Court's denial
                            denial of of default
                                          default judgment,
                                                   judgment, which
                                                                which
                                                                                                                     disseminated;4
concerning
                                                                                              16th press
                                                                                              16th press release
                                                                                                         release was
                                                                                                                 was disseminated;4
occurred in
occurred   in May
               May 2008,
                     2008, approximately
                            approximately six  six months
                                                    months after
                                                             after the
                                                                    the
Court's ruling.
Court's  ruling. Additionally,
                 Additionally, Defendants
                                  Defendants do  do not
                                                    not provide
                                                          provide any
                                                                   any
excuse
excuse for   the misleading
         for the misleading statements
                               statements about
                                             about actions
                                                    actions taken
                                                             taken byby                    (3) To
                                                                                           (3)     the extent
                                                                                               To the  extent that
                                                                                                               that Defendants
                                                                                                                    Defendants are
                                                                                                                                 are or
                                                                                                                                      or become
                                                                                                                                         become aware
                                                                                                                                                   aware
the USPTO.
the  USPTO.                                                                                   of instances
                                                                                             of  instances of
                                                                                                           of dissemination
                                                                                                              dissemination byby any
                                                                                                                                 any third
                                                                                                                                      third party
                                                                                                                                             party of the
                                                                                                                                                   of the
                                                                                              November 16th
                                                                                             November    16th press
                                                                                                              press release or any
                                                                                                                    release or any article
                                                                                                                                   article or
                                                                                                                                           or publication
                                                                                                                                              publication
Accordingly, the
Accordingly,   the Court
                    Court concludes      that Defendants
                            concludes that    Defendants issued
                                                           issued the
                                                                  the                         based on
                                                                                             based   on the
                                                                                                        the press
                                                                                                             press release,  Defendants will
                                                                                                                    release, Defendants    will take
                                                                                                                                                 take the
                                                                                                                                                      the
objectionable press
objectionable    press release
                         release intentionally
                                  intentionally and
                                                  and in   bad faith.
                                                        in bad  faith.                        necessary steps
                                                                                             necessary   steps to
                                                                                                               to provide
                                                                                                                  provide the
                                                                                                                           the corrected   release to
                                                                                                                                corrected release   to he
                                                                                                                                                       he
Furthermore, even
Furthermore,    even if   the misstatements
                       if the  misstatements were
                                                were unintentional,
                                                       unintentional,                         publisher within
                                                                                             publisher  within 24
                                                                                                                24 hours
                                                                                                                   hours of
                                                                                                                         of notice;
                                                                                                                            notice;
the Court
the Court finds
          finds that
                 that the
                      the issuance
                           issuance of
                                     of aa patently
                                           patently misleading
                                                    misleading press
                                                                press
release on
release on aa nationally    available, widely-read
              nationally available,    widely-read internet
                                                      internet site
                                                               site is
                                                                    is                           (4) Within
                                                                                                 (4) Within 55 days
                                                                                                                days of
                                                                                                                     of this
                                                                                                                        this Order,
                                                                                                                             Order, Defendants
                                                                                                                                     Defendants shall
                                                                                                                                                  shall file
                                                                                                                                                        file
completely irresponsible.
completely   irresponsible.                                                                        aa statement
                                                                                                      statement with
                                                                                                                 with the
                                                                                                                      the Court
                                                                                                                          Court stating
                                                                                                                                  stating what
                                                                                                                                          what steps
                                                                                                                                               steps it has
                                                                                                                                                     it has
                                                                                                    taken to
                                                                                                   taken   to comply
                                                                                                              comply with
                                                                                                                      with this
                                                                                                                            this Order;
                                                                                                                                 Order; and
                                                                                                                                         and
 [12]
 [12]        [13]
             [13]      [14]
                       [14]        [15]
                                   [15] The  The Supreme
                                                   Supreme Court Court hashas held
                                                                                held that
                                                                                     that
                                                                                                   (5) Within
                                                                                                   (5)  Within 14 14 days
                                                                                                                        days ofof this
                                                                                                                                   this Order,
                                                                                                                                         Order, Defendants
                                                                                                                                                    Defendants shall shall
civil litigants
civil    litigants have
                     have aa constitutional
                                  constitutional rightright to to an
                                                                   an impartial
                                                                        impartial
                                                                                                      pay to
                                                                                                      pay    to AS
                                                                                                                 AS &  & E E the
                                                                                                                               the sum
                                                                                                                                     sum of of   $10,000 as
                                                                                                                                                 $10,000     as partial
                                                                                                                                                                  partial
jury. Thiel
jury.    Thiel v.    S. Pac.
                  v. S.  Pac. Co., Co., 328328 U.S.
                                                 U.S. 217,
                                                         217, 220,
                                                                 220, 66 66 S.Ct.
                                                                               S.Ct.
                                                                                                      reimbursement for
                                                                                                      reimbursement             the attorneys'
                                                                                                                            for the   attorneys' fees
                                                                                                                                                    fees incurred
                                                                                                                                                          incurred by  by
984, 90
984,    90 L.Ed.
             L.Ed. 1181
                     1181 (1946).
                             (1946). Courts
                                         Courts may
                                                  may disallow
                                                         disallow prejudicial
                                                                      prejudicial
                                                                                                      AS &
                                                                                                      AS   &E  E as
                                                                                                                 as aa result
                                                                                                                       result of
                                                                                                                               of the
                                                                                                                                  the issuance
                                                                                                                                       issuance     of the
                                                                                                                                                    of the November
                                                                                                                                                            November
extrajudicial      statements by
extrajudicial statements                litigants *626
                                   by litigants     *626 that that risk    tainting
                                                                    risk tainting
                                                                                                      16th press
                                                                                                      16th   press release.
                                                                                                                    release.
or biasing
or  biasing thethe jury
                    jury pool.
                          pool. United       States v.
                                   United States        Brown, 218
                                                     v. Brown,     218 F.3d
                                                                         F.3d 415
                                                                                415
                                                                                            Finally, the
                                                                                            Finally,   the Court
                                                                                                            Court orders
                                                                                                                    orders Defendants
                                                                                                                              Defendants to  to reimburse      Plaintiff
                                                                                                                                                 reimburse Plaintiff
(5th Cir.2000).
(5th   Cir.2000). Additionally,
                      Additionally, false       and misleading
                                          false and   misleading statements
                                                                      statements
                                                                                               for  all attorneys'    fees   and costs   associated     with
                                                                                               for all attorneys' fees and costs associated with bringing      bringing
are not
are    not protected
              protected by  by thethe First
                                         First Amendment.
                                                Amendment. See      See Keeton
                                                                            Keeton
                                                                                               the Second
                                                                                               the              Motion for
                                                                                                     Second Motion          for Sanctions,      including any
                                                                                                                                Sanctions, including         any suchsuch
v. Hustler
v.  Hustler Magazine,
                Magazine, Inc.,          465 U.S.
                                 Inc., 465      U.S. 770,
                                                       770, 776,       104 S.Ct.
                                                                776, 104       S.Ct.
                                                                                               fees  and costs
                                                                                               fees and     costs not
                                                                                                                  not covered
                                                                                                                         covered by by the
                                                                                                                                        the $10,000      requested by
                                                                                                                                             $10,000 requested         by
1473, 79
1473,           L.Ed.2d 790
           79 L.Ed.2d               (1984) ("False
                            790 (1984)         (“False statements
                                                          statements of     of fact
                                                                                fact
                                                                                               Plaintiff.
                                                                                               Plaintiff.
harm both
harm      both the
                 the subject
                      subject of  of the
                                      the falsehood
                                            falsehood and and thethe readers
                                                                       readers of of
                                                                                         The Court
                                                                                         The    Court further
                                                                                                         further finds
                                                                                                                    fmds thatthat these
                                                                                                                                    these incidents
                                                                                                                                            incidents are are part
                                                                                                                                                                 part of
                                                                                                                                                                       of
the statement");
the   statement”); Cornwell
                        Cornwell v.        Sachs, 99
                                       v. Sachs,         F.Supp.2d 695,
                                                    99 F.Supp.2d        695, 708708
                                                                                        aa deliberate      pattern of
                                                                                            deliberate pattern         of deceit
                                                                                                                           deceit by by Defendants
                                                                                                                                          Defendants throughout
                                                                                                                                                           throughout
(E.D.Va.2000) ("An
(E.D.Va.2000)         (“An injunction
                               injunction thatthat restrains
                                                     restrains only
                                                                  only false
                                                                          false oror
                                                                                         this litigation.
                                                                                        this   litigation. The      Court finds
                                                                                                              The Court       finds atat least
                                                                                                                                          least four
                                                                                                                                                   four instances
                                                                                                                                                         instances of  of
misleading commercial
misleading       commercial speech speech ‘is     consistent with
                                              `is consistent      with the
                                                                         the First
                                                                               First
                                                                                         Defendants' deceptive
                                                                                        Defendants'                      behavior. First,
                                                                                                          deceptive behavior.          First, Mr.
                                                                                                                                                Mr. Conway
                                                                                                                                                      Conway made  made
Amendment’ ")
Amendment'          ”) (quoting
                       (quoting In  In re
                                        re Corey,    892 F.2d
                                            Corey, 892      F.2d 829,    839 (9th
                                                                  829, 839      (9th
                                                                                         numerous misrepresentations
                                                                                        numerous        misrepresentations in      in  his November
                                                                                                                                       his   November 19,    19, 2007
                                                                                                                                                                    2007
Cir.1989)). Accordingly,
Cir.1989)).       Accordingly, the   the Court
                                           Court hashas authority
                                                          authority to  to enjoin
                                                                             enjoin
                                                                                         affidavit regarding
                                                                                        affidavit     regarding his  his experience
                                                                                                                           experience with  with patent
                                                                                                                                                    patent litigation
                                                                                                                                                              litigation
false   statements, particularly
false statements,       particularly thosethose that
                                                 that could     potentially taint
                                                      could potentially        taint
                                                                                         and hiring
                                                                                        and    hiring litigation
                                                                                                        litigation counsel.      Second, Defendants
                                                                                                                      counsel. Second,       Defendants withheld
                                                                                                                                                              withheld
the impartiality
the  impartiality of  of aa jury.
                            jury. Additionally,
                                    Additionally, the the Court
                                                            Court has
                                                                    has inherent
                                                                          inherent
                                                                                         information about
                                                                                         information      about their
                                                                                                                  their representation
                                                                                                                           representation and   and activities
                                                                                                                                                      activities prior
                                                                                                                                                                    prior
authority to
authority     to impose
                 impose sanctions,
                           sanctions, including         attorneys' fees,
                                           including attorneys'       fees, under
                                                                              under
                                                                                         to the
                                                                                        to   the entry
                                                                                                   entry of of default,
                                                                                                                default, andand the
                                                                                                                                  the Court
                                                                                                                                        Court relied      upon these
                                                                                                                                                  relied upon       these
its inherent authority.
its inherent    authority. Chambers,
                              Chambers, 501         U.S. at
                                              501 U.S.     at 55–58,
                                                              55-58, 111111 S.Ct.
                                                                               S.Ct.
                                                                                         misrepresentations in
                                                                                        misrepresentations         in granting
                                                                                                                        granting Defendants'
                                                                                                                                     Defendants' Motion
                                                                                                                                                      Motion to   to Set
                                                                                                                                                                      Set
2123.
2123.
                                                                                         Aside Entry
                                                                                        Aside     Entry of of Default
                                                                                                               Default in     May 2008.
                                                                                                                          in May     2008. Third,
                                                                                                                                             Third, in in June
                                                                                                                                                           June 2008,
                                                                                                                                                                   2008,
                                                                                         Mr. Conway
                                                                                        Mr.               claimed status
                                                                                              Conway claimed          status as
                                                                                                                              as inside
                                                                                                                                 inside counsel,       despite stating
                                                                                                                                           counsel, despite       stating
The     Court finds
The Court         finds that
                          that publishing
                                  publishing falsefalse information
                                                           information about  about
                                                                                         in his
                                                                                         in  his November
                                                                                                   November 19,   19, 20072007 affidavit
                                                                                                                                 affidavit thatthat hehe *627
                                                                                                                                                            *627 has  has
the Court's
the   Court's rulings
                  rulings is is egregious
                                 egregious and  and vexatious
                                                      vexatious misconduct
                                                                     misconduct
                                                                                         “only practiced
                                                                                        "only    practiced law       full time
                                                                                                               law full    time for
                                                                                                                                 for one
                                                                                                                                       one year
                                                                                                                                             year of    [his] life,”
                                                                                                                                                    of [his]    life," in
                                                                                                                                                                        in



  WESTLAW ©
          © 2021
            2021 Thomson Reuters. No
                 Thomson Reuters. No claim to original
                                     claim to original U.S.
                                                       U.S. Government Works.
                                                            Government Works.                                                                                         8
American
               Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 48 of 49
American Science
         Science and
                 and Engineering,
                     Engineering, Inc.
                                  Inc. v.
                                       v. Autoclear,
                                          Autoclear, LLC,
                                                     LLC, 606
                                                          606 F.Supp.2d
                                                              F.Supp.2d 617
                                                                        617 (2008)
                                                                            (2008)


                                                                       Sanctions. In
                                                                       Sanctions.    addition, Defendants'
                                                                                  In addition, Defendants' First,
                                                                                                           First, Third,
                                                                                                                  Third, Fourth,
                                                                                                                         Fourth, Sixth,
                                                                                                                                 Sixth,
1981, that
1981,  that he
            he has
               has "never
                   “never personally
                           personally handled   any litigation
                                       handled any  litigation
                                                                       Seventh, Eighth,
                                                                       Seventh,  Eighth, Ninth,
                                                                                         Ninth, and
                                                                                                and Tenth
                                                                                                    Tenth Separate   Defenses asserted
                                                                                                          Separate Defenses   asserted
matter before
matter  before any
               any court  in any
                    court in  any capacity
                                  capacity asas an
                                                an attorney,"
                                                   attorney,”
                                                                       in the
                                                                       in the Amended/Supplemental
                                                                              Amended/Supplemental Answer
                                                                                                        Answer filed    on August
                                                                                                                  filed on August 11,
                                                                                                                                    11,
and that
and that "any
          “any legal
                legal involvement
                      involvement that
                                    that [he
                                         [he has]
                                              has] with
                                                   with [his]
                                                         [his]
                                                                       2008 are
                                                                       2008      STRICKEN.
                                                                             are STRICKEN.
companies is
companies     minimal.”5 (Conway
           is minimal."5 (Conway Decl.,
                                    Decl., ¶ 2.)
                                             2.) Because
                                                 Because of
                                                          of
Defendants' improper
Defendants'  improper tactics,
                      tactics, the
                               the Court
                                   Court granted
                                          granted Plaintiffs
                                                  Plaintiff's
                                                                       Plaintiff's Second
                                                                       Plaintiffs          Motion for
                                                                                   Second Motion    for Sanctions
                                                                                                        Sanctions is       GRANTED.
                                                                                                                      also GRANTED.
                                                                                                                   is also
protective    order6. Finally,
protective order6.     Finally, inin November
                                     November 2008,
                                                 2008, Defendants
                                                         Defendants    Defendants are
                                                                       Defendants         ORDERED to
                                                                                      are ORDERED        to take
                                                                                                            take corrective   action on
                                                                                                                  corrective action    on
filed
filed aa misleading,
         misleading, unnecessary,
                       unnecessary, andand damaging
                                           damaging press
                                                       press release
                                                             release   the press
                                                                       the press release
                                                                                   release as
                                                                                           as indicated   above and
                                                                                              indicated above    and toto pay
                                                                                                                          pay Plaintiffs
                                                                                                                               Plaintiff's
about the
about   the status   of the
             status of  the litigation.  All of
                             litigation. All of these
                                                these actions
                                                       actions were
                                                                were   attorneys fees
                                                                       attorneys  fees and
                                                                                        and costs
                                                                                            costs associated
                                                                                                  associated with
                                                                                                              with bringing
                                                                                                                   bringing the
                                                                                                                             the Second
                                                                                                                                 Second
intended
intended to to inappropriately
                 inappropriately influence
                                    influence this
                                               this litigation.
                                                    litigation. The
                                                                 The   Motion for
                                                                       Motion   for Sanctions.
                                                                                    Sanctions.
second and
second   and fourth
               fourth instances
                      instances ofof misconduct
                                     misconduct are
                                                 are the
                                                     the subjects
                                                         subjects of
                                                                  of
the Court's
the Court's sanctions
              sanctions in  this Memorandum
                         in this Memorandum Opinion
                                                Opinion and
                                                          and Order.
                                                              Order.   Plaintiff is
                                                                       Plaintiff is further ORDERED to
                                                                                    further ORDERED       to file
                                                                                                              file aa statement  of its
                                                                                                                      statement of  its
                                                                       fees and
                                                                       fees and costs   within thirty
                                                                                  costs within thirty (30)
                                                                                                      (30) days
                                                                                                            days of
                                                                                                                  of the
                                                                                                                      the date  of this
                                                                                                                           date of this
                                                                       Memorandum Opinion
                                                                       Memorandum      Opinion and
                                                                                               and Order.
                                                                                                    Order.
IV. CONCLUSION
IV. CONCLUSION
                                                                       The Court
                                                                       The       DIRECTS the
                                                                           Court DIRECTS    the Clerk
                                                                                                Clerk to
                                                                                                       to send
                                                                                                          send aa copy of this
                                                                                                                  copy of this
For the
For  the reasons   stated above
         reasons stated    above Plaintiffs
                                    Plaintiff's First
                                                First Motion
                                                       Motion for
                                                                for    Memorandum Opinion
                                                                       Memorandum  Opinion and
                                                                                           and Order
                                                                                               Order to
                                                                                                     to counsel.
                                                                                                        counsel.
Sanctions
Sanctions is  GRANTED. Defendants
           is GRANTED.         Defendants are      ORDERED to
                                              are ORDERED        to
reimburse Plaintiff
reimburse  Plaintiff for  attorneys fees
                      for attorneys        and costs,
                                     fees and           to include,
                                                 costs, to include,    IT IS
                                                                       IT IS SO ORDERED.
                                                                             SO ORDERED.
but not
but not limited to, travel
        limited to,  travel and
                             and lodging    expenses, incurred
                                  lodging expenses,              in
                                                        incurred in
connection with
connection  with (1)
                 (1) Plaintiffs
                      Plaintiff's Motion
                                  Motion for   Default Judgment,
                                           for Default   Judgment,
Defendants' Motion
Defendants'   Motion to to Set
                            Set Aside
                                 Aside Entry
                                         Entry of    Default, and
                                                  of Default,  and     All Citations
                                                                       All Citations
the Default
the Default Hearing,
             Hearing, andand (2)
                               (2) Plaintiffs
                                    Plaintiff's First
                                                First Motion
                                                       Motion for
                                                                for
                                                                       606 F.Supp.2d
                                                                       606 F.Supp.2d 617
                                                                                     617


Footnotes
1     The Court ruled from the bench on May 1, 2008 and issued a Memorandum Opinion and Order consistent with its rulings
      or May 23, 2008.
2     The Court relies on its inherent power rather than Rule 11, which reaches a narrower range of conduct, or 28 U.S.C. §
      1927, which applies only to attorneys. See Chambers, 501 U.S. at 50, 111 S.Ct. 2123 (stating that "if           “if in the informed
                                                                                                                                  power").
      discretion of the Court, neither the statute or the Rules are up to the task, the Court may safely rely on its inherent power”).
3     As Mr. Conway did not attend the December 4, 2008 hearing, and the pleadings did not address the matters of who
      issued the press release or for what purpose, the Court could not press further on those matters.
4                                                                  Plaintiff's correction within forty-eight (48) hours of the hearing.
      At the hearing, the Court ordered Defendants to issue Plaintiffs
5     Mr. Buff  also stated at the Default  Hearing   that  "[Mr.
                                                            “[Mr. Conway]     was at all times acting and trying to act as a fact-finder,
                                          sense...." (Default Hr'g Tr., 20.)
      not acting as an attorney in that sense....”
6     On October 15, 2008, the Court granted Plaintiffs
                                                  Plaintiff's Protective Order, filed July 17, 2008. The Court found that Mr. Conway
      could not be treated as Defendants' inside counsel, that Plaintiffs
                                                                    Plaintiff's counsel was appropriate acting as inside counsel, and
      that the levels of confidentiality proposed by Plaintiff were appropriate.


End of Documen
       Document                                                           © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                      Government Works.




 WESTLAW ©
         © 2021
           2021 Thomson Reuters. No
                Thomson Reuters. No claim to original
                                    claim to original U.S.
                                                      U.S. Government Works.
                                                           Government Works.                                                           9
                                                                                                                                       9
       Case 3:19-cv-00514-MPS Document 182 Filed 06/18/21 Page 49 of 49




                               CERTIFICATION OF SERVICE

       I hereby certify that on June 18, 2021, the foregoing was filed electronically and served by

mail on anyone unable to accept electronic filing. Notice of this filing will be sent by email to all

                            court’s electronic filing system or by mail to anyone unable to accept
parties by operation of the court's

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this document

through the court’s
            court's CM/ECF System.

                                              By /s/ Craig J. Mariam
                                                Craig J. Mariam




                                                -5-
